Exhibit 10.19

OFFICE LEASE

SUNNYVALE BUSINESS CENTER

Between

CA-SUNNYVALE BUSINESS CENTER LIMITED PARTNERSHIP,

a Delaware limited partnership

as Landlord,

and

TELENAV, INC.,

a Delaware corporation

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   

ARTICLE 1 PREMISES AND EXTERIOR AREAS

     3   

ARTICLE 2 LEASE TERM

     4   

ARTICLE 3 RENT

     6   

ARTICLE 4 EXPENSES AND TAXES

     7   

ARTICLE 5 USE OF PREMISES

     12   

ARTICLE 6 SERVICES

     12   

ARTICLE 7 REPAIRS

     13   

ARTICLE 8 ADDITIONS AND ALTERATIONS

     15   

ARTICLE 9 COVENANT AGAINST LIENS

     17   

ARTICLE 10 INDEMNIFICATION; INSURANCE

     17   

ARTICLE 11 DAMAGE AND DESTRUCTION

     19   

ARTICLE 12 NONWAIVER

     22   

ARTICLE 13 CONDEMNATION

     22   

ARTICLE 14 ASSIGNMENT AND SUBLETTING

     23   

ARTICLE 15 SURRENDER OF PREMISES; REMOVAL OF PERSONAL PROPERTY AND TRADE
FIXTURES

     26   

ARTICLE 16 HOLDING OVER

     27   

ARTICLE 17 ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

     27   

ARTICLE 18 SUBORDINATION

     28   

ARTICLE 19 DEFAULTS; REMEDIES

     28   

ARTICLE 20 RIGHTS RESERVED TO LANDLORD

     31   

ARTICLE 21 LANDLORD EXCULPATION

     32   

ARTICLE 22 SECURITY DEPOSIT

     32   

ARTICLE 23 RESERVED

     32   

ARTICLE 24 SIGNS

     32   

ARTICLE 25 COMPLIANCE WITH LAW; HAZARDOUS SUBSTANCES

     33   

ARTICLE 26 LATE CHARGES

     37   

ARTICLE 27 LANDLORD’S RIGHT TO CURE DEFAULT

     37   

ARTICLE 28 ENTRY BY LANDLORD

     38   

ARTICLE 29 TENANT PARKING

     38   

ARTICLE 30 MISCELLANEOUS PROVISIONS

     38   



--------------------------------------------------------------------------------

EXHIBITS

A

   OUTLINE OF PREMISES

B

   TENANT WORK LETTER

B-1

   LANDLORD’S WORK

B-2

   APPROVED SPACE PLAN

B-3

   CONSTRUCTION RULES AND REGULATIONS

B-4

   CONSTRUCTION CLOSE-OUT REQUIREMENTS

C

   FORM OF NOTICE OF LEASE TERM DATES

D

   RULES AND REGULATIONS

E

   HAZARDOUS SUBSTANCES DISCLOSURE CERTIFICATE

F

   ADDITIONAL PROVISIONS

G

   FORM OF INITIAL SNDA

H

   SIGNAGE STANDARDS

I-1

   MEMORANDUM OF LEASE

I-2

   QUITCLAIM DEED

J

   EXISTING UNDERLYING DOCUMENTS



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between CA-SUNNYVALE BUSINESS CENTER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and TELENAV, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

    

DESCRIPTION

1.         Date:

    

June 28, 2011

2.         Premises

            (Article 1).

    

2.1       “Premises” and

“Project”:

    

The office/R&D buildings located at 920 DeGuigne Drive, 930 DeGuigne Drive and
950 DeGuigne Drive, Sunnyvale, California (collectively, the “Buildings” and
each a “Building”), as set forth in Exhibit A to this Lease, containing
approximately 175,009 rentable square feet of space in their entirety, and the
Exterior Areas (as defined in Section 1.2 below), commonly known, collectively,
as “Sunnyvale Business Center.” The approximate rentable square footage of the
Buildings are as follows:

 

920 DeGuigne Drive                    58,169 rentable sq. ft.

 

930 DeGuigne Drive                    45,724 rentable sq. ft.

 

950 DeGuigne Drive                    71,116 rentable sq. ft.

3.         Lease Term

            (Article 2).

    

3.1       Lease Term:

    

The initial term of this Lease (the “Initial Lease Term”) shall commence on the
Lease Commencement Date and end on the Lease Expiration Date (or any earlier
date on which this Lease is terminated as provided herein). As used herein
“Term” shall mean the Initial Lease Term and any extension of the Term pursuant
to the provisions of this Lease.

3.2       “Lease Commencement Date”:

    

 

 

December 1, 2011; provided, however, that the Lease Commencement Date shall be
delayed day-for-day for each day of actual delay in the “Substantial Completion
Date” (as defined in the Tenant Work Letter attached hereto as Exhibit B
(“Tenant Work Letter”)) caused by “Excusable Delay” (as defined in the Tenant
Work Letter).

3.3       “Lease Expiration Date”:

    

The day immediately preceding the eighth (8th) anniversary of the Lease
Commencement Date.

 

1



--------------------------------------------------------------------------------

4.    “Base Rent”

(Article 3):

 

        Period During

          Lease Term

 

 

   Monthly Base
Rent Per
Rentable
Square Foot
(rounded to
the nearest
100th of a
dollar)   

Monthly
Installment
of Base Rent

 

 

    

Annual

Base Rent

 

 

 

    Lease Years 1 and 2*

   $1.75    $ 306,265.75       $ 3,675,189.00   

Lease Year 3

   $1.80    $ 315,016.20       $ 3,780,194.40   

Lease Year 4

   $1.85    $ 324,466.69       $ 3,893,600.28   

Lease Year 5

   $1.91    $ 334,200.69       $ 4,010,408.28   

Lease Year 6

   $1.97    $ 344,226.71       $ 4,130,720.52   

Lease Year 7

   $2.03    $ 354,553.51       $ 4,254,642.12   

Lease Year 8

   $2.09    $ 365,190.11       $ 4,382,281.32   

* Notwithstanding the foregoing, but subject to the provisions of Section 3.2
below, Tenant shall be entitled to an abatement of Base Rent in the total amount
of Four Million Six Hundred Thirty-Five Thousand Three Hundred Ninety-Three
Dollars ($4,635,393.00) (the “Base Rent Abatement”), which shall be applied as
follows: (1) $306,265.75 per month, for the first Lease Year; and (2) $80,017.00
per month, for the second Lease Year; provided, however, that if Base Rent is
abated pursuant to Section 6.2, 11.3, or 19.6 of this Lease or Section 5.1 of
the Work Letter for any Building, then the Base Rent Abatement above shall
apportioned among the Buildings in proportion to their relative square footage
and the Base Rent Abatement above shall be suspended until all other abatements
under Section 6.2, 11.3 and 19.6 under Section 5.1 of the Work Letter have
ended, so as to afford Tenant the full benefit of Rent abatement pursuant to
said Section 6.2, 11.3, 19.6 and 5.1 before use of the Base Rent Abatement
described above and the full Base Rent Abatement described above after cessation
of any Rent Abatement under said Lease provisions.

 

5.         “Tenant’s Share”

            (Article 4):

    

100%

6.         “Permitted Use”

            (Article 5):

    

General office, research and development and all other uses consistent with
comparable office/R&D projects in the vicinity of the Project and in conformity
with municipal zoning requirements of the City of Sunnyvale and other applicable
Laws (as defined in Section 25.1 below)

7.         “Security Deposit”

            (Article 22):

    

$306,265.75, as more particularly described in Article 22 below. In lieu of a
cash Security Deposit, Tenant may furnish a Letter of Credit (as defined in and
pursuant to the terms of Exhibit F)

            Prepaid Base Rent

            (Article 3):

    

$226,248.75, as more particularly described in Article 3 below.

            Prepaid Additional Rent

            (Article 3):

    

$65,250.14, as more particularly described in Article 3 of this Lease.

 

2



--------------------------------------------------------------------------------

8.         Address of Tenant

            (Section  30.16):

    

 

Before the Lease Commencement Date:

 

1130 Kifer Rd

Sunnyvale, CA 94086

Attn: General Counsel

 

From and after the Lease Commencement Date:

 

The Premises

Attn: General Counsel

9.         Address of Landlord

            (Section  30.16):

    

CA-SUNNYVALE BUSINESS CENTER LIMITED

PARTNERSHIP

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Market Officer

 

and

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

10.       Broker

            (Section 30.22):

    

Cornish & Carey Commercial Newmark Knight Frank

11.       “Tenant Improvements”:

    

Defined in the Tenant Work Letter.

ARTICLE 1

PREMISES AND EXTERIOR AREAS

1.1        The Premises.

1.1.1    Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge and agree that the rentable square footage of the Premises is as set
forth in Section 2.2 of the Summary. The parties acknowledge that Exhibit A is
intended only to show the approximate location of the Buildings in the Project,
and not to constitute an agreement, representation or warranty as to the
construction or precise area of the Premises or as to the specific location or
elements of the Exterior Areas (defined in Section 1.2 below) or of the access
ways to the Premises. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term commencing
on the Lease Commencement Date, provided that the last Lease Year shall end on
the Lease Expiration Date.

1.1.2    Landlord shall deliver possession of the Premises to Tenant (the
“Premises Delivery Date”) upon the mutual execution and delivery of this Lease
by Landlord and Tenant and satisfaction of the conditions set forth in
Section 2.2 below, and, except as specifically set forth in this Lease
(including in the Tenant Work Letter), Tenant agrees to accept the Buildings and
Exterior Areas in their condition and configuration existing on the date hereof,
without any obligation of Landlord to provide or pay for any work or services
related to the improvement of the Premises, and without any representation or
warranty regarding the condition of the Buildings or Exterior Areas for their
suitability or the conduct of Tenant’s business; provided, however, that if, on
or before the first anniversary of the Lease Commencement Date (or, as to any
defects in Landlord’s Work [as defined in Section 4.1 of the Tenant Work
Letter], not later than ten (10) months following the Lease Commencement Date),
Tenant notifies Landlord in writing that the rooftop HVAC units, or any of them,
on the Buildings require repair or replacement, as evidenced by an audit or
other report issued by a reputable and licensed service firm

 

3



--------------------------------------------------------------------------------

reasonably acceptable to Landlord or of any other defect in Landlord’s Work,
then, except to the extent such repairs or replacements are necessitated by the
negligence or willful misconduct of Tenant or any Tenant Party (as defined in
Section 10.1.2 below), Landlord shall perform such repairs or replacements at no
cost to Tenant. If Tenant does not give Landlord written notice of any such
deficiency on or before said date, correction of any such deficiency shall be
governed by the provisions of Article 7 below and this sentence shall no longer
apply. In addition, if any of the Buildings are not in the Required Delivery
Condition (defined below) as of the Premises Delivery Date, then Landlord shall
not be liable to Tenant for any damages, but Landlord, at no cost to Tenant,
shall promptly perform such work or take such other action as may be necessary
to place the same in the Required Delivery Condition; provided, however, that if
Tenant does not give Landlord written notice of any such deficiency within six
(6) months following the Lease Commencement Date, correction of such deficiency
shall be governed by the provisions of Article 7 or Article 25 below, as
applicable and this sentence shall no longer apply. As used in this Lease, the
term “Required Delivery Condition” shall mean that the Premises are water tight,
all of Landlord’s Repair Obligations under Section 7.2 of the Lease have been
performed, and the Premises is free of asbestos and asbestos-containing building
materials (a) in violation of Environmental Laws as of the Premises Delivery
Date or (b) that Tenant will disturb in the performance of the Tenant
Improvement Work in accordance with the Approved Space Plan.

1.2        Exterior Areas.    So long as the Premises includes all Buildings,
the Premises shall include the exterior areas owned by Landlord that surround
the Buildings (which are improved with landscaping, parking areas and other
improvements), as shown on Exhibit A, subject to the rules and regulations
referred to in Article 5 of this Lease and the Underlying Documents (such areas
are, collectively, referred to herein as the “Exterior Areas”). If the Premises
does not include all Buildings, then (A) Tenant shall only have the right to use
the Exterior Areas in common with Landlord and its lessee(s) of the such
unleased building, and (B) Landlord reserves the right to close temporarily,
make alterations or additions to, or change the location of elements of the
Project and the Exterior Areas, provided such changes do not materially
adversely affect or materially interfere with Tenant’s access to or use and
enjoyment of the Premises.

ARTICLE 2

LEASE TERM

2.1        Lease Term.    The Lease Term shall commence and, unless ended sooner
or extended as herein provided, shall expire on the Lease Commencement Date and
Lease Expiration Date, respectively, specified in Section 3 of the Summary of
Basic Lease Information. At any time during the Lease Term, Landlord may deliver
to Tenant a notice substantially in the form of Exhibit C attached hereto, as a
confirmation of the information set forth therein, which Tenant shall execute
and return to Landlord within five (5) days of receipt thereof. If Tenant fails
to execute and return (or reasonably object in writing to) such notice within
ten (10) business days after receiving a notice of such failure from Landlord,
Tenant shall be deemed to have executed and returned it without exception. This
Lease shall be a binding contractual obligation effective upon execution and
delivery hereof by Landlord and Tenant, notwithstanding the later commencement
of the Lease Term.

2.2        Early Occupancy.    During the period commencing upon execution of
this Lease and ending on the Lease Commencement Date (the “Early Occupancy
Period”), Tenant shall be permitted to enter the Premises for the purpose of
installing the Tenant Improvements and performing the Tenant Improvement Work,
subject to the terms and conditions set forth in the Tenant Work Letter,
provided that, prior to Tenant’s entry in the Premises, Tenant shall furnish to
Landlord certificates of insurance satisfactory to Landlord evidencing Tenant’s
compliance with the requirements of Section 10.3 below, and, if Tenant enters
the Premises prior to the completion of Landlord’s Work, a schedule, for
Landlord’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed), which schedule shall describe the coordination, if
required, of the Tenant Improvement Work which may impact the Landlord’s Work.
Tenant’s occupancy of the Premises during the Early Occupancy Period shall be
subject to all of the terms, covenants and conditions of this Lease, including,
without limitation, Tenant’s indemnity obligations set forth in Section 10.1
below, except that Landlord agrees that Tenant’s obligation to pay Base Rent and
“Direct Expenses” (defined in Section 4.1 below) shall be waived. Tenant shall,
however, pay the cost of all Utilities (as defined in Section 6.1 below) and
other services provided to the Premises prior to the Lease Commencement Date
that are reimbursable under the terms of this Lease and are required by reason
of Tenant’s construction of the Tenant Improvement Work, subject to
reimbursement of the cost thereof as an Allowance Item pursuant to Exhibit B.

2.3        Extension Options.

2.3.1        Option Terms.  Subject to the terms and conditions set forth below,
Tenant shall have two (2) options (each, an “Extension Option” and,
collectively, the “Extension Options”), for successive periods of five (5) years
each (the “First Option Term” and the “Second Option Term”; and, each, an
“Option Term”); provided, however, that the second Extension Option may be
exercised only if

 

4



--------------------------------------------------------------------------------

the first Extension Option has been duly exercised. If Tenant properly exercises
an Extension Option hereunder, all of the terms, covenants and conditions of
this Lease shall continue in full force and effect during the applicable Option
Term, including provisions regarding payment of Additional Rent, which shall
remain payable on the terms herein set forth, except that (a) the Base Rent
payable by Tenant during the Option Term shall be as calculated in accordance
with Section 2.3.3 and Section 2.3.4 below, (b) Tenant shall continue to possess
and occupy the Premises in their existing condition, “as is” as of the
commencement of such Option Term, and, except as otherwise expressly provided in
this Lease, including without limitation Section 7.2 of this Lease, Landlord
shall have no obligation to repair, remodel, improve or alter the Premises, to
perform any other construction or other work of improvement upon the Premises,
or to provide Tenant with any construction or refurbishing allowance whatsoever,
and (c) Tenant shall have no further rights to extend the Term of this Lease
after the expiration of the Second Option Term.

2.3.2    Exercise.  The Extension Options contained in this Section 2.3 shall be
exercised by Tenant only in the following manner: (a) Tenant shall deliver
written notice (the “Option Interest Notice”) to Landlord not more than eighteen
(18) months nor less than thirteen (13) months prior to the Lease Expiration
Date (as the same may have been extended), stating that Tenant is interested in
exercising its next succeeding Extension Option; (b) Landlord shall, not later
than fifteen (15) days before the Option Exercise Date, deliver to Tenant a good
faith written proposal of the Market Rate (“Landlord’s Initial Proposal”); and
(c) if Tenant wishes to exercise such Extension Option, Tenant must deliver an
unconditional binding notice to Landlord (“Exercise Notice”) via certified mail,
FedEx or hand delivery not later than twelve (12) months prior to the Lease
Expiration Date (as the same may have been extended) (“Option Exercise Date”),
the time of such exercise being of the essence; provided, however, that if
Landlord fails to deliver Landlord’s Initial Proposal at least fifteen (15) days
before the Option Exercise Date as described above, then such Option Exercise
Date shall be extended to the date that is fifteen (15) days following
Landlord’s delivery to Tenant of Landlord’s Initial Proposal. If Tenant timely
exercises the Extension Option as described above, then, upon, and concurrent
with, such exercise, Tenant may, at its option, accept or reject Landlord’s
Initial Proposal. If Tenant exercises the Extension Option but fails to accept
or reject Landlord’s Initial Proposal, then Tenant shall be deemed to have
rejected Landlord’s Initial Proposal. If Tenant fails to timely give its
Exercise Notice, Tenant will be deemed to have waived such Extension Option.

2.3.3    Market Rate Calculation.  The Base Rent payable by Tenant for the
Premises during the First Option Term shall be ninety-five percent (95%) of the
Market Rate (as defined below) for the Premises, and the Base Rent payable by
Tenant for the Premises during the Second Option Term shall be one hundred
percent (100%) of the Market Rate for the Premises, valued as of the
commencement of such Option Term, determined in the manner hereinafter provided;
provided, however, that in the event that TELENAV, INC., a Delaware corporation
(the “Original Tenant”) or a Permitted Assignee (as defined in Section 2.3.5,
below) assigns this Lease prior to the commencement of the First Option Term to
any party (other than to a Permitted Assignee), then, notwithstanding the
foregoing, the Base Rent payable by Tenant during the First Option Term shall be
one hundred percent (100%) of the Market Rate for the Premises. As used herein,
the term “Market Rate” shall mean the annual amount of Base Rent at which
tenants, as of the commencement of the applicable Option Term, are leasing
non-sublease, non-equity space under then prevailing ordinary rental market
practices, at arm’s length, that is comparable to the Premises in the submarket
in which the Project is located (the “Comparison Projects”), based upon binding
lease transactions for tenants in the Comparison Projects that, where possible,
commence or are to commence within six (6) months prior to or within six
(6) months after the commencement of such Option Term (“Comparison Leases”).
Comparison Leases shall include renewal and new non-renewal tenancies, but shall
exclude subleases and leases of space subject to another tenant’s expansion
rights. Rental rates payable under Comparison Leases shall be adjusted to
account for variations between this Lease and the Comparison Leases with respect
to: (a) the length of the applicable Option Term compared to the lease term of
the Comparison Leases; (b) rental structure, including, without limitation,
rental rates per rentable square foot (including type, gross or net, and if
gross, adjusting for base year or expense stop), additional rental, escalation
provisions, all other payments and escalations; (c) the size of the Premises
compared to the size of the premises of the Comparison Leases; (d) free rent,
moving expenses and other cash payments, allowances or other monetary
concessions affecting the rental rate; (e) the age and quality of construction
of the buildings (including compliance with applicable codes, but excluding
Tenant’s Property); and (f) leasehold improvements and/or allowances granted to
the lessee, including the amounts thereof in renewal leases, and taking into
account, in the case of renewal leases (including this Lease), the value of
existing leasehold improvements (other than Tenant’s Property) to the renewal
tenant.

2.3.4    Base Rent Determination.  The Base Rent payable by Tenant for the
Premises during each Option Term shall be determined as follows:

(a)        If Tenant timely exercises the Extension Option as described in
Section 2.3.2 above, but rejects (or is deemed to have rejected) Landlord’s
Initial Proposal, then Landlord and Tenant shall negotiate in good faith in an
attempt to determine the Market Rate for the Premises for

 

5



--------------------------------------------------------------------------------

the applicable Option Term. If Landlord and Tenant are able to agree on the
Market Rate on or before the date that is ninety (90) days prior to the
commencement of the applicable Option Term (the “Outside Agreement Date”), then
such agreement shall constitute a determination of Market Rate for purposes of
this Section, and the parties shall immediately execute an amendment to this
Lease stating the Base Rent for the applicable Option Term. If Landlord and
Tenant are unable to agree on the Market Rate prior to the Outside Agreement
Date, then within fifteen (15) days after the expiration of such negotiating
period, the parties shall meet and concurrently deliver to each other in
envelopes their respective good faith estimates of the Market Rate (set forth on
a net effective rentable square foot per annum basis) (respectively, “Landlord’s
Determination” and “Tenant’s Determination”). Landlord’s Determination may not
be more than Landlord’s Initial Proposal, but may otherwise be more or less than
any proposal made by Landlord during the negotiating period prior to the Outside
Agreement Date, and, similarly, Tenant’s Determination may be more or less than
any proposal made by Tenant during such negotiating period. If the higher of
such estimates is not more than one hundred five percent (105%) of the lower,
then the Market Rate shall be the average of the two. Otherwise, the Market Rate
shall be resolved by arbitration in accordance with Sections 2.3.4(c) and
2.3.4(d) below.

(c)        Within fifteen (15) business days after the exchange of estimates,
the parties shall select as an arbitrator an independent real estate broker with
at least five (5) years of experience in leasing commercial office space in the
metropolitan area in which the Project is located (a “Qualified Appraiser”). If
the parties cannot agree on a Qualified Appraiser, then within a second period
of seven (7) days, each shall select a Qualified Appraiser and within ten
(10) days thereafter the two appointed Qualified Appraisers shall select an
independent Qualified Appraiser and the independent Qualified Appraiser shall be
the sole arbitrator. If one party shall fail to select a Qualified Appraiser
within the second seven (7) day period, then the Qualified Appraiser chosen by
the other party shall be the sole arbitrator.

(d)        Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Market Rate by choosing whichever
of the Landlord’s Determination or the Tenant’s Determination the arbitrator
judges to be more accurate. The arbitrator shall notify Landlord and Tenant of
its decision, which shall be final and binding. If the arbitrator believes that
expert advice would materially assist him, the arbitrator may retain one or more
qualified persons to provide expert advice. The fees of the arbitrator and the
expenses of the arbitration proceeding, including the fees of any expert
witnesses retained by the arbitrator, shall be paid by the party whose estimate
is not selected. Each party shall pay the fees of its respective counsel, the
Qualified Appraiser it appointed to select the independent Qualified Appraiser
(if applicable), and the fees of any witness called by that party.

(e)        Until the matter is resolved by agreement between the parties or a
decision is rendered in any arbitration commenced pursuant to this
Section 2.3.4, Tenant’s monthly payments of Base Rent shall be in an amount
equal to the average of Landlord’s and Tenant’s Determinations of the Market
Rate delivered to each other pursuant to Section 2.3.4(b) above. Within ten
(10) business days following the resolution of such dispute by the parties or
the decision of the arbitrator, as applicable, Tenant shall pay to Landlord, or
Landlord shall pay to Tenant, the amount of any deficiency or excess, as the
case may be, in the Base Rent theretofore paid.

2.3.5    Rights Personal to Tenant.  Tenant’s right to exercise the Extension
Options are personal to, and may be exercised only by, the Original Tenant or
any assignee of this Lease either permitted without Landlord’s consent pursuant
to Section 14.8 below (a “Permitted Assignee”) or otherwise approved by Landlord
pursuant to Article 14 (an “Approved Assignee”), and only if the Original
Tenant, any Permitted Assignee or any Approved Assignee continues to occupy at
least seventy-five percent (75%) of the rentable square footage of the Premises
at the time of such exercise. No assignee (other than a Permitted Assignee
and/or Approved Assignee) or subtenant shall have any right to exercise an
Extension Option granted herein. In addition, if Tenant is in Default at the
time it exercises an Extension Option, the exercise shall be void, and, if
Tenant does not properly exercise an Extension Option at a time when it is not
in Default, Landlord shall have, in addition to all of its other rights and
remedies under this Lease, the right (but not the obligation) to terminate the
remaining Extension Options and to unilaterally revoke Tenant’s exercise of such
Extension Option, in which case this Lease shall expire on the Lease Expiration
Date, unless earlier terminated pursuant to the terms hereof, and Tenant shall
have no further rights under this Lease to renew or extend the Lease Term.

ARTICLE 3

RENT

3.1        Payment of Rent.  Tenant shall pay to Landlord or Landlord’s agent,
without prior notice or demand or any setoff or deduction, at the place Landlord
may from time to time designate in writing, by a check for currency (or by wire
transfer) which, at the time of payment, is legal tender for private or public
debts in the United States of America, all Base Rent and Additional Rent
(defined below)

 

6



--------------------------------------------------------------------------------

(collectively, “Rent”). As used herein, “Additional Rent” means all amounts,
other than Base Rent, that Tenant is required to pay Landlord hereunder. Monthly
payments of Base Rent and monthly estimated payments of “Direct Expenses”
(defined in Section 4.1 below) shall be paid in advance on or before the first
day of each calendar month during the Lease Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder and the installment of Direct Expenses for the first full
calendar month for which such Additional Rent is payable hereunder shall be paid
upon Tenant’s execution and delivery of this Lease. Except as otherwise provided
herein, all other items of Additional Rent shall be paid within 30 days after
Landlord’s written request for payment. Rent for any partial calendar month
shall be prorated based on the actual number of days in the month.

3.2        Additional Rent Upon Default by Tenant.  Landlord and Tenant
acknowledge that to induce Tenant to enter into this Lease, and in consideration
of Tenant’s agreement to perform all of the terms, covenants and conditions to
be performed by Tenant under this Lease, as and when performance is due during
the Lease Term, Landlord has incurred (or will incur) significant costs,
including, without limitation, the following: (i) payment of the Allowance (as
described in the Tenant Work Letter), (ii) commissions to Landlord’s and/or
Tenant’s real estate broker, (iii) attorneys’ fees and related costs incurred
and/or paid by Landlord in connection with the negotiation and preparation of
this Lease and/or (iv) the Base Rent Abatement granted to Tenant as set forth in
Item 4 of the Summary (collectively, the “Inducements”). Landlord and Tenant
further acknowledge that Landlord would not have granted the Inducements to
Tenant but for Tenant’s agreement to perform all of the terms, covenants,
conditions and agreements to be performed by it under this Lease for the entire
initial Lease Term, and that Landlord’s agreement to incur such expenditures and
grant such concessions is, and shall remain, conditioned upon Tenant’s faithful
performance of all of the terms, covenants, conditions and agreements to be
performed by Tenant under this Lease for the entire Lease Term. Accordingly, if
this Lease is terminated prior to the expiration of the initial Lease Term
because a Default by Tenant shall occur hereunder, Landlord shall be relieved of
any unfulfilled obligation to grant Inducements hereunder, or to incur further
expenses in connection therewith, and Tenant shall pay, as liquidated damages
for Landlord’s granting the Inducements and not as a penalty, within ten
(10) days after the occurrence of such termination because of the Default, as
Additional Rent, the unamortized amount of those Inducements (as defined below)
incurred or granted prior to the date of the Default (the “Pre-Default
Inducements”). Landlord may or, at Tenant’s request, shall, after the occurrence
of a Default that may lead to a termination, forward a statement to Tenant
setting forth the amount of the unamortized Pre-Default Inducements, but the
failure to deliver such a statement shall not be or be deemed to be a waiver of
the right to collect the Pre-Default Inducements or to extend the date upon
which such amount shall be due and payable. For purposes of this Section 3.2,
the unamortized amount of the Pre-Default Inducements shall equal the remaining
principal component, measured on the date of the Default, of a straight-line
amortization commencing on the first day of the twentieth (20th) full calendar
month of the Lease Term and continuing over the Initial Lease Term of a
principal amount equal to the Pre-Default Inducements. Notwithstanding the
foregoing, Landlord shall not be entitled to recover Pre-Default Inducements if,
and to the extent that, Tenant proves that such recovery would be duplicative of
amounts that Landlord is otherwise entitled to recover pursuant to California
Civil Code Sections 1951.2 or 1951.4, as applicable.

ARTICLE 4

EXPENSES AND TAXES

4.1        General Terms.    In addition to paying the Base Rent, Tenant shall
pay, in accordance with Section 4.4 below, for each Expense Year (defined in
Section 4.2.1 below), an amount equal to the sum of the following (collectively,
the “Direct Expenses”): (a) Tenant’s Share of Expenses for such Expense Year,
plus (b) Tenant’s Share of Taxes for such Expense Year, plus (c) a management
fee equal to three percent (3%) of the Base Rent, Tenant’s Share of Expenses and
Tenant’s Share of Taxes payable by Tenant for the applicable Expense Year
(without regard to the Base Rent Abatement described in Item 4 of the Summary)
(the “Permitted Management Fee”). The obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration or
earlier termination of this Lease. If this Lease commences on a day other than
the first day of an Expense Year or expires or terminates on a day other than
the last day of an Expense Year, Tenant’s payment of Direct Expenses for the
Expense Year in which such commencement, expiration or termination occurs shall
be prorated based on the ratio between (x) the number of days in such Expense
Year that fall within the Lease Term, and (y) the number of days in such Expense
Year. Notwithstanding the foregoing, Tenant shall have no obligation to pay
Direct Expenses allocable to the 930 DeGuigne Building until the earlier to
occur of (i) December 1, 2013 or (ii) the date that Tenant or a subtenant
occupies the 930 DeGuigne Building or any portion thereof for the conduct of
business.

4.2        Definitions of Key Terms Relating to Additional Rent.    As used in
this Lease, the following terms shall have the meanings hereinafter set forth:

4.2.1    “Expense Year” shall mean each calendar year in which any portion of
the Lease Term falls, the parties acknowledging that, subject to Section 4.1,
Tenant’s payment of Direct Expenses

 

7



--------------------------------------------------------------------------------

shall begin on the Lease Commencement Date, notwithstanding the later
commencement of the payment of Base Rent hereunder.

4.2.2    “Expenses” shall mean all expenses, costs and amounts that Landlord
pays or accrues during any Expense Year because of or in connection with the
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Project. Landlord shall act in a commercially reasonable
manner in incurring Expenses. Without limiting the foregoing, Expenses shall
include: (i) the cost of supplying all Utilities, the cost of operating,
repairing, maintaining and renovating the utility, telephone, mechanical,
sanitary, storm-drainage, and elevator systems, and the cost of maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections, the cost of contesting any Laws that may
affect Expenses, and the costs of complying with any governmentally-mandated
transportation-management or similar program; (iii) the cost of all insurance
premiums and deductibles; (iv) the cost of landscaping and re-lamping; (v) the
cost of parking-area operation, repair, restoration, and maintenance; (vi) fees
and other costs, including management and/or incentive fees, consulting fees,
legal fees and accounting fees, of all contractors and consultants in connection
with the management, operation, maintenance and repair of the Project;
(vii) payments under any equipment-rental agreements; (viii) wages, salaries and
other compensation, expenses and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project,
and costs of training, uniforms, and employee enrichment for such persons;
(ix) the costs of operation, repair, maintenance and replacement of all systems
and equipment (and components thereof) of the Project; (x) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xi) rental
or acquisition costs of supplies, tools, equipment, materials and personal
property used in the maintenance, operation and repair of the Project; (xii) the
cost of capital improvements or any other items that are (A) reasonably intended
to effect economies in the operation or maintenance of the Project or reduce
current or future Expenses (“Cost Saving Expenditures”), (B) reasonably intended
to enhance the safety or security of the Project or its occupants,
(C) replacements or modifications of the nonstructural portions of the Base
Building (as defined in Section 7.2 below) or the Exterior Areas that are
required to keep the Base Building or the Exterior Areas in good condition, or
(D) required under any Law, excluding any such capital improvements or other
items made to remedy a noncompliance with any Laws in effect as of the date of
this Lease (based on the current interpretation of such Laws by applicable
governmental authorities as of the date of this Lease), so long as any of the
foregoing capital items in subparts (A) through (D) are amortized [including
reasonable actual or imputed interest on the amortized cost] over a period of
time that is the lesser of (1) the useful life of such item in accordance with
GAAP (as defined below), as reasonably determined by Landlord) or (2) in the
case of a Cost Saving Expenditure, the period of time that Landlord reasonably
estimates will be required for any cost savings resulting from such capital item
to equal the cost of such item; (xiii) except for costs and expenses which are
the sole responsibility of Tenant pursuant to Section 7.2 below, all other costs
paid or incurred by Landlord to perform Landlord’s Repair Obligations (as
defined in pursuant to Section 7.2.1 below); and (xiv) except to the extent
already included in Expenses or otherwise expressly excluded from Expenses,
payments under any reciprocal easement agreement, transportation management
agreement, cost-sharing agreement or other covenant, condition, restriction or
similar instrument affecting the Project on the date this Lease is signed which
are identified in attached Exhibit J (collectively, the “Underlying Documents”).
Any expenditures described in clauses (xi), (xii) or (xiii) above that
constitute capital expenditures in accordance with GAAP (as defined below) are
herein referred to as a “Permitted Capital Expenditure”.

Notwithstanding anything to the contrary in this Lease, Expenses shall not
include the following, and Tenant shall not have any obligation whatsoever to
pay, perform or incur any of the following costs, liabilities, maintenance,
repairs, premiums, losses, or other expenses (collectively, “Excluded
Expenses”):

(a)        capital expenditures that do not constitute Permitted Capital
Expenditures (in addition, any Permitted Capital Expenditures, except for Cost
Saving Expenditures, shall be amortized [including reasonable actual or imputed
interest on the amortized cost] over the useful life of such item in accordance
with customary and generally accepted real estate management and accounting
principles [“GAAP”], as reasonably determined by Landlord);

(b)        depreciation or expense reserves;

(c)        principal, interest (except as expressly provided in subpart (xi) and
clause (a) of this Section 4.2.2) and other payments on mortgage and other
non-operating debts of Landlord;

(d)        costs for which Landlord receives reimbursement from a third party,
including, without limitation, insurance or condemnation proceeds (other than
through the payment by other tenants of the Project of their pro-rata share of
Expenses), and Landlord shall use commercially

 

8



--------------------------------------------------------------------------------

reasonable efforts to secure any reimbursements to which it is entitled and will
credit any such recovery, whether during or after the Lease Term to Tenant;

(e)        costs in connection with the marketing or leasing of space in the
Project, including brokerage commissions, lease concessions, rental abatements
and construction allowances; and costs incurred due to a violation of this Lease
by Landlord;

(f)        costs incurred in connection with the sale, ground leasing, financing
or refinancing of the Project, or any portion thereof;

(g)        fines, interest and penalties incurred due to the late payment of
Taxes or Expenses, or any failure of Landlord to timely pay any obligation;

(h)        organizational expenses associated with the creation and operation of
the entity that constitutes Landlord;

(i)        any penalties or damages that Landlord pays to Tenant under this
Lease;

(j)        costs to complete Landlord’s Work or to place the Premises in the
delivery condition required by the terms of this Lease;

(k)        costs to maintain the Project in a structurally sound condition,
(1) except to the extent the same constitute Expenses pursuant to clause
(xii) above or (2) except in connection with a Casualty (as defined in
Section 11.1.1 below) or a Taking (as defined in Article 13 below) and permitted
by clauses (l) and (m) below;

(l)        costs of repairs or restoration occasioned by a Casualty or Taking
other than the amount of any deductibles under any insurance policy carried by
Landlord, provided, however, that the amount of any such deductibles included
among the Expenses shall be limited as provided in clause (m) below;

(m)        [*****], provided, however, that if this Lease is not terminated as a
consequence of the Casualty pursuant to Article 11 and if Landlord performs the
[*****] pursuant to said Article 11, Landlord may include the following amounts
in Expenses [*****]:

(1)        [*****] up to the amount (the “Annual Limit”) of [*****] (provided,
however, that, notwithstanding any contrary provision hereof, if, for any
occurrence, [*****] exceeds the Annual Limit, then, after such deductible is
included (up to the Annual Limit) in Expenses for the applicable Expense Year,
such excess may be included (up to the Annual Limit) in Expenses for the
immediately succeeding Expense Year, and any portion of such excess that is not
so included in Expenses for such immediately succeeding Expense Year may be
included (up to the Annual Limit) in Expenses for the next succeeding Expense
Year, and so on with respect to each subsequent Expense Year; provided further,
however, that (A) no portion of such deductible shall be included in Expenses
for any Expense Year that is not included, in whole or in part, in the Term
existing on the date of the earthquake occurrence, and (B) in no event shall the
portions of such deductible that are included in Expenses for any one or more
Expense Years exceed, in the aggregate, [*****]. On the date of this Lease,
[*****]

(2)        deductibles from Landlord’s property insurance policy (other than
earthquake deductibles) up to $50,000.00 per occurrence;

(n)        any fine, cost or expense (including reasonable legal expenses and
consultants’ fees) paid by Landlord in connection with the investigation or
monitoring of Hazardous Substances, in connection with any “Remedial Work” (as
defined in Section 25.2.3 below), or otherwise incurred by Landlord with respect
to Hazardous Substances (other than Tenant’s Hazardous Substances); provided,
however, that the foregoing shall not modify the rights and obligations of the
parties under Article 25 of this Lease;

(o)        costs arising out of the gross negligence, willful misconduct, breach
of lease, or violation of any applicable Laws by Landlord or any other Landlord
Party;

(p)        costs expressly made the sole obligation of Landlord under the terms
of this Lease;

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

(q)        costs and premiums for insurance not customarily carried by owners of
commercial properties substantially similar to, and in the vicinity of, the
Project and co-insurance payments;

(r)        costs to acquire sculpture, paintings, fountains or other objects of
art;

(s)        charitable and political contributions;

(t)        costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project). Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, and wages, salaries, fees or
fringe benefits (“Labor Costs”) paid to personnel above the level of general
manager (provided, however, that if such individuals provide services directly
relating to the operation, maintenance or ownership of the Project that, if
provided directly by a general manager or property manager or his or her general
support staff, would normally be chargeable as an operating expense of a
comparable office project, then the Labor Costs of such individuals may be
included in Expenses to the extent of the percentage of their time that is spent
providing such services to the Project);

(u)        costs paid to affiliates of Landlord for services to the extent that
such costs materially exceed the competitive cost for the services and materials
rendered by unrelated persons or entities of similar skill, competence and
experience in an arm’s length transaction;

(v)        advertising, marketing, and promotional costs; or

(w)        Taxes or Excluded Taxes.

4.2.3     “Taxes” shall mean all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Project. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Project; (f) any tax on the rent,
right to rent or other income from any portion of the Project or as against the
business of leasing any portion of the Project; (g) any assessment, tax, fee,
levy or charge imposed by any governmental agency, or by any non-governmental
entity pursuant to any private cost-sharing agreement, in order to fund the
provision or enhancement of any fire-protection, street-, sidewalk- or
road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) any assessment, tax, fee, levy or charge allocable or measured
by the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent. Any costs and expenses (including reasonable attorneys’
and consultants’ fees) reasonably incurred in attempting to protest, reduce or
minimize Taxes shall be included in Taxes for the year in which they are
incurred. Notwithstanding anything herein to the contrary, Taxes shall exclude
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, transfer taxes, estate taxes, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any Expenses or governmental taxes or fees paid
solely to maintain the Landlord entity in good standing under applicable Law,
and (iii) any items required to be paid by Tenant under Section 4.5 below
(collectively “Excluded Taxes”). During the Term, upon written request by Tenant
to Landlord at least sixty (60) days before the expiration of any applicable
appeal period, or if Landlord, in its good faith business judgment, deems the
real property Taxes levied against the Project for any tax fiscal year to be
excessive, then Landlord shall exercise commercially reasonable efforts to seek
Proposition 8 and other available property tax relief for such fiscal year and
any such relief shall accrue to the benefit of Tenant as and to the extent set
forth in Section 4.4.3 below.

4.3        Cost Sharing.  If Landlord incurs Expenses or Taxes for the Project
together with one or more other buildings or properties, whether pursuant to a
reciprocal easement agreement, common area agreement or otherwise or if the
Premises does not include the entire Project and Landlord incurs Expenses or
Taxes benefitting both the Premises or any other space in the Project, such
shared amounts shall be equitably prorated and apportioned between the Project
and such other buildings or properties or between the Premises and the other
areas of the Project, as applicable, in Landlord’s reasonable discretion.

 

10



--------------------------------------------------------------------------------

4.4        Calculation and Payment of Expenses and Taxes.

4.4.1        Statement of Actual Expenses and Taxes and Payment by
Tenant.  Landlord shall give to Tenant, within 180 days after the end of each
Expense Year a statement (the “Statement”) setting forth the actual amount of
Direct Expenses for such Expense Year, including Tenant’s Share of Expenses and
Taxes for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 below is less or more than the actual sum of Tenant’s
Direct Expenses for such Expense Year (as such amounts are set forth in such
Statement), Tenant shall pay Landlord the amount of such underpayment, or
receive a credit in the amount of such overpayment, with or against the Rent
next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of Landlord to timely furnish the Statement for any
Expense Year shall not preclude Landlord or Tenant from enforcing its rights
under this Article 4. Notwithstanding the immediately preceding sentence, Tenant
shall not be responsible for any Direct Expenses attributable to any Expense
Year which are first billed to Tenant more than two (2) calendar years after the
expiration of the applicable Expense Year, provided that in all events Tenant
shall be responsible for Direct Expenses levied by any governmental authority or
by any public utility companies at any time which are attributable to any
Expense Year (provided that Landlord delivers Tenant a bill for such amounts
within two (2) years following Landlord’s receipt of the bill therefor).

4.4.2        Statement of Estimated Expenses and Taxes.  Landlord shall endeavor
to give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Direct Expenses (the
“Estimated Direct Expenses”) for such Expense Year, including Tenant’s Share of
Expenses and Taxes for such Expense Year. Notwithstanding anything to the
contrary in this Lease, the Estimated Direct Expenses for any portion of the
term during 2011 shall be $0.50 per month per square foot of the Premises. Upon
receiving an Estimate Statement, Tenant shall pay, with its next installment of
Base Rent, an amount equal to the excess of (a) the amount obtained by
multiplying (i) the sum of the Estimated Direct Expenses (as such amount is set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until a new Estimate Statement is furnished (which Landlord shall
have the right to deliver to Tenant at any time), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
sum of the Estimated Direct Expenses, as such amount is set forth in the
previous Estimate Statement delivered by Landlord to Tenant. Except as expressly
provided in Section 4.4.1, any failure of Landlord to timely furnish any
Estimate Statement shall not preclude Landlord from enforcing its rights to
receive payments and revise any previous Estimate Statement under this
Article 4.

4.4.3        Retroactive Adjustment.  Notwithstanding anything herein to the
contrary, but subject to Section 4.4.1, if, after Landlord’s delivery of any
Statement, an increase or decrease in Direct Expenses occurs for the applicable
Expense Year (whether, in the case of Taxes, by reason of reassessment or error,
or, in the case of Expenses, by a third-party’s reimbursement of costs or
otherwise), Direct Expenses for such Expense Year shall be retroactively
adjusted. If, as a result of such adjustment, it is determined that Tenant has
under- or overpaid Tenant’s Share of such Taxes or Expenses, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the amount of such overpayment (less any Rent due), within
30 days after such adjustment is made.

4.5         Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1    Tenant shall pay, 10 days before delinquency, any taxes levied against
Tenant’s equipment, furniture, trade fixtures and other personal property
located in or about the Premises (“Tenant’s Property”). If any such taxes are
levied against Landlord or its property (or if the assessed value of Landlord’s
property is increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or other personal property of Tenant), and if
Landlord pays such taxes (or such increased assessment), which Landlord shall
have the right to do regardless of the validity thereof (unless the same is
timely and successfully challenged by Tenant or, if requested by Tenant, the
same is made by Landlord under protest as and to the extent permitted by Law),
Tenant shall, upon demand, repay to Landlord the amount so paid.

4.5.2    Notwithstanding any contrary provision herein, Tenant shall pay, 10
days before delinquency, (i) any rent tax, sales tax, service tax, transfer tax
or value added tax, or any other tax respecting the rent or services described
herein or otherwise respecting this Lease; (ii) taxes assessed upon the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of any portion of the Project; and (iii) taxes assessed
upon this transaction or any document to

 

11



--------------------------------------------------------------------------------

which Tenant is a party creating or transferring an interest in the Premises;
provided, however, that the foregoing shall not be interpreted to require Tenant
to pay any Excluded Taxes.

4.6        Tenant’s Audit Rights.  Within ninety (90) days after Tenant’s
receipt of a Statement, Tenant may request all back up bills and evidence of
expenses referenced in the Statement (the “back up data”), and then, if Tenant
disputes the amount of Direct Expenses set forth in the Statement within thirty
(30) days after Tenant’s receipt of the back up data, Tenant or an agent
designated by Tenant may, after reasonable notice to Landlord and at reasonable
times subject to Landlord’s reasonable scheduling requirements, inspect
Landlord’s records at Landlord’s offices, provided that Tenant has paid the
amounts claimed to be due under the applicable Statement, and Tenant agrees that
any records of Landlord reviewed under this Section 4.6 shall constitute
confidential information of Landlord, which Tenant shall not disclose, nor
permit to be disclosed by Tenant or Tenant’s accountant, except to its attorneys
or as may be required by applicable Law. If Tenant retains an agent to review
Landlord’s records, the agent must be with a CPA firm licensed to do business in
the State of California and such accountant must not be compensated on a
contingency fee or similar basis related to the result of such audit. If after
such inspection, Tenant still disputes such Direct Expenses included in the
Statement, Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. If the parties are unable to resolve such objections within
sixty (60) days following the completion of Tenant’s inspection, then a
determination as to the proper amount shall be made, at the expense of the
parties as provided below, by a real estate professional experienced in lease
audits who has not represented Landlord or Tenant in the preceding five
(5) years (a “Qualified Professional”) selected by mutual agreement of Landlord
and Tenant and if the parties are unable to agree upon a Qualified Professional,
then such Qualified Professional shall be selected by application to the
presiding judge of the Santa Clara County Superior Court. The Qualified
Professional shall, in any event, be required to select and retain an
independent certified public accountant to advise and assist such professional
in his or her analysis and determination hereunder. Notwithstanding anything
contained in this Section to the contrary, if the actual amount of Direct
Expenses due for any Expense Year, as determined by the Qualified Professional,
[*****], then Landlord shall pay the costs associated with such certification.
In addition, if the determination by the Qualified Professional reveals that
Landlord has overcharged or undercharged Tenant, then, within thirty (30) days
after the results of such audit, Landlord shall reimburse Tenant the amount of
the overcharge or Tenant shall pay the amount of the undercharge, as applicable.
Tenant hereby acknowledges that Tenant’s sole right to inspect Landlord’s books
and records and to contest the amount of Direct Expenses payable by Tenant shall
be as set forth in this Section 4.6, and Tenant hereby waives any and all other
rights pursuant to applicable Laws to inspect such books and records and/or to
contest the amount of Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES

Tenant shall not (a) use the Premises for any purpose not permitted under
Article 25 below, or for any purpose other than the Permitted Use; or (b) do
anything in or about the Premises that (i) violates any of the Rules and
Regulations or any provision of the Underlying Documents, or (ii) constitutes a
nuisance. Tenant’s rights and obligations under this Lease and Tenant’s use of
the Premises, including the Exterior Areas, shall be subject and subordinate to
the Underlying Documents. Landlord agrees that, except as may be required by
Law, it will neither amend the Underlying Documents existing as of the date of
this Lease nor enter into any new Underlying Documents if the same shall
materially adversely impact Tenant’s use of or access to the Premises or subject
Tenant to any material increased cost or expense.

ARTICLE 6

SERVICES

6.1        Utilities Services.  Tenant shall promptly pay, as the same become
due, all charges for water, gas, electricity, telephone, sewer service, waste
pick-up and any other utilities, materials and services furnished directly to or
used by Tenant on or about the Premises during the Term (collectively,
“Utilities”), including, without limitation, (a) meter, use and/or connection
fees, hook-up fees, or standby fees, and (b) penalties for discontinued or
interrupted service, except to the extent of any Service Interruption (as
defined below) caused by Landlord or a Landlord Party. Tenant shall provide
janitorial service to the Buildings at its sole cost and expense, provided that
Tenant shall be responsible for all acts of such persons. At no time shall use
of electricity in the Premises exceed the capacity of existing feeders and
risers to or wiring in the Premises, as the same may be modified or improved in
accordance with this Lease.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

6.2        Service Interruption.    Except as otherwise expressly provided in
this Lease, any interruption or cessation of Utilities resulting from any
causes, including, without limitation, any entry for repairs pursuant to this
Lease, and any renovation, redecoration or rehabilitation of any area of the
Project (each, a “Service Interruption”), shall not render Landlord liable for
damages to either person or property or for interruption or loss to Tenant’s
business, nor be construed as an eviction of Tenant, nor work an abatement of
any portion of Rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof. Notwithstanding the foregoing, if the entirety of one or more
Buildings, or a material portion of one or more Buildings is made untenantable
for the Permitted Use being made of the Building or inaccessible for more than
the Applicable Number (defined below) of consecutive business days after written
notice from Tenant to Landlord as result of any Service Interruption that is not
caused by Tenant or any Tenant Party, then Tenant, as its sole remedy, shall be
entitled to receive an abatement of Monthly Rent (defined below) payable
hereunder for the period beginning on the day immediately following such
Applicable Number of consecutive business days and ending on the day such
Service Interruption ends. If a Service Interruption renders less than the
entire Premises untenantable for the conduct of the Permitted Uses being made of
the Premises or inaccessible, the amount of Monthly Rent abated shall be
prorated in proportion to the percentage of the rentable square footage of the
Premises that is rendered untenantable for the conduct of the Permitted Uses
being made of the Premises or inaccessible. As used in this Section 6.3,
“Applicable Number” means (i) [*****], if Landlord can correct the Service
Interruption through reasonable efforts, or (ii) [*****], if Landlord cannot
correct the Service Interruption through reasonable efforts. In addition, if
(1) all or a material portion of the Premises is made untenantable for the
conduct of the Permitted Uses being made of the Premises or inaccessible for
[*****] consecutive days after written notice from Tenant to Landlord as a
result of a Service Interruption that does not result from a casualty or other
event covered by Article 11 and that Landlord can correct through reasonable
efforts, and (2) Landlord is not diligently pursuing such correction, then,
unless the Service Interruption is caused by the act or omission of Tenant or
any Tenant Party, the same shall constitute a default by Landlord and the
provisions of Section 19.5 below shall apply. As used herein, “Monthly Rent”
means Base Rent and Tenant’s monthly installment of Direct Expenses.

ARTICLE 7

REPAIRS

7.1        Tenant’s Obligations.

7.1.1    Except to the extent expressly Landlord’s obligation under this Lease
(including, without limitation, under Sections 1.1.2, 7.1.4, 7.1.5, or 7.2,
Articles 11, 13, or 25 and the Tenant Work Letter), Tenant shall, at its
expense, perform all maintenance and repairs (including replacement) to the
Premises, to keep the Premises in good working order and in a condition
reasonably consistent with Comparable Buildings (defined below), Casualties,
Takings, Hazardous Substances (other than Tenant’s Hazardous Substances), and
reasonable wear and tear excepted (collectively, “Tenant’s Repair Obligations”);
provided, however, that, after completion of the Tenant Improvements in
accordance with the Approved Working Drawings, Tenant shall not be required to
(i) replace any portions of the Premises to comply with the foregoing
obligation, unless and to the extent that such replacement is necessary to
maintain such portion(s) of the Premises in a condition reasonably consistent
with comparable professionally-maintained office/R&D buildings in the vicinity
of the Premises (“Comparable Buildings”) or (ii) replace or upgrade any
Buildings Systems or other improvements in the Premises if such Building Systems
or improvements can otherwise be maintained in good working order and in a
condition reasonably consistent with Comparable Buildings. In performing any
such repair or replacement, Tenant shall comply with the requirements of
Sections 8.2, 8.3 and 8.4 below as if such repair or replacement were an
Alteration (defined in Section 8.1 below), including that Tenant shall cause any
such repair or replacement to be performed by approved contractors, in a good
and workmanlike manner and in conformance with all applicable Laws; provided,
however, that if the estimated cost of such repair or replacement is less than
Seventy-Five Thousand Dollars ($75,000.00), then such repair or replacement
shall, for purposes of the foregoing, constitute a Minor Alteration (as defined
in Section 8.1 below). Except to the extent made the obligation of Landlord
under this Lease, Tenant’s Repair Obligations shall include: (a) floor
coverings; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) Alterations; and (f) the heating, ventilating and air conditioning
(“HVAC”) systems and equipment, the plumbing, sewer, drainage, electrical, fire
protection, elevator, escalator, life safety and security systems and equipment
and other mechanical, electrical and communications systems and equipment
(collectively, the “Building Systems”) that serve the Buildings or Exterior
Areas, including, without limitation, (i) any specialty or supplemental Building
Systems installed by or for Tenant, and (ii) all electrical facilities and
equipment, including lighting fixtures, lamps, fans and any exhaust equipment
and systems, electrical motors and all other appliances and equipment of every
kind and nature, whether such items are located within or outside of any
Building, and whether they are installed by or for the benefit of Tenant or
exist as of the date hereof.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

7.1.2    Tenant shall also be responsible for all pest control within the
Buildings, and for all trash removal and disposal from the Buildings. With
respect to all HVAC systems and equipment serving the Buildings, Tenant shall
obtain HVAC systems preventive maintenance contracts with bimonthly or monthly
service in accordance with manufacturer recommendations, which shall be subject
to the reasonable prior written approval of Landlord and paid for by Tenant, and
which shall provide for and include replacement of filters, oiling and
lubricating of machinery, parts replacement, adjustment of drive belts, oil
changes and other preventive maintenance, including annual maintenance of duct
work, interior unit drains and caulking of sheet metal, and recaulking of jacks
and vents on an annual basis, and shall require that reasonably detailed written
service reports be provided to Landlord and Tenant concurrently upon the
completion of each bimonthly or monthly service. Tenant shall have the benefit
of all warranties available to Landlord, including those regarding the HVAC
systems and other equipment, relating to the portions of the Premises for which
Tenant’s Repair Obligations apply, or that would otherwise reduce the cost
incurred by Tenant for performance of Tenant’s Repair Obligations.
Notwithstanding the foregoing provisions of this Section 7.1.2, if Tenant
breaches its foregoing obligation to carry HVAC preventive maintenance contracts
for a period of 10 business days after notice of such failure by Landlord,
Landlord may thereafter, at its option, obtain the required HVAC systems
preventive maintenance contracts on Tenant’s behalf, in which case Tenant shall
pay Landlord, within ten (10) days after receipt of an invoice therefor, the
cost of such work (without mark-up by Landlord).

7.1.3    Notwithstanding the foregoing provisions of this Section 7.1, Tenant
shall notify Landlord in writing at least fifteen (15) business days prior to
performing any Tenant’s Repair Obligation (a) that materially affects any
Building Systems, the Base Building or the Exterior Areas, or (b) that
constitutes a Capital Repair (as defined in Section 7.1.4 below), provided that
in the event of an emergency, Tenant shall only be required to provide such
notice as is reasonable under the circumstances. Upon receipt of such notice
from Tenant, Landlord shall have the right to consult with Tenant prior to such
work being performed by Tenant in order to ensure that such Tenant’s Repair
Obligation shall be performed in accordance with the requirements of this Lease
and in a manner consistent with the standards followed by owners and property
managers of office/R&D projects substantially similar to, and in the vicinity
of, the Project, as reasonably determined by Landlord. If Tenant fails to
commence any Tenant’s Repair Obligation within a reasonable time period
specified by Landlord (provided that Tenant shall have at least fifteen
(15) business days to commence any such repair or replacement, except in the
event of an emergency, in which event Tenant shall promptly commence such repair
or replacement) or fails to thereafter diligently pursue the completion of such
Tenant’s Repair Obligation, then Landlord may, but need not, following delivery
of notice to Tenant of such election and the continuance of such failure by
Tenant beyond the applicable cure period, make or complete such Tenant’s Repair
Obligation, in which event Tenant shall pay Landlord the cost of such work, plus
a reasonable percentage of the cost thereof (not to exceed 10%) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord’s involvement with such repairs and replacements,
and Tenant shall pay Landlord the cost thereof within thirty (30) days after
receipt of an invoice therefor.

7.1.4    Notwithstanding the provisions of Section 7.1.1 above to the contrary,
if, at any time during the Lease Term, any capital repairs, replacements or
improvements (as determined in accordance with GAAP) (“Capital Repairs”) are
required to be made to the Building Systems (excluding any specialty or
supplemental Building Systems or any other equipment or facilities relating to
the particular use or manner of use of the Premises, including any equipment or
facilities serving a computer server room, “clean room” or laboratory space) the
cost of which shall exceed Seventy-Five Thousand Dollars ($75,000.00), then,
upon request by Tenant, unless such repairs, replacements or improvements are
required by the negligence or willful misconduct of Tenant or any Tenant
Parties, or any Alterations to the Premises made by or on behalf of Tenant or
any Transferee, (a) Landlord shall perform such repairs or replacements,
(b) Tenant shall pay the first Seventy-Five Thousand Dollars ($75,000.00) of
costs relating thereto, and (c) the remainder of such costs shall be paid by
Landlord, subject, however, to the following: Tenant shall pay to Landlord, as
Additional Rent, the portion of the cost of such repairs, replacements or
improvements allocable to the remaining Term (including any Extension Term),
which portion shall be determined by amortizing the cost of the repairs,
replacements or improvements on a straight-line basis over the useful life
thereof (as Landlord shall reasonably determine in accordance with GAAP), either
(A) in cash upon demand or (B) in equal monthly installments with Base Rent over
the remaining Term (including any Extension Term), together with interest on
such amortized amount calculated at the lesser of (i) eight percent (8%) per
annum or (ii) the maximum legal rate of interest allowed by the State of
California.

7.1.5    Notwithstanding the foregoing provisions of this Section 7.1 to the
contrary, and notwithstanding Section 10.5 below, Landlord shall perform, and
Tenant shall have no responsibility to perform and Expenses shall not include,
any repairs or replacements made necessary solely by the negligence or willful
misconduct of Landlord or any Landlord Party; provided, however, that, if such
work is covered by Tenant’s insurance (or the insurance required to be carried
by Tenant hereunder), Landlord shall only be obligated to pay any deductible in
connection therewith and Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant’s
property insurance required under Section 10.3 below attributable to such
repairs.

 

14



--------------------------------------------------------------------------------

7.2        Landlord’s Obligations.

7.2.1    Landlord shall maintain, repair and replace the following items
(together with the work to be performed by Landlord under Sections 1.1.2, 7.1.4,
7.1.5, or 7.2, and Articles 11, 13, or 25 herein the “Landlord’s Repair
Obligations”): (a) the non-structural portions of the roofs of the Buildings,
including the roof coverings in a water-tight condition, and otherwise
reasonably consistent with Comparable Buildings; (b) the Exterior Areas of the
Project, including, without limitation, the Parking Facilities, pavement,
landscaping, sprinkler systems, sidewalks, driveways, curbs, lighting systems
and other facilities, systems, equipment and improvements in or serving the
Exterior Areas in a condition reasonably consistent with the exterior areas
surrounding Comparable Buildings, and (c) routine repair and maintenance of the
load bearing and exterior walls of the Buildings, including, without limitation,
any painting, sealing, patching and waterproofing of such walls, in a condition
reasonably consistent with Comparable Buildings.

7.2.2    Landlord, at its own cost and expense (except as expressly provided in
this Lease to the contrary, including in Section 4.2.2 and Section 7.2.3),
agrees to repair and maintain the structural portions of the roof (specifically
excluding the roof coverings), the foundation, the footings, the floor slab and
the load bearing walls and exterior walls of the Buildings (excluding any glass
and any routine maintenance, such as painting, sealing, patching and
waterproofing of such walls, which maintenance work shall be included in
Landlord’s Repair Obligations and recoverable as a Direct Expense)
(collectively, the “Base Building”) in a condition reasonably consistent with
Comparable Buildings.

7.2.3    Notwithstanding Section 10.5 below, to the extent any such maintenance,
repair or replacement described in this Section 7.2 is made necessary by the
negligence or willful misconduct of Tenant or any Tenant Party, Tenant shall pay
to Landlord the reasonable cost of such work, including a percentage of the cost
thereof (not to exceed 10%) sufficient to reimburse Landlord for all overhead,
general conditions, fees and other costs or expenses arising from Landlord’s
involvement with such repairs and replacements, directly (and not as a Direct
Expense) within ten (10) days after receipt of an invoice therefor; provided,
however, that, if such work is covered by Landlord’s insurance (or the insurance
required to be carried by Landlord hereunder), Tenant shall only be obligated to
pay any deductible in connection therewith.

7.3        Waiver.    Tenant hereby waives any rights under subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar Law.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1        Landlord’s Consent to Alterations.    Except for the Tenant
Improvements (which shall be governed by the terms of the Tenant Work Letter),
Tenant may not make any improvements, alterations, additions or changes to the
Premises or to any mechanical, plumbing or HVAC facilities or other systems
serving the Premises (collectively, “Alterations”) without Landlord’s prior
written consent, which consent shall be requested by Tenant not less than
30 days before commencement of work (except in the event of an emergency, in
which case Tenant shall provide such advance notice of the need for the
Alteration as is reasonable under the circumstances). Such Landlord consent
shall not be unreasonably withheld, conditioned, or delayed, provided that it
shall be deemed reasonable for Landlord to withhold its consent to any
Alteration that would materially and adversely affect the Base Building or any
Building Systems (“Adverse Alterations”). Notwithstanding the foregoing and any
provisions of Section 8.1 to the contrary, Tenant shall be permitted to make
interior, cosmetic or decorative, non-structural Alterations without Landlord’s
prior consent, provided that such Alterations (a) cost less than Two Hundred
Thousand Dollars ($200,000.00) per project in any one Building, nor, in the case
of any multi-Building project, more than Five Hundred Thousand Dollars
($500,000.00) in the aggregate, (b) do not constitute Adverse Alterations
hereunder, and (c) prior to commencing any such Alterations, Tenant provides
Landlord with not less than ten (10) business days’ prior written notice thereof
and a copy of any governmental permits required for such Alterations (“Minor
Alterations”).

8.2        Manner of Construction.    Landlord may impose reasonable conditions
to its consent to any Alteration. Without limiting the foregoing, before
commencing any Alteration (other than a Minor Alteration), Tenant shall deliver
to Landlord, and obtain Landlord’s written approval of, each of the following
items (to the extent applicable): plans and specifications (including any
changes thereto); names of contractors, and, if requested by Landlord, the names
of material subcontractors, mechanics, laborers and materialmen; required
building permits; and evidence of the insurance required under Section 8.4
below. Tenant shall perform any Alteration in a good and workmanlike manner,
using materials of a quality reasonably approved by Landlord or comparable to
existing improvements, and in conformance with all applicable Laws and the
National Electrical Code and Landlord’s contractor’s rules and regulations
attached hereto as Exhibit B-3 (“Landlord’s Construction Rules”). Without
limiting the foregoing, if, as a result of Tenant’s performance of any
Alteration, Landlord becomes required under

 

15



--------------------------------------------------------------------------------

applicable Law to perform any inspection or give any notice relating to the
Premises or such Alteration, or to ensure that such Alteration is performed in
any particular manner, Tenant shall comply with such requirement on Landlord’s
behalf and promptly thereafter provide Landlord with reasonable documentation of
such compliance. Tenant shall ensure that no Alteration impairs any Building
Systems or Landlord’s ability to perform its obligations hereunder. Landlord
may, in its discretion, require Tenant to obtain a lien and completion bond, or
to provide alternate form of security or evidence of the ability to pay,
reasonably satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of the work and, as appropriate, naming Landlord as a
co-obligee. Before commencing any Alteration (except for Minor Alterations),
Tenant shall meet with Landlord to discuss Landlord’s design parameters and any
code compliance issues. Upon completion of any Alteration (except for Minor
Alterations), Tenant shall cause a Notice of Completion to be recorded in the
office of the recorder of the county in which the Project is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor Law. Tenant shall deliver to Landlord reproducible copies of the “as
built” drawings of each Alteration (in CAD format, if requested by Landlord), as
well as all related governmental permits, approvals and other documents
reasonably requested by Landlord.

8.3        Payment for Alterations.    For any Alteration, Tenant shall pay
Landlord within ten (10) days following demand (a) Landlord’s reasonable
out-of-pocket expenses incurred in reviewing such work; and (b) except for Minor
Alterations, a fee for Landlord’s oversight and coordination of such work equal
to 1.5% of its cost. Tenant shall, to the extent reasonably required by
Landlord, condition payment to its contractors for any Alterations upon receipt
of final lien releases and waivers (or such other alternative protection from
mechanics’ liens as shall be reasonably acceptable to Landlord).

8.4         Construction Insurance.    Tenant shall carry “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of any
Alteration (exclusive of Minor Alterations). All Alterations shall be insured by
Tenant pursuant to Article 10 below immediately upon completion thereof.

8.5        Landlord’s Property.    All improvements in and to the Premises,
including any Tenant Improvements and Alterations, shall become the property of
Landlord upon installation and without compensation to Tenant (subject to
Tenant’s right to use and depreciate [to the extent paid for by Tenant] the same
during the Lease Term), except that Tenant may remove any Tenant’s Property that
Tenant can substantiate to Landlord have not been paid for with the Allowance
provided to Tenant by Landlord, provided that Tenant repairs any damage caused
by such removal and returns the affected portion of the Premises to, at Tenant’s
election either (a) the configuration shown on the Approved Construction
Drawings or (b) a “Standard Office/R&D Configuration”, which, for purposes of
this Lease, means a drop ceiling open-office environment with materials and
finishes consistent, as reasonably determined by Landlord, with the general
office improvements located in the remainder of the Building or, if there are no
general office improvements located in the remainder of the Building, then such
materials and finishes must be consistent with the general office improvements
located in other buildings in the Project. Notwithstanding the foregoing, unless
otherwise instructed by Landlord in writing before the expiration or earlier
termination of this Lease, Tenant shall, at its expense, (a) remove any Tenant
Specialized Improvements and Alterations (other than Alterations which Landlord
has previously agreed in writing may be surrendered), (b) repair any damage to
the Buildings or other portions of the Project caused by such removal, and
(c) restore the affected portion of the Buildings to its condition existing
before the installation of such Tenant Specialized Improvements or such
Alterations; provided, however, that, except to the extent any Lines are shown
as part of the Tenant Improvements on the Approved Space Plan attached hereto as
Exhibit B-2 (the removal of which shall be governed by Section 30.28 below),
Tenant shall have no obligation to remove any of the Tenant Improvements shown
on such Approved Space Plan; and provided, further, that with respect to any
Tenant Specialized Improvements installed in the Premises pursuant to the Tenant
Work Letter, Tenant shall restore the affected portion of the Premises to a
Standard Office/R&D Configuration. If Tenant’s request for Landlord’s approval
of any proposed Alterations contains a request (or if at any other time Tenant
requests) that Landlord identify any portion of such Alterations that Landlord
will require Tenant to remove as provided above, then Landlord will, at the time
it approves such Alterations, or within 30 days after any other request,
identify such portion of the Alterations, if any, that Landlord will require
Tenant to so remove. If Tenant fails to complete the removal, repair or
restoration required by this Section 8.5 before the expiration or earlier
termination of this Lease, (i) Landlord may do so and may charge the reasonable
cost thereof to Tenant, and (ii) for purposes of Article 16 below, Tenant shall
be deemed to be in holdover of any affected portion of the Premises without
Landlord’s consent for the reasonable time required for Landlord to complete
such work. Without limitation on other obligations of Tenant which survive the
expiration of the Lease Term, the obligations of Tenant contained in this
Section 8.5 shall survive the expiration of the Lease Term or any earlier
termination of this Lease. As used in this Lease, “Tenant Specialized
Improvements” mean any modifications to the Tenant Improvements shown on Exhibit
B-2 or any Alterations that are not normal and customary general office
improvements consistent with a Standard Office R&D Configuration. Landlord and
Tenant agree that, without limitation, if installed, the following Alterations
will constitute Tenant Specialized Improvements: any specialty or supplemental
Building Systems or other equipment or facilities relating to the use of the
Premises for purposes other than general office use, including any equipment or
facilities serving a “clean room” or laboratory space; internal stairwells;

 

16



--------------------------------------------------------------------------------

raised floors; meeting rooms (other than a customary number of conference rooms
of customary size); classroom facilities; kitchens and cafeterias (as
distinguished from customary kitchenette areas); and any areas requiring floor
reinforcement or enhanced systems requirements (including library, file or
computer rooms if they have any such requirements).

8.6    Tenant Work Letter. Except as expressly provided in Section 8.5 above,
this Article 8 shall not apply to any Tenant Improvements constructed pursuant
to the Tenant Work Letter.

ARTICLE 9

COVENANT AGAINST LIENS

Subject to Landlord’s obligation to fund the Allowance in accordance with this
Lease, Tenant shall keep the Premises free from any liens or encumbrances
arising out of any work performed, materials furnished or obligations incurred
by or on behalf of Tenant or any Tenant Party (exclusive of Landlord’s Work).
Tenant shall give Landlord written notice at least 20 days before commencing any
such work on the Premises (or such additional time as may be necessary under
applicable Laws) to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall remove any such lien or
encumbrance by bond or otherwise within 10 business days after notice by
Landlord, and if Tenant fails to do so, Landlord may pay the amount necessary to
remove such lien or encumbrance, without responsibility for investigating the
validity thereof. The amount so paid by Landlord shall be reimbursed by Tenant,
as Additional Rent, upon demand, without limiting other remedies available to
Landlord under this Lease. Nothing in this Lease shall authorize Tenant to cause
or permit any lien or encumbrance to affect Landlord’s interest in the Project,
and any lien or encumbrance created by, through or under Tenant shall attach to
Tenant’s interest only.

ARTICLE 10

INDEMNIFICATION; INSURANCE

10.1      Indemnification and Waiver.

10.1.1  Tenant agrees that Landlord, its partners, members and Security Holders
(defined in Article 18 below), and their respective partners, members,
directors, officers, agents, employees and independent contractors (including
Landlord, collectively, the “Landlord Parties”) shall not be liable for, and are
hereby released from any responsibility for, any damage to person or property
(or resulting from the loss of use thereof) that is sustained by Tenant or any
party claiming by, through or under Tenant, including any such damage caused by
any active or passive act, omission or neglect of any Landlord Party or by any
act or omission for which liability without fault or strict liability may be
imposed, except only, (a) to the extent such damage is caused by the negligence
or willful misconduct of any Landlord Party or by a breach of Landlord’s
obligations hereunder, whether occurring before, during, or after the expiration
of the Lease Term, and, in any such event, is not covered by (e.g., exceeding
the coverage limits) the insurance required to be carried by Tenant under
Section 10.3 or (b) to the extent such limitation on liability is prohibited by
applicable Laws. Nothing in this Section 10.1 shall limit the provisions of
Section 10.5 or Article 21 below.

10.1.2  Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any obligations, losses, claims, actions, liabilities, penalties,
damages, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) (“Claims”) suffered or imposed upon or asserted against any
Landlord Party in connection with or arising from (a) any cause in, on or about
the Premises (including a slip and fall) covered (or required to be covered) by
the insurance required of Tenant under Section 10.3, (b) the negligence or
willful misconduct of Tenant or of any person claiming by, through or under
Tenant, or any of their members, partners, officers, contractors, agents,
employees, invitees or licensees (each, a “Tenant Party” and, collectively,
“Tenant Parties”), or (c) any breach by Tenant of any representation, covenant
or other term contained in this Lease, whether occurring before, during, or
after the expiration of the Lease Term. The foregoing indemnification shall
apply regardless of any active or passive negligence of the Landlord Parties and
regardless of whether liability without fault or strict liability may be imposed
upon the Landlord Parties; provided, however, that Tenant’s obligations under
this Section shall be inapplicable (i) to the extent such Claims arise from the
negligence or willful misconduct of any Landlord Party or from a breach of
Landlord’s obligations hereunder and, in any such event, are not covered by
(e.g., exceeding the coverage limits) the insurance required to be carried by
Tenant hereunder or (ii) to the extent such obligations are prohibited by
applicable Laws.

10.1.3  Landlord shall indemnify, defend, protect and hold harmless Tenant and
the other Tenant Parties from any Claims suffered or imposed upon or asserted
against Tenant or such Tenant Party to the extent arising in connection with or
from the negligence or willful misconduct of Landlord or other Landlord Party or
from a breach of Landlord’s obligations hereunder, whether occurring before,
during, or after the expiration of the Lease Term and, in any such event, are
not covered either by (e.g., exceeding

 

17



--------------------------------------------------------------------------------

the coverage limits) the insurance required to be carried by Tenant hereunder or
otherwise covered by Tenant’s indemnity obligations set forth in Section 10.1.2
above.

10.1.4  The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any Claim relating to any event
or condition occurring or existing before such expiration or termination.

10.2        Tenant’s Compliance With Landlord’s Fire and Casualty
Insurance.    Tenant, at its expense, shall comply with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies,
Tenant shall reimburse Landlord for such increase. Tenant, at its expense, shall
comply with all rules and requirements of the American Insurance Association and
any similar body; provided, however, that the foregoing shall not release
Landlord from its obligation to perform the Landlord’s Work or any of Landlord’s
Repair Obligations.

10.3        Tenant’s Insurance.    Tenant shall maintain the following coverages
in the following amounts.

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements), including a
Broad Form endorsement covering the insuring provisions of this Lease and
Tenant’s indemnity obligations under Section 10.1 above, for limits of liability
not less than:

 

Bodily Injury and

Property Damage Liability

  

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal Injury Liability

  

$5,000,000 each occurrence

$5,000,000 annual aggregate

Umbrella Liability Coverage

  

$5,000,000 each occurrence

$5,000,000 annual aggregate

The above limits may be met with any

combination of primary and excess policies

10.3.2    Property Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s Property in or on the
Premises, (ii) any Tenant-Specialized Improvements, and (iii) all Alterations
made to the Premises. Such insurance shall be written on a “special causes of
loss form” of physical loss or damage basis, for the full replacement cost value
(subject to reasonable deductible amounts), and, except for Tenant’s Property,
new without deduction for depreciation of the covered items, and in amounts that
meet any co-insurance clauses of the policies of insurance, and shall include
coverage for damage or other loss caused by fire or other peril, including
vandalism and malicious mischief, theft, water damage, including sprinkler
leakage (but excluding damage from flood, tidal surge or similar events
typically covered only by a “water exclusion endorsement”), bursting or stoppage
of pipes, and explosion.

10.3.3    Worker’s Compensation and Employer’s Liability or other similar
insurance to the extent required by applicable Laws.

10.4        Form of Policies.  The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to Landlord.
Tenant’s Commercial General Liability Insurance shall (a) name the Landlord
Parties and any other party designated in writing by Landlord (“Additional
Insured Parties”) as additional insureds; and (b) be primary insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and non-contributing with Tenant’s insurance. Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on the Tenant-Specialized
Improvements and Alterations which are not Tenant’s Property (collectively,
“Tenant-Insured Improvements”). Tenant shall deliver to Landlord, on or before
the Premises Delivery Date and at least 15 days before the expiration dates
thereof, certificates from Tenant’s insurance company on the forms currently
designated “ACORD 25-S” (Certificate of Liability Insurance) and “ACORD 28”
(Evidence of Commercial Property Insurance) or the equivalent. Attached to the
ACORD 25-S (or equivalent) there shall be an endorsement naming the Additional
Insured Parties as additional insureds, and attached to the ACORD 28 (or
equivalent) there shall be an endorsement designating Landlord as a loss payee
with respect to Tenant’s Property Insurance on any Tenant-Insured Improvements,
and each such endorsement shall be binding on Tenant’s insurance company. Upon
Landlord’s request, Tenant shall deliver to Landlord, in lieu of such
certificates, copies of the policies of insurance required to be carried under
Section 10.2 showing that the Additional Insured

 

18



--------------------------------------------------------------------------------

Parties are named as additional insureds and that Landlord is designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. If Tenant fails to deliver such policies or certificates, then
Landlord may, at its option, procure such policies for the account of Tenant, in
which event Tenant shall pay Landlord the cost thereof within five (5) days
after written demand.

10.5        Subrogation.  Notwithstanding anything to the contrary in this
Lease, each party waives, and shall cause its insurance carrier to waive, any
right of recovery against the other party, any of its (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees or agents for any loss of or damage to property which loss or damage
is (or, if the insurance required hereunder had been carried, would have been)
covered by insurance. For purposes of this Section 10.5 only, (a) any deductible
with respect to a party’s insurance shall be deemed covered by, and recoverable
by such party under, valid and collectable policies of insurance, and (b) any
contractor retained by Landlord to install, maintain or monitor a fire or
security alarm for the Buildings shall be deemed an agent of Landlord.

10.6        Additional Insurance Obligations.  Tenant shall carry and maintain
during the Lease Term, at its expense, the amounts of the insurance required to
be carried by Tenant under this Article 10, and such other types and amounts of
insurance covering the Premises and Tenant’s operations therein, as may be
reasonably requested by Landlord, but not in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Buildings.

10.7        Landlord’s Insurance.  Subject to reimbursement as an Expense in
accordance with the provisions of Article 4 hereof, Landlord shall procure and
maintain in effect throughout the Lease Term commercial general liability
insurance, property insurance and/or such other types of insurance as are
normally carried by reasonably prudent owners of commercial properties
substantially similar to, and in the vicinity of, the Project. Such coverages
shall be in such amounts, from such companies and on such other terms and
conditions as Landlord may from time to time reasonably determine, and Landlord
shall have the right, but not the obligation, to change, cancel, decrease or
increase any insurance coverages in respect of the Building, add additional
forms of insurance as Landlord shall deem reasonably necessary, and/or obtain
umbrella or other policies covering both the Building and other assets owned by
or associated with Landlord or its affiliates, in which event the cost thereof
shall be equitably allocated; provided, however, that Landlord shall, at all
times during the Lease Term, maintain “special causes of loss” (or similar)
property insurance coverage on the Base Building in the amount of the full
replacement value thereof as reasonably estimated by Landlord (without deduction
for depreciation), subject to reasonable deductible amounts (“Landlord’s
Casualty Policy”), and loss of rents coverage for a period of not less than
twelve (12) months.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1      Completion Estimate; Termination Rights.

11.1.1  Tenant shall promptly notify Landlord of any damage to the Premises
resulting from any fire or other casualty (“Casualty”) of which Tenant is aware
(“Tenant’s Casualty Notice”). With reasonable promptness after discovering the
Casualty, Landlord shall provide Tenant with written notice (the “Completion
Estimate”) stating the reasonable estimate by an independent architect selected
by Landlord with the approval of Tenant, which shall not be unreasonably
withheld or delayed, of the date by which it is reasonably possible using
standard working methods (without the payment of overtime or other premiums), to
substantially complete the Landlord Casualty Repairs (the “Landlord Restoration
Date”) and the date by which it is reasonably possible for Tenant to
substantially complete any Tenant Casualty Repairs (the “Final Restoration
Date”, and the difference between the Landlord Restoration Date and the Final
Restoration Date is herein referred to as “Tenant’s Estimated Restoration
Period”). As used herein, (A) “Tenant Casualty Repairs” means the following,
which work shall be performed by Tenant in accordance with the procedures for
Alterations set forth in Article 8 of this Lease: (i) if Tenant so elects, the
repair and restoration of any Tenant Specialized Improvements or Alterations
made to the Premises by Tenant prior to the date of the Casualty; or
(ii) subject to Landlord’s rights pursuant to clause (B) below, if Tenant elects
not to repair or restore any such Tenant Specialized Improvements or
Alterations, then Tenant Casualty Repairs shall include repair and restoration
of the affected portion of the Premises to a Standard Office/R&D Configuration;
and (B) “Landlord Casualty Repairs” means the repair and restoration of the
Premises, including any damaged Building and/or Exterior Areas, the Front
Entrance Work (as defined in Section 4.1.2 of the Tenant Work Letter) and the
Tenant Improvements performed pursuant to the Tenant Work Letter to the
condition required by Section 11.2, other than the Tenant Casualty Repairs;
provided, however, that if Tenant elects not to repair or restore any Tenant
Specialized Improvements or Alterations pursuant to clause (A) above, then
Landlord Casualty Repairs shall, at Landlord’s election, include the repair and
restoration of any such Tenant Specialized Improvements or Alterations, or the
repair and restoration of the affected portion of the Premises to a Standard
Office/R&D Configuration.

 

19



--------------------------------------------------------------------------------

11.1.2  If the Completion Estimate indicates that the Landlord Casualty Repairs
and Tenant Casualty Repairs (together, the “Required Casualty Repairs”) cannot
be “substantially completed” (i.e., completed with the exception of “Punch List
Items”, as defined in Exhibit B) within one (1) year after the date of Tenant’s
Casualty Notice (“Substantial Destruction”) (or, if the Casualty occurs during
the last 12 months of the Lease Term [“End of Term Casualty”], and the
Completion Estimate indicates that the Required Casualty Repairs cannot be
substantially completed within the period of time beginning on the date of the
Casualty and having a duration equal to 20% of the balance of the Term remaining
on such date), then either party may terminate this Lease in its entirety or
partially with respect only to any affected Building for which such Required
Casualty Repairs cannot be substantially completed within one (1) year after the
date of Tenant’s Casualty Notice (or, in the case of an End of Term Casualty,
within such shorter period described above), as the case may be; provided,
however, that if Landlord terminates this Lease pursuant to the foregoing as a
result of an End of Term Casualty, Landlord may only terminate this Lease with
respect to any affected Building for which the Required Casualty Repairs cannot
be substantially completed within the period of time beginning on the date of
the Casualty and having a duration equal to 20% of the balance of the Term
remaining on such date. Any such termination shall be delivered within 120 days
after delivery of the Completion Estimate to Landlord and Tenant (or, in the
case of an End of Term Casualty, within twenty (20) days after delivery of the
Completion Estimate to Landlord and Tenant) and shall be effective on the later
of 60 days after the date of such termination notice or such longer time as is
reasonably required for Tenant to vacate the terminated Building(s) with due
diligence, but subject to Force Majeure as it relates to Tenant’s ability to
surrender possession of the terminated Building(s) in accordance with Article 15
below, not later than 90 days after the date of such termination notice.

11.1.3  If the Lease is not terminated by Landlord or Tenant pursuant to
Section 11.1.2, but (A) Landlord does not substantially complete the Landlord
Casualty Repairs on or before the Outside Landlord Restoration Date (defined
below), then, provided that the Casualty was not caused by the negligence or
intentional misconduct of Tenant or any Tenant Party, Tenant may terminate this
Lease by notifying Landlord prior to the substantial completion of the Landlord
Casualty Repairs. As used herein, “Outside Landlord Restoration Date” means the
date occurring ninety (90) days after the later of (a) the expiration of the
time set forth in the Completion Estimate for Landlord Casualty Repairs, or
(b) the date occurring one (1) year after the date of Tenant’s Casualty Notice
(less the number of days set forth in the Completion Estimate as the Estimated
Tenant’s Restoration Period); provided, however, that the Outside Landlord
Restoration Date shall be extended to the extent any delay in the substantial
completion of the Landlord Casualty Repairs is caused by (x) Tenant’s breach of
its obligations under this Lease, which is not corrected within one (1) business
day following delivery of email notice of such breach to Tenant, (y) Tenant’s
request for a change in any of the Landlord Casualty Repairs (any such change
being subject to Landlord’s approval in its reasonable discretion and, if
approved, Tenant’s payment of any net increase in the cost of the Landlord
Casualty Repairs as a consequence of such change), and (z) interference by
Tenant or any Tenant Party with the performance of such Landlord Casualty
Repairs which continues for one (1) business day after delivery of email notice
to Tenant. Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance and other proceeds payable to Tenant under Tenant’s
Property Insurance pursuant to Section 10.3 above and, if applicable, any
Builder’s All Risk insurance required under Section 8.4 above or the Tenant Work
Letter, with respect to Landlord Casualty Repairs.

Notwithstanding the foregoing, if Landlord determines in good faith that it will
be unable to substantially complete the Landlord Casualty Repairs with respect
to any Building on or before the Outside Landlord Restoration Date, Landlord may
cease its performance of the Landlord Casualty Repairs and notify Tenant (the
“Restoration Date Extension Notice”) of such fact, which Restoration Date
Extension Notice shall set forth the date on which Landlord reasonably believes
such substantial completion of the Landlord Casualty Repairs will occur. Upon
receiving the Restoration Date Extension Notice, Tenant may terminate this Lease
in its entirety or partially as provided in Section 11.1.3 above with respect to
the Building(s) for which Landlord has determined that it will be unable to
substantially complete the Landlord Casualty Repairs on or before the Outside
Landlord Restoration Date, by notifying Landlord within ten (10) business days
after receiving the Restoration Date Extension Notice. If Tenant does not
terminate this Lease within such ten (10) business day period, the Outside
Landlord Restoration Date automatically shall be amended to be the date set
forth in the Restoration Date Extension Notice.

11.1.4  In addition to the foregoing, Landlord may terminate this Lease in its
entirety, if the reasonably expected cost of the Landlord Casualty Repairs (the
“Landlord’s Expected Repair Cost”) exceeds the Available Casualty Proceeds, as
defined below (herein a “Shortfall”). As used herein “Available Casualty
Proceeds” means the net amount of the following: (a) the proceeds of Landlord’s
Casualty Policy and the proceeds of any Builder’s All Risk insurance required
under Section 8.4 above or the Tenant Work Letter, plus (b) if Landlord fails to
carry a Landlord’s Casualty Policy in accordance with this Lease, the proceeds
that would have been received by Landlord had Landlord properly carried such
policy or policies, plus (c) if Tenant fails to carry Builder’s All Risk
insurance required under Section 8.4 above or the Tenant Work Letter, such
amounts as would be covered by such policy and as are received by Landlord from
Tenant, plus (d) any damages received by Landlord from any third party on
account of damage to the Premises or the Tenant Improvements (herein with the
amounts specified in

 

20



--------------------------------------------------------------------------------

subparts (a), (b) and (c) of this sentence, the “Casualty Receipts”), plus
(e) any applicable deductibles (other than deductibles with respect to
earthquake damage), plus (f) in the case of an earthquake, any earthquake
deductibles that Tenant is required to pay pursuant to Section 4.2.2(m)(1)
(herein, with the amount specified in subpart (e) of this sentence, the
“Deductibles”) plus (g) five percent (5%) of the insurable value of the Premises
(“Landlord’s Casualty Responsibility”), less (h) the amount of any Casualty
Receipts received by Landlord, which a Security Holder is permitted to apply
under the terms of its agreements with Landlord and, if applicable, with Tenant,
and which the Security Holder does apply, to pay any mortgage debt (the
“Security Holder Application Amount”). Notwithstanding the foregoing, any notice
of termination of this Lease pursuant to the preceding sentence (a “Shortfall
Termination Notice”) shall set forth the amount of the Shortfall, Casualty
Receipts, Deductibles (with earthquake separately specified), Landlord’s
Casualty Responsibility, and the Security Holder Application Amount, and be
ineffective if (x) Tenant, within 20 business days after receiving such
Shortfall Termination Notice, notifies Landlord that Tenant agrees to pay, and
provides Landlord with evidence reasonably satisfactory to Landlord of Tenant’s
ability to pay, the Shortfall. If any Shortfall Termination Notice becomes
ineffective because Tenant agrees in writing to pay the Shortfall and this Lease
is not otherwise terminated pursuant to this Section 11.1, then (i) Tenant,
within three (3) business days after Landlord’s request (which shall not be made
more frequently than once per calendar month), shall deliver to Landlord, as
Additional Rent, in addition to any amounts required to be delivered to Landlord
under Section 11.2, cash in the amount of that portion of the Shortfall which is
equal to (A) the total cost of the Landlord Casualty Repairs incurred by
Landlord to date of such request, multiplied by a fraction, the numerator of
which is the Shortfall and the denominator of which is the Landlord’s Expected
Repair Cost, less (B) the total amount of the payments previously made by Tenant
to Landlord pursuant to this sentence and (ii) if Landlord’s Expected Repair
Cost is changed to reflect the actual cost of the Landlord Casualty Repairs,
then the Shortfall and the amounts payable pursuant to this sentence shall be
adjusted equitably.

11.1.5  Notwithstanding the foregoing, if the damage constitutes Substantial
Destruction of one or more Buildings, but there is at least one Building that
does not sustain Substantial Destruction, then Tenant shall have the right to
override Landlord’s election to terminate pursuant to this Section 11.1.4 by
giving written notice to Landlord within thirty (30) days after receipt of
Landlord’s Casualty Termination Notice. In such event, this Lease shall be
deemed terminated only with respect to the Building or Buildings that have
sustained Substantial Destruction and this Lease shall remain in full force and
effect with respect to any remaining Buildings. In such event, the Rent shall be
equitably abated based on the ratio that the rentable square footage of the
remaining Buildings bears to the total rentable square footage of all of the
Buildings prior to the casualty.

11.1.6  In the event of any termination by Landlord or Tenant pursuant to this
Article, neither party shall have any obligations to the other under this Lease,
(a) except with respect to any Building(s) for which this Lease is not
terminated, (b) except for obligations arising before such termination or
obligations that survive the expiration or earlier termination of this Lease,
and (c) except that Tenant shall assign to Landlord (or to any party designated
by Landlord) all insurance proceeds payable to Tenant under Tenant’s property
insurance required under Section 10.3 above (and, if applicable, any Builder’s
All Risk insurance required under Section 8.4 above or the Tenant Work Letter)
with respect to any Tenant Specialized Improvements and Alterations; provided,
however, that, with respect to any Tenant Specialized Improvements that Tenant
can substantiate to Landlord have not been paid for with the Allowance provided
to Tenant by Landlord, Tenant shall be required to assign to Landlord only such
portion of the proceeds as shall be necessary to restore the affected portion of
the Premises to a Standard Office/R&D Configuration.

11.2      Repair and Restoration.    So long as this Lease is not terminated
pursuant to Section 11.1 above, Landlord shall promptly and diligently perform
the Landlord Casualty Repairs, subject to reasonable delays for insurance
adjustment or other events of Force Majeure (as defined in Section 30.15). Such
repair and restoration shall be to substantially the same condition that existed
before the Casualty, except for any modifications required by Law and except for
any modifications to the Exterior Areas that are reasonably deemed desirable by
Landlord, are consistent with the character of the Project, and do not
materially impair access to any of the Buildings; provided, however, that,
unless required by Law, such modifications shall be subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. If this Lease is not terminated pursuant to Section 11.1 above, then
(a) if the Landlord Casualty Repairs include the Alterations, Tenant Specialized
Improvements and/or repair and restoration of the affected portion of the
Premises to a Standard Office/R&D Configuration, Tenant shall assign to Landlord
(or to any party designated by Landlord) all insurance proceeds applicable to
such Landlord Casualty Repairs that are payable to Tenant under Tenant’s
insurance required under Section 8.4, Section 10.3 or the Tenant Work Letter;
and (b) if the estimated cost of repairing and restoring such improvements
exceeds the amount of insurance proceeds received by Landlord from Tenant’s
insurance carrier, Landlord shall not be required to spend more than the amount
of such proceeds, provided that the foregoing shall not relieve Tenant from the
obligation to carry the property insurance required to be carried by Tenant
pursuant to Section 10.3.2 above and any Builder’s All Risk insurance required
under Section 8.4 above or the Tenant Work Letter, nor shall the

 

21



--------------------------------------------------------------------------------

foregoing limit Tenant’s liability if Tenant fails to perform such obligation.
If this Lease is not terminated pursuant to Section 11.1 above, then, following
substantial completion of such Landlord Casualty Repairs, Tenant, at its expense
and in accordance with Sections 8.2, 8.3 and 8.4 above, shall perform the Tenant
Casualty Repairs; provided, however, that if the estimated cost of the Tenant
Casualty Repairs exceeds the amount of insurance proceeds received by Tenant
from Tenant’s insurance carrier, Tenant shall not be required to spend more than
the amount of such proceeds, provided that the foregoing shall not relieve
Tenant from the obligation to carry the property insurance required to be
carried by Tenant pursuant to Section 10.3.2 above and any Builder’s All Risk
insurance required under Section 8.4 above or the Tenant Work Letter, nor shall
the foregoing limit Tenant’s liability if Tenant fails to perform such
obligation. If this Lease terminates with respect to any Buildings on account of
a Casualty, then, except as otherwise expressly to be assigned to Landlord (or
to any party designated by Landlord) in this Lease, Tenant shall be entitled to
retain all insurance proceeds attributable to damage to the Tenant’s Property
and otherwise payable to Tenant under Tenant’s insurance required under
Section 8.4, Section 10.3 or the Tenant Work Letter with respect to such
Casualty.

11.3      Rent Abatement.    Landlord shall not be required to repair any damage
to Tenant’s Property or be liable for any inconvenience or annoyance to Tenant
or its invitees, or for any injury to Tenant’s business, resulting from any
Casualty or from any repair of damage resulting therefrom performed in
accordance with this Lease; provided, however, that if any Casualty damages any
Building or any Exterior Area necessary for Tenant’s access to any Building,
then, during any time that, as a result of such damage, any portion of a
Building is untenantable for the conduct of the Permitted Uses being made of the
Building or is inaccessible, the Monthly Rent shall be abated in proportion to
the rentable square footage of such affected or inaccessible portion of such
Building. If the Landlord Casualty Repairs exclude any Tenant Specialized
Improvements or Alterations (or, in the event of a Casualty occurring before the
Lease Commencement Date, for which Tenant shall be responsible for repair and
restoration of the Tenant Improvements and Landlord’s Work in accordance with
the Tenant Work Letter), then, provided that Tenant is required to repair and
restore the same as provided above or in the Tenant Work Letter, Tenant’s right
to rent abatement under the preceding sentence shall continue until the earlier
to occur of (a) the date that Tenant Casualty Repairs are completed by Tenant,
(b) the Final Restoration Date, or (c) the date that Tenant recommences business
operations in the damaged portion of the Premises.

11.4      Waiver of Statutory Provisions.    The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any damage to or destruction of any part of the Premises,
and any Law, including Sections 1932(2) and 1933(4) of the California Civil
Code, relating to rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties shall not apply.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
it is expressly waived by such party in writing, and no waiver of any breach of
any provision hereof shall be deemed to be a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed to be a waiver of any preceding breach by Tenant of any
provision hereof, other than Tenant’s failure to pay the particular Rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of such acceptance. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord’s right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the giving of any notice or after the termination of
this Lease shall affect such notice or reinstate or alter the length of the
Lease Term or Tenant’s right of possession hereunder. After the service of
notice or the commencement of a suit, or after a final judgment for possession
of the Premises, Landlord may receive and collect any Rent due, and the payment
of such Rent shall not waive or affect such notice, suit or judgment.

ARTICLE 13

CONDEMNATION

If any part of the Premises is permanently taken for any public or quasi-public
use or purpose, by power of eminent domain or by private purchase in lieu
thereof (a “Taking”), then this Lease shall terminate as to the portion of the
Premises subject to the Taking, effective as of the date possession is required
to be surrendered to the authority. In addition, if any part of the Premises is
permanently subject to a Taking, which is so substantial that the Premises
cannot reasonably be used by Tenant for the operation of its business, then
Tenant may terminate this Lease in its entirety or with respect to any

 

22



--------------------------------------------------------------------------------

Building affected by the Taking. Any such termination by Tenant shall be
effective as of the date possession is required to be surrendered to the
authority, and Tenant shall provide written notice of termination to Landlord
within 90 days after Tenant first receives written notice of such surrender
date. Except as provided above in this Article 13, neither party may terminate
this Lease as a result of a Taking. Tenant shall not assert any claim against
Landlord or the authority for any compensation because of any Taking and
Landlord shall be entitled to the entire award of compensation; provided,
however, that Tenant shall have the right to file any separate claim available
to Tenant for any Taking of Tenant’s Property or any fixtures that Tenant has
the right hereunder to remove upon the expiration hereof, and for moving
expenses. If this Lease is terminated pursuant to this Article 13, all Rent
shall be apportioned as of the date of such termination. If a Taking occurs and
this Lease is not so terminated, the Monthly Rent shall be abated, for the
period of such Taking, in proportion to the percentage of the rentable square
footage of the Premises, if any, that is subject to (or rendered inaccessible
by) such Taking. Tenant hereby waives any rights it might have under
Section 1265.130 of The California Code of Civil Procedure.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1        Transfers.  Tenant shall not, without Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed,
assign, mortgage, pledge, hypothecate, encumber, permit any lien to attach to,
or otherwise transfer this Lease or any interest hereunder, permit any
assignment or other transfer of this Lease or any interest hereunder by
operation of law, sublet any part of the Premises, enter into any license or
concession agreement, or otherwise permit the occupancy or use of any part of
the Premises by any persons other than Tenant and its employees and contractors
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with written notice (the “Transfer Notice”) of
(i) the proposed effective date of the Transfer (the “Contemplated Effective
Date”), which shall not be less than 30 days nor more than 180 days after the
effective date of the Transfer Notice, and the contemplated length of the term
of the proposed Transfer, (ii) a description of the portion of the Premises to
be transferred (the “Contemplated Transfer Space”), (iii) all of the material
terms of the proposed Transfer and the consideration therefor, including
calculation of the Transfer Premium (defined in Section 14.3 below), the name
and address of the proposed assignee, subtenant, licensee or other occupant
(“Transferee”), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (iv) current financial
statements of the proposed Transferee (or, in the case of a Transfer described
in Section 14.6 below, of the proposed new controlling party(ies)) certified by
an officer, partner or owner thereof and any other information reasonably
required by Landlord in order to evaluate the proposed Transfer. Within 30 days
after receiving the Transfer Notice, Landlord shall notify Tenant in writing of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer and its reasons therefor, or (c) its exercise of its rights
under Section 14.4 below. Any Transfer made without Landlord’s prior written
consent (if so required by this Section) shall, at Landlord’s option, be void
and shall, at Landlord’s option, constitute a Default (defined in Article 19
below). Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review of
any proposed Transfer, whether or not Landlord consents thereto, plus any
reasonable legal fees incurred by Landlord in connection with any proposed
Transfer.

14.2        Landlord’s Consent.  Subject to Section 14.4 below, Landlord shall
not unreasonably withhold, condition or delay its consent to any proposed
Transfer; and, if Landlord does not provide written notice to Tenant approving
or disapproving any proposed Transfer within 30 days after receiving a Transfer
Notice containing all of the information required by Section 14.1 above, then,
if such failure by Landlord continues for five (5) business days after a second
written demand from Tenant to Landlord (which demand shall specifically
reference the consequences of Landlord’s failure to so respond as provided in
this Section), then the Transfer shall be deemed disapproved. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

14.2.1  The proposed Transferee has a character or reputation that is not
consistent with the quality of the Project; or

14.2.2  The proposed Transferee intends to use the Contemplated Transfer Space
for purposes that are not permitted under this Lease; or

14.2.3  The proposed Transferee is a governmental entity or a nonprofit
organization; or

14.2.4  The proposed Transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the effective date of the Transfer Notice; or

 

23



--------------------------------------------------------------------------------

Notwithstanding anything else herein to the contrary, if Landlord consents to
any Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Article 14.
Notwithstanding anything to the contrary in this Lease, if Tenant claims that
Landlord has unreasonably withheld its consent under this Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, its sole
remedies shall be a suit for contract damages (subject to Article 21 below) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including any rights under California Civil Code
Section 1995.310 and any other right at law or equity to terminate this Lease.
In addition, to the extent permitted under applicable Laws, Tenant hereby
waives, on behalf of any proposed Transferee, any remedies against Landlord
arising out of any unreasonable withholding of consent to a proposed Transfer or
any breach of this Article 14, except for any right to obtain a declaratory
judgment or injunction for the relief sought.

14.3      Transfer Premium.

14.3.1 If Landlord consents to a Transfer, except as otherwise provided below,
Tenant shall pay to Landlord fifty percent (50%) of any Transfer Premium
(defined below); provided, however, that, if Tenant enters into any sublease(s)
of all or any portion of the 930 DeGuigne Building that is effective prior to
the later of the date Tenant first occupies such Building for the conduct of its
business or the second anniversary of the Lease Commencement Date, this
provision shall not apply to such sublease(s) and Tenant shall be entitled to
retain one hundred percent (100%) of any Transfer Premium relating to such
sublease(s) until November 30, 2013. Tenant agrees that the timing of rent
payments under any such sublease for the 930 DeGuigne Building shall be
determined by Tenant and the subtenant in good faith and not in a manner
intended to minimize the Transfer Premium payable to Landlord during the period
following November 30, 2013. As used herein, “Transfer Premium” means (i)(a) in
the case of an assignment, any consideration (including payment for leasehold
improvements) paid by the assignee in consideration of such assignment; and
(b) in the case of a sublease, license, concession or other occupancy agreement,
the amount by which all rent and other consideration paid by the Transferee to
Tenant for use and occupancy of the Premises pursuant to such agreement
(excluding any payments by the Transferee to Tenant of the fair market value for
services rendered by Tenant to Transferee pursuant to the Transfer documents or
for Tenant’s Property transferred by Tenant to Transferee in connection with
such Transfer and also excluding any “Transferee Liability Payments”, as defined
below) (in either such case, “Tenant’s Transfer Consideration”), exceeds
(ii) the sum of (x) the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space for the term of such agreement, plus (y) the
amount of the Recoverable Expenses (as defined below) relating to such Transfer;
provided, however, that, in the case of a sublease, license, concession or other
occupancy agreement, Tenant’s Improvement Expenses (as defined below) relating
to any Transfer shall be amortized on a straight line basis, without interest,
over the term of such agreement. For purposes hereof, “Transferee Liability
Payments” means payments made by the Transferee to Tenant for repairs,
replacements or improvements, or as a result of any Claims, arising from the
negligence or willful misconduct of the Transferee or any sums paid by the
Transferee to Tenant pursuant to the Transferee’s indemnity obligations under
the Transfer documentation, including any environmental indemnity obligations.

14.3.2 As used in this Lease, the “Recoverable Expenses” relating to any
Transfer means, collectively, the following: (a) any brokerage commissions and
reasonable attorneys’ and professional fees paid by Tenant in connection with
the Transfer (“Leasing Expenses”); (b) the cost of any Tenant Improvements or
Alterations paid for by Tenant (i.e., not funded by the Allowance in the Tenant
Work Letter) made specifically to ready the Premises, or any portion thereof,
for occupancy by the Transferee; and (c) in the case of the 930 DeGuigne
Building, the cost of Tenant Improvements and Alterations made by Tenant in or
for the 930 DeGuigne Building (“930 DeGuigne Initial Improvements”) not funded
by the Allowance in the Tenant Work Letter. The Recoverable Expenses described
in clauses (b) and (c) above for a particular Transfer are herein referred to as
the “Improvement Expenses” and shall be amortized over the term of the Transfer.

14.3.3 In the case of a sublease, license, concession or other occupancy
agreement, and notwithstanding the provisions of Section 14.3.1 to the contrary,
commencing on the first day of the month during which (a) Tenant’s Transfer
Consideration from the particular Transfer exceeds (b) the Leasing Expenses
relating to the Transfer, plus the then amortized amount of the Improvement
Expenses relating to such Transfer (but, in the case of any sublease of the 930
DeGuigne Building, not sooner than the second anniversary of the Lease
Commencement Date), and continuing on the first day of each succeeding month
during the term of such agreement, Transferee shall pay directly to Landlord
fifty percent (50%) of the amount by which (1) Tenant’s Transfer Consideration
received for such month exceeds (2) the sum of (i) the Monthly Rent payable by
Tenant under this Lease with respect to the Contemplated Transfer Space for such
month, plus (ii) the amortized amount of the Improvement Expenses relating to
such Transfer that are allocated to such month, plus (iii) any other sums paid
by Tenant to Landlord for the use and occupancy of the Contemplated Transfer
Space pursuant to this Lease for such month, such as payments for Capital
Repairs pursuant to Section 7.1.4 or payments for

 

24



--------------------------------------------------------------------------------

Alterations to comply with Laws pursuant Section 25.1.2 (any such payments
described in this clause (iii) are herein referred to as “Additional Rent
Payments”), but Additional Rent Payments shall exclude any sums paid to Landlord
pursuant to this Lease for repairs, replacements or improvements, or as a result
of any Claims, to the extent arising from the negligence or willful misconduct
of Tenant or any Tenant Parties (other than the Transferee, unless such sums are
reasonably recoverable by Tenant from the Transferee) or any sums paid to
Landlord pursuant to Tenant’s indemnity obligations hereunder, including
Tenant’s Environmental Indemnity (except to the extent such indemnity
obligations arise from the acts or omissions of the Transferee and such sums
paid by Tenant are not reasonably recoverable by Tenant from the Transferee)
(any such Additional Rent Payments shall be calculated, if such Additional Rent
Payments also affect other space in the Building or Project, on a per rentable
square foot or other equitable basis under the circumstances); provided,
however, that if the foregoing formula (ignoring for this purpose only the
amortized amount of the Improvement Expenses) results in a negative number for
any month, any such negative amount shall be carried over and applied to reduce
the amounts owing under the formula in successive months. In the case of an
assignment, Tenant and the assignee shall be jointly and severally liable for
payment of any Transfer Premium.

14.3.4 Upon Landlord’s request, Tenant shall provide Landlord with reasonable
documentation of Tenant’s calculation of the Transfer Premium. Landlord or its
authorized representatives shall have the right, at all reasonable times, to
audit the books, records and papers of Tenant relating to a Transfer, and shall
have the right to make copies thereof. If the Transfer Premium is found to be
understated, Tenant shall pay the deficiency within 10 days after demand, and if
the Transfer Premium is understated by more than 5%, Tenant shall pay Landlord’s
costs of such audit.

14.4      Landlord’s Option to Recapture.    Notwithstanding anything to the
contrary in this Article 14, except in the case of a Permitted Transfer (defined
in Section 14.8 below), if Tenant proposes any Transfer affecting the entirety
of the Premises for a term that is effective during the final twelve (12) months
of the Lease Term, then Landlord shall have the option, in lieu of consenting to
a proposed Transfer, to recapture the Premises by giving written notice to
Tenant within 30 days after receiving the Transfer Notice. Such recapture shall
automatically terminate this Lease as of the Contemplated Effective Date.

14.5      Effect of Consent.    If Landlord consents to a Transfer, (i) the
terms and conditions of this Lease shall not be deemed to have been waived or
modified, (ii) such consent shall not be deemed a consent to any further
Transfer by Tenant or any transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish, upon Landlord’s request, a complete statement,
certified by an independent certified public accountant or Tenant’s chief
financial officer, setting forth in detail the computation of any Transfer
Premium resulting from such Transfer; and (v) such consent shall, so long as the
Transferee waives, for itself, its (direct or indirect) owners, the respective
beneficiaries, trustees, officers, directors, employees or agents of the
Transferee and such Transferee owners, and its Casualty insurance carrier, any
right of recovery against Landlord, Landlord’s (direct or indirect) owners, or
any of the respective beneficiaries, trustees, officers, directors, employees or
agents of Landlord and such landlord owners consistent with the waiver made by
Tenant pursuant to Section 10.5 above, Landlord shall waive, and shall cause its
insurance carrier to waive, any such right of recovery against the Transferee,
and any of Transferee’s (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees or agents. In the case
of an assignment, the assignee shall assume in writing, for Landlord’s benefit,
all obligations of Tenant under this Lease. No Transfer, whether with or without
Landlord’s consent, shall relieve Tenant or any guarantor of this Lease from any
liability under this Lease. If this Lease is guaranteed by a third party,
Landlord’s consent to any Transfer shall not be effective unless any guarantor
of this Lease also consents to such Transfer in writing.

14.6      Additional Transfers.    For purposes of this Lease, the term
“Transfer” shall also include (a) if Tenant is a closely held professional
service firm, the withdrawal (whether voluntary, involuntary or by operation of
law) of equity owners holding 25% or more of the equity interests in the entity
within a 12-month period; and (b) in all other cases, any transaction(s) (a
“Change of Control”) resulting in the acquisition of a Controlling Interest
(defined below) by one or more parties, none of which, alone or together with
other parties, owned a Controlling Interest immediately before such
transaction(s). As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the power to control Tenant. As used in this Article 14, “control”
means, with respect to any party, the direct or indirect power to direct the
ordinary management and policies of such party, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange). Notwithstanding
anything to the contrary in this Lease, neither a Transfer nor a “Change of
Control” shall be deemed to have occurred as a consequence of any issuance or
transfer of stock in a public exchange, or in connection with any public
financing to Tenant.

 

25



--------------------------------------------------------------------------------

14.7      Occurrence of Default.    Any sublease, license, concession or other
occupancy agreement entered into by Tenant shall be subordinate and subject to
the provisions of this Lease, and if this Lease is terminated during the term of
any such agreement, Landlord shall have the right to: (i) treat such agreement
as cancelled and repossess the Contemplated Transfer Space by any lawful means,
or (ii) require that the transferee attorn to and recognize Landlord as its
landlord (or licensor, as applicable) under such agreement. If and so long as
Tenant is in Default, Landlord is irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. Such
transferee shall rely on any representation by Landlord that Tenant is in
Default, without any need for confirmation thereof by Tenant. No collection or
acceptance of rent by Landlord from any transferee shall be deemed a waiver of
any provision of this Article 14, an approval of any transferee, or a release of
Tenant from any obligation under this Lease, whenever accruing (except for the
obligation to make the payments so received by Landlord). In no event shall
Landlord’s enforcement of any provision of this Lease against any transferee be
deemed a waiver of Landlord’s right to enforce any term of this Lease against
Tenant or any other person.

14.8      Permitted Transfers.    Notwithstanding anything to the contrary in
this Article 14, Tenant may, without Landlord’s prior written consent pursuant
to Section 14.1 above, (1) permit a Change of Control to occur, (2) sublet all
or any portion of the Premises to an Affiliate of Tenant or assign this Lease to
any of the following (a “Permitted Transferee”): (a) an Affiliate of Tenant,
(b) a successor to Tenant by merger, non-bankruptcy reorganization, or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets or Tenant’s capital stock (a “Permitted Transfer”),
provided that (i) at least 10 business days before the Transfer (or if Tenant is
bound to keep the transaction confidential within 3 business days after
announcement of the Transfer), Tenant notifies Landlord of such Transfer and
supplies Landlord with any documents or information reasonably requested by
Landlord relating thereto, including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8, (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord a commercially reasonable instrument pursuant to which the
assignee assumes, for Landlord’s benefit, all of Tenant’s obligations under this
Lease; (iii) in the case of an assignment pursuant to clause (b) above or any
Change of Control, (A) the successor entity (including Tenant, following a
“reverse triangular merger” or other similar transaction), has a net worth
(computed in accordance with generally accepted accounting principles)
immediately after the Transfer that is not less than the Net Worth Requirement
(as defined below), and (B) if Tenant before the Transfer is a closely held
professional service firm, at least 75% of the equity interests in the entity
immediately after the Transfer are held by persons who held at least 75% of the
equity interests in the entity one year prior to the date of the Transfer;
(iv) except in the case of a Change of Control, the Transferee is qualified to
conduct business in the State of California immediately upon the Transfer,
(v) in the case of a Change of Control, the Tenant under the Lease immediately
after the Change of Control meets the Net Worth Requirement; (vi) any such
proposed Transfer is made in good faith and not, whether in a single transaction
or in a series of transactions, as a subterfuge to evade the obligations and
restrictions relating to Transfers set forth in this Article 14, and (vii) any
Default by Tenant under this Lease is cured concurrently with the consummation
of the closing of the Permitted Transfer. As used herein, “Affiliate” means,
with respect to any party, a person or entity that controls, is under common
control with, or is controlled by such party. For purposes hereof, the “Net
Worth Requirement” shall be deemed satisfied if, as of the date immediately
after the Transfer or Change of Control, the Tenant under this Lease meets one
of the following criteria: (x) a Moody’s credit rating of not less than Aa3 and
a Standard & Poor’s credit rating of not less than AA- (provided that the
possession of one such agency rating shall be sufficient if there exists no
applicable rating by the other agency); or (y) a Net Worth at least equal to the
Net Worth of the Tenant immediately prior to the Transfer or Change of Control.

ARTICLE 15

SURRENDER OF PREMISES;

REMOVAL OF PERSONAL PROPERTY AND TRADE FIXTURES

15.1      Surrender of Premises.    No act or omission by any Landlord Party
during the Lease Term, including acceptance of keys to the Premises, shall be
deemed an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord. Upon the expiration
or earlier termination of this Lease, Tenant shall, subject to the provisions of
Section 8.5 above and this Article 15, quit and surrender possession of the
Premises to Landlord with all of Tenant’s Repair Obligations performed in
accordance with the provisions of Section 7.1 above, all of “Tenant’s Compliance
Obligations” performed in accordance with the provisions of Section 25.1 below
and otherwise in the condition required by Section 25.2.6 below (collectively,
the “Required Repair and Surrender Condition”). Without limiting the generality
of the foregoing, upon surrender of the Premises, Tenant shall, at Tenant’s sole
cost and expense, have performed (or caused to be performed) the following to
Landlord’s reasonable satisfaction: (a) all interior walls of the Buildings
shall, if marked or damaged, be repaired to the Required Repair and Surrender
Condition, (b) all carpets shall be shampooed

 

26



--------------------------------------------------------------------------------

and cleaned, and all floors cleaned and waxed, (c) all broken, marred or
nonconforming acoustical ceiling tiles shall be replaced so as to conform to the
Required Repair and Surrender Condition, and (d) the Building Systems and
lighting shall be in the Required Repair and Surrender Condition, including any
burned out or broken light bulbs or ballasts replaced as required to place them
in the Required Surrender Condition, and, unless and to the extent such
obligations have then been assumed by Landlord pursuant to Section 7.1.2 above,
Tenant shall have caused to be performed, at Tenant’s sole cost and expense, all
such Building Systems, including all HVAC equipment, to be audited by a
reputable and licensed service firm reasonably acceptable to Landlord to confirm
that it is in the Required Repair and Surrender Condition. If Tenant fails to
surrender possession of the Premises to Landlord in accordance with this
Section 15.1, then, in addition to all of Landlord’s other rights and remedies,
Landlord may, but need not, perform the required repairs, replacements and other
work in and to the Premises, and Tenant shall pay Landlord the cost thereof,
including a fee for Landlord’s oversight and coordination of such work equal to
10% of its cost, within twenty (20) days after receipt of an invoice therefor.

15.2      Removal of Property.  Not later than the expiration or earlier
termination of this Lease, Tenant shall, without expense to Landlord, (i) cause
to be removed from the Premises all items that Tenant elects to remove and is
permitted to remove and all other items that Tenant is required to remove under
the terms of Section 8.5, and all Lines (defined in Section 30.28 below), except
for any Lines not required to be removed under Section 30.28 below), and
(ii) repair all damage to the Premises resulting from such removal. If Tenant
fails to timely perform such removal and repair, then (a) Landlord may do so and
charge the costs thereof (including storage costs) to Tenant, and (b) for
purposes of Article 16 below, Tenant shall be deemed to be in holdover of any
Building not surrendered to Landlord in the Required Repair and Surrender
Condition, until such removal and repair is complete. If Tenant fails to remove
such property from the Premises, or from storage, within 30 days after notice
from Landlord, Landlord may deem all or any part of such property to be, at
Landlord’s option, either (x) conveyed to Landlord without compensation, or
(y) abandoned; provided, however, that if and so long as Tenant diligently
commences to remove such property from the Premises, or from storage, within
such 30-day period and thereafter diligently proceeds to complete such removal,
then such 30-day period shall be extended for an additional ten (10) business
days.

15.3      Survival.  Without limitation on other obligations of Tenant which
survive the expiration of the Lease Term, the obligations of Tenant contained in
this Article 15 shall survive the expiration of the Lease Term or any earlier
termination of this Lease.

ARTICLE 16

HOLDING OVER

If Tenant fails to surrender any Building, or portion of any Building, upon the
expiration or earlier termination of this Lease, such tenancy shall be subject
to all of the terms and conditions hereof; provided, however, that, at the
election of Landlord, such tenancy shall be a tenancy at sufferance or a tenancy
from month-to-month (terminable by either party by delivery of 15 days written
notice), with respect to the entirety of such unsurrendered Building(s) only and
shall not constitute a renewal hereof or an extension for any further term, and
Tenant shall pay Base Rent for such unsurrendered Building(s) at a monthly rate
equal to (a) for the [*****] of such holding over, [*****] applicable during the
last calendar month of the Lease Term; and (b) [*****] applicable during the
last calendar month of the Lease Term (or such other rate as Landlord and Tenant
may mutually agree in their sole discretion). Nothing in this Article 16 shall
be construed as consent by Landlord to any holding over by Tenant, and Landlord
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or earlier termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
waive any other rights or remedies of Landlord provided herein or at Law. If
Landlord is unable to deliver possession of the Premises, or any portion
thereof, to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover in any portion of the Premises, Tenant shall be liable for
all damages, including lost profits, that Landlord incurs as a result of the
holdover.

ARTICLE 17

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

Within 15 business days after Landlord’s written request, Tenant shall execute
and deliver to Landlord’s prospective lenders and transferees, and within 15
business days after Tenant’s written request, Landlord shall execute and deliver
to Tenant’s prospective lenders and transferees, a commercially reasonable
estoppel certificate in favor of such third parties as the requesting party may
reasonably designate, including current and prospective Security Holders and
prospective purchasers. Such estoppel

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

certificate may contain, without limitation, a statement (i) that this Lease, as
amended to date, is in full force and effect; (ii) that Tenant is paying Rent on
a current basis; (iii) as to the existence, to the responding party’s knowledge,
of any defaults by the other party, rights to offset against Rent, or claims
against the other party; (iv) of the Lease Commencement Date and the Lease
Expiration Date; (v) of the amount of Base Rent that is due and payable; (vi) of
the amounts of Tenant’s Estimated Direct Expenses; (vii) of the status of any
improvements or repairs required to be completed by Landlord or Tenant in the
Premises; and (viii) of the amount of any Security Deposit and/or any Letter of
Credit. Upon delivery (or deemed delivery) of an estoppel certificate, the
responding party shall be estopped from asserting a contrary fact or claim
against the party(ies) to whom such estoppel certificate is addressed that is
inconsistent with the matters addressed in the estoppel certificate, and such
recipient party(ies) may rely upon the statements made in such estoppel
certificate. Upon Landlord’s request at any time during the Lease Term, if
Tenant is not a public reporting company, Tenant shall provide to Landlord, for
Tenant’s current fiscal year and the two (2) preceding fiscal years, its best
available financial statements and, if consistent with Tenant’s normal practice,
audited by an independent certified public accountant. Landlord shall exercise
commercially reasonable efforts to keep all such financial statements
confidential, provided that Landlord may disclose the same to existing or
prospective lenders, investors, partners, purchasers or other persons reasonably
having a need to review such financial statements who agree in writing to keep
such statements confidential in accordance with this Section.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all ground or underlying leases,
mortgages, trust deeds and other encumbrances now or hereafter in force against
the Buildings or Project, any loan document secured by any of the foregoing (a
“Loan Document”), all renewals, extensions, modifications, supplements,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto; provided, however, that such
subordination shall not be effective with respect to any future Security
Agreement, unless and until the Security Holder of such Security Interest
delivers a subordination, non-disturbance and attornment agreement (“SNDA”) from
the applicable Security Holder, which SNDA shall provide commercially reasonable
protections for Tenant comparable in all material respects to those set forth in
the Initial SNDA. In the event of the enforcement by any Security Holder of any
remedy under any Security Agreement or Loan Document, Tenant shall, attorn to
the Security Holder or to such person or entity and shall recognize the Security
Holder or such successor in the interest as Landlord under this Lease without
change in the provisions hereof, provided that such party has delivered a SNDA
to Tenant as provided above and agrees not to disturb Tenant’s occupancy so long
as Tenant timely pays the Rent and otherwise performs its obligations hereunder.
In no event shall any such Security Holder or successor in interest be liable
for or bound by (i) any payment of an installment of Rent or Additional Rent
which may have been made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by Landlord under the Lease
(but the Security Holder, or such successor, shall be subject to the continuing
obligations of Landlord to the extent arising from and after such succession to
the extent of the Security Holder’s, or such successor’s, interest in the
Project), or (iii) any credits, claims, setoffs or defenses which Tenant may
exist against Landlord. Landlord’s interest herein may be assigned as security
at any time to any Security Holder. Tenant shall, within 10 days of request by
Landlord, any Security Holder or other successor in interest, execute such
further instruments as such party may reasonably deem necessary to evidence or
confirm the subordination or superiority of this Lease to any Security
Agreement, and/or any such attornment pursuant to this Section. Tenant hereby
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder in the event of any
foreclosure.

The “Additional Provisions” attached hereto as Exhibit F are incorporated herein
by this reference and made a part hereof.

ARTICLE 19

DEFAULTS; REMEDIES

19.1      Events of Default.  The occurrence of any of the following shall
constitute a “Default”:

19.1.1  Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after written notice; or

19.1.2  Abandonment of the Premises by Tenant (as “abandonment” is defined in
Section 1951.3 of the California Civil Code);

 

28



--------------------------------------------------------------------------------

19.1.3  Except as otherwise provided in this Section 19.1, any failure by Tenant
to observe or perform any other provision, covenant or condition of this Lease
where such failure continues for 30 days after written notice from Landlord;
provided that if such failure cannot reasonably be cured within such 30-day
period, Tenant shall not be deemed to be in Default if it diligently commences
such cure within such period, thereafter diligently pursues such cure, and
completes such cure within a reasonable time after Landlord’s written notice; or

19.1.4  Any failure by Tenant to observe or perform the provisions of
Articles 5, 14, 17 or 18 above where such failure continues for more than two
(2) business days after notice from Landlord; or

19.1.5  Tenant becomes in breach of Section 30.18.1.2 or 30.18.1.3 below.

The notice periods provided herein shall, at the election of Landlord, run
concurrently with any notice periods provided by Law, and any notice delivered
in order to be entitled to commence an unlawful detainer proceeding which
identifies the alleged Tenant Default shall satisfy the notice condition for a
Default pursuant to this Section.

19.2      Remedies Upon Default.    Upon the occurrence of any Default, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity (which shall be cumulative and nonexclusive), the option to pursue any
one or more of the following remedies (which shall be cumulative and
nonexclusive) without any notice or demand.

19.2.1  Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy it may have for possession or arrearages in Rent,
enter upon and take possession of the Premises and expel or remove Tenant and
any other person who may be occupying the Premises or any part thereof in any
manner permitted by Law, without being liable for prosecution or any claim or
damages therefor; and Landlord may recover from Tenant the following:

(a)        The worth at the time of award of the unpaid Rent which has been
earned at the time of such termination; plus

(b)        The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)        The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such Rent loss that Tenant proves could be reasonably avoided; plus

(d)        Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including unamortized brokerage commissions and advertising
expenses, and expenses of placing the Premises in the Required Surrender
Condition, ; and

(e)        At Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable Law.

As used in Sections 19.2.1(a) and (b) above, the “worth at the time of award”
shall be computed by allowing interest at a rate per annum equal to the lesser
of the following (the “Default Rate”): (i) the Prime Rate plus five percent
(5%) per annum, or (ii) the highest rate permitted by Law. As used in
Section 19.2.1(c) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%. As used in this Lease, the term “Prime
Rate” means the prime rate (or base rate) reported in the Money Rates column or
section of The Wall Street Journal as being the base rate on corporate loans at
large U.S. money center commercial banks (whether or not such rate has actually
been charged by any such bank) on the first day on which The Wall Street Journal
is published in the month preceding the month in which the subject sums are
payable or incurred.

19.2.2  Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due.

 

29



--------------------------------------------------------------------------------

19.2.3  Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any Law or other
provision of this Lease), without prior demand or notice except as required by
applicable Law or this Lease, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

19.3      Subleases of Tenant.    If Landlord elects to terminate this Lease on
account of any Default as set forth in this Article 19, Landlord shall have the
right to (a) terminate any sublease, license, concession or other occupancy
agreement entered into by Tenant and affecting the Premises, or, in Landlord’s
sole and absolute discretion, or (b) succeed to Tenant’s interest in such
subleases, licenses, concessions or other agreements. If Landlord elects to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
other agreements, Tenant shall, as of the date of Landlord’s notice of such
election, have no further right to or interest in the Rent or other
consideration receivable thereunder.

19.4      Efforts to Relet.    Unless Landlord provides Tenant with express
written notice to the contrary, no re-entry, repossession, repair, maintenance,
change, alteration, addition, reletting, appointment of a receiver or other
action or omission by Landlord shall (a) be construed as an election by Landlord
to terminate this Lease or Tenant’s right to possession, or to accept a
surrender of the Premises, or (b) operate to release Tenant from any of its
obligations hereunder. Tenant hereby waives, for Tenant and for all those
claiming by, through or under Tenant, the provisions of Section 3275 of the
California Civil Code and Sections 1174(c) and 1179 of the California Code of
Civil Procedure and any rights, now or hereafter existing, to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
of this Lease; provided, however, that, not more than one time during the Lease
Term, Tenant may assert its rights under such provisions in connection with a
non-monetary Default by Tenant only, and only on the condition that (i) such
Default not result in an emergency situation, with an imminent threat to the
life or safety of any persons or material damage to property, or a situation
that would materially and adversely affect the condition of any of the
Buildings, the Building Systems or the Project generally, and (ii) concurrently
with asserting such rights, Tenant pays all sums owing by Tenant pursuant to
Section 19.2.1 with respect to such Default.

19.5       Landlord Defaults.

19.5.1  Landlord shall not be in default hereunder unless it fails to begin
within 30 days after written notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any failure of Landlord to meet its
obligations hereunder. If Landlord is in default, Tenant shall, except as
otherwise specifically provided in this Lease to the contrary, have rights and
remedies available at Law or in equity (which shall be cumulative with each
other), including without limitation, the right to seek actual damages,
declaratory, injunctive or other equitable relief, to specifically enforce this
Lease, or restrain or enjoin a violation or breach of any provision hereof.

19.5.2  Without limiting Tenant’s other rights provided in this Lease, if
Landlord is in default of Landlord’s maintenance or repair obligations under
this Lease and has failed to perform such obligations within thirty (30) days
after written notice from Tenant (provided that, if such default poses an
immediate threat to person or property, then only such cure period as is
reasonable under the circumstances shall be required), then, unless Landlord has
commenced and is proceeding with due diligence to complete such work, Tenant
may, if Landlord’s failure continues for three (3) business days following a
second written demand from Tenant to Landlord and Security Holder (which demand
shall specifically reference Tenant’s intent to exercise its remedies in this
Section 19.5), perform such work and bill Landlord for the reasonable cost
thereof; provided, however, that such three (3) business day second notice shall
not be required if Landlord’s default poses an immediate threat to person or
property and if Tenant’s initial default notice to Landlord specifically
references Tenant’s intent to exercise its remedies in this Section 19.5).
Landlord shall pay for the reasonable cost of such work, together with interest
thereon at the Default Rate from the date of Landlord’s default, within thirty
(30) days after receipt of written demand for payment from Tenant, together with
reasonable supporting documentation for such costs. Any such maintenance or
repair work performed by Tenant pursuant to this Section 19.5 shall be performed
in accordance with the terms and conditions set forth in Section 7.1 above;
provided, however, that if Landlord fails to timely respond to requests for
approval or otherwise fails to timely cooperate in the maintenance or repair
work performed by Tenant as required by Section 7.1 above (or the provisions of
Article 8 incorporated therein), then Tenant shall be permitted to perform such
work using qualified contractors which normally and regularly perform similar
work in comparable office/R&D projects, in a good and workmanlike manner and in
conformance with all applicable Laws. Tenant’s and Landlord’s rights and
obligations under this Section 19.5.2 shall survive the expiration or any
earlier termination of this Lease.

19.5.3  Notwithstanding any provision of this Lease to the contrary, Tenant
hereby covenants that prior to the exercise of any remedies for a default or
breach by Landlord (except for

 

30



--------------------------------------------------------------------------------

Tenant’s remedies set forth in Section 19.5.2 above or Section 19.6 below, which
shall be governed by the express provisions of those Sections), Tenant shall
give notice and a reasonable time to cure to any Security Holder of which Tenant
has been given notice of its name and address for such purpose; provided,
however, that, in the case of any emergency, Tenant shall be permitted to take
such actions as are reasonably necessary and to provide the Security Holder with
the required notice reasonably promptly under the circumstances.

19.6      Abatement Event. Without limiting Tenant’s other rights provided in
this Lease, if the entirety of one or more Buildings, or a material portion of
one or more Buildings, is made untenantable for the conduct of a Permitted Use
then being made of such Building or inaccessible as a result of (a) Landlord’s
failure to timely perform any of its obligations under this Lease, or (b) the
presence of Hazardous Substances brought on the Premises by Landlord or a
Landlord Party or (c) the presence of Hazardous Substances referenced in the
Landlord Environmental Reports (defined below) (or any break-down products
thereof) on or about the Premises that (i) violate Environmental Laws on the
date of this Lease or (ii) causes any governmental authority to determine that
the Premises or any portion thereof are not reasonably suitable for the conduct
of the Permitted Use then being made of the Premises (such circumstances set
forth in items (a), (b) or (c) above shall be an “Abatement Event”), then Tenant
shall give notice of such Abatement Event to Landlord and any Security Holder of
which Tenant has been given notice, and if such Abatement Event continues for
[*****] the “Abatement Eligibility Date”), then Monthly Rent shall be abated for
the period beginning on the day immediately following the Abatement Eligibility
Date and ending on the day that the affected Building(s) are made tenantable for
the conduct of Tenant’s business and accessible; provided, however, that in the
event of any Abatement Event described in clause (c) above, Monthly Rent shall
be abated hereunder only to the extent that any Business Interruption and Extra
Expense Insurance carried by Tenant does not cover such Monthly Rent obligation
(or cover the monthly rent obligation in any premises to which Tenant relocates
its business operations as a result of such Abatement Event). If an Abatement
Event renders less than the entire Premises untenantable for the conduct of the
Permitted Uses being made of the Premises or inaccessible, the amount of Monthly
Rent abated shall be prorated in proportion to the percentage of the rentable
square footage of the Premises that is rendered untenantable for the conduct of
Tenant’s business or inaccessible. To the extent an Abatement Event is caused by
an event covered by Articles 11 or 13 of this Lease, then the terms of such
Article 11 or 13, as the case may be, shall govern Tenant’s right to abate Rent
and the terms of this Section 19.6 shall not be applicable thereto.

ARTICLE 20

RIGHTS RESERVED TO LANDLORD

In addition to any and all other rights reserved by Landlord hereunder, Landlord
may exercise at any time any of the following rights respecting the operation of
the Project without liability to Tenant of any kind; provided, however, that
Landlord shall not, however, exercise any of the following rights if the same
would constitute a breach of any of Landlord’s obligations or other covenants
contained in this Lease, or in such manner as (a) would unreasonably interfere
with Tenant’s use of, access to, or parking at the Premises or (b) materially
increases the obligations or decreases the rights of Tenant under this Lease:

20.1      Preparation for Reoccupancy.  To decorate, remodel, repair, alter or
otherwise prepare the Premises (or any Building) for reoccupancy at any time
after Tenant permanently vacates the Premises (or any Building), without
relieving Tenant of any obligation to pay Rent.

20.2      Use of Lockbox.  To designate a lockbox collection agent for
collections of amounts due Landlord. In that case, the date of payment of Rent
or other sums shall be the date of the agent’s receipt of such payment or the
date of actual collection if payment is made in the form of a negotiable
instrument thereafter dishonored upon presentment. However, if the applicable
payment is not payment in full for the corresponding obligation, Landlord may
reject any payment for all purposes as of the date of receipt or actual
collection by mailing to Tenant within a reasonable time after such receipt or
collection a check equal to the amount sent by Tenant.

20.3      Repairs and Alterations.  To perform the repairs of Landlord required
pursuant to Section 7.2 or elsewhere in this Lease and, in doing so, to
transport any required material through the Project, to temporarily close
entrances or other facilities in the Project, or to temporarily suspend use of
Exterior Areas as reasonably necessary for such repair work. Landlord may
perform any such repairs during ordinary business hours, except that Tenant may
require any work in the Buildings to be done after business hours if Tenant pays
Landlord for overtime and any other expenses incurred. Landlord may do or permit
any work on any nearby building, land, street, alley or way.

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

20.4       Other Actions.    To take any other action that is reasonable in
connection with the operation, maintenance or preservation of the Buildings and
the Project and not in violation of this Lease.

ARTICLE 21

LANDLORD EXCULPATION

The liability of the Landlord Parties to Tenant under or relating to this Lease,
the Premises or Landlord’s operation, management, leasing, repair, renovation or
alteration of the Premises shall be limited to an amount equal to Landlord’s
interest in the Project or the rent, sales, insurance or condemnation proceeds
received by Landlord in connection with the Project (“Landlord’s Proceeds”).
Tenant shall look solely to Landlord’s interest in the Project and Landlord’s
Proceeds thereof for the recovery of any judgment or award against any Landlord
Party. No Landlord Party shall have any personal liability for any judgment or
deficiency, and Tenant hereby waives and releases such personal liability on
behalf of itself and all persons claiming by, through or under Tenant. The
limitations of liability contained in this Article 21 shall inure to the benefit
of the Landlord Parties’ present and future partners, members, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner or member of Landlord (if Landlord is a
partnership or limited liability company) or any trustee or beneficiary of
Landlord (if Landlord or any partner or member of Landlord is a trust) have any
personal liability for the performance of Landlord’s obligations under this
Lease. Notwithstanding any contrary provision herein, no Landlord Party shall be
liable for any injury or damage to, or interference with, Tenant’s business,
including loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill, or loss of use, or for any form of special or
consequential damage, in each case however occurring; provided, however, that if
Landlord breaches the provisions of Article 14 above, Tenant’s suit for contract
damages may include loss of rents from the proposed Transfer and other direct
damages suffered by Tenant as a result of Landlord’s breach.

ARTICLE 22

SECURITY DEPOSIT

Concurrently with its execution and delivery of this Lease, Tenant shall deposit
with Landlord the Security Deposit, if any, as security for Tenant’s performance
of its obligations under this Lease. If Tenant defaults under any provision of
this Lease, Landlord may, at its option, without notice to Tenant, apply such
portion of the Security Deposit as is required to pay any past-due Rent, cure
any default by Tenant, or compensate Landlord for any other loss or damage
caused by such default (including all Rent or other damages due upon termination
of this Lease pursuant to Section 19.2.1 above). If Landlord so applies any
portion of the Security Deposit, Tenant shall, within five (5) business days
after written demand therefor, restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall, at Landlord’s option, be an
incurable Default. The Security Deposit is not an advance payment of Rent or
measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 30 days after the latest to occur of (a) the
expiration of the Lease Term, or (b) Tenant’s vacation and surrender of
possession of the Premises in accordance with the requirements of this Lease.
Landlord may assign the Security Deposit to a successor Landlord under this
Lease and thereafter shall have no further liability to Tenant for the return of
the Security Deposit. Tenant shall not be entitled to any interest on the
Security Deposit and Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code and any other Law governing the
manner of application or timing of the return of a security deposit.
Notwithstanding the foregoing to the contrary, in lieu of a cash Security
Deposit, Tenant may deposit with Landlord a Letter of Credit (as defined in and
pursuant to the terms of Exhibit F).

ARTICLE 23

RESERVED

ARTICLE 24

SIGNS

24.1      Signage Rights.  Subject to the terms and conditions of this Article
24, Tenant may, at its sole cost and expense, place signage identifying the
Original Tenant and, to the extent permitted below, a Transferee on the exterior
of any Building (“Building Signage”) or on any Project monument (“Monument
Signage” and collectively the “Signage”). The graphics, materials, size, color,
design, lettering, lighting (if any), specifications and exact location of the
Signage (collectively, the “Signage Specifications”) shall be subject to
approval by Landlord, which shall not be unreasonably withheld or

 

32



--------------------------------------------------------------------------------

delayed provided the same are consistent with Landlord’s signage standards
attached hereto as Exhibit H (“Signage Standards”). In addition, the Signage and
all Signage Specifications therefor shall be subject to Tenant’s receipt of all
required governmental permits and approvals, and shall be subject to all
applicable Laws, the Signage Standards and all Underlying Documents. Tenant
hereby acknowledges that, notwithstanding Landlord’s approval of the Signage
and/or the Signage Specifications therefor, Landlord has made no representations
or warranties to Tenant with respect to the probability of obtaining such
approvals and permits. In the event Tenant does not receive the necessary
permits and approvals for the Signage, Tenant’s and Landlord’s rights and
obligations under the remaining provisions of this Lease shall not be affected.
The cost of installation of the Signage, as well as all costs of design and
construction of such Signage and all other costs associated with such Signage,
including, without limitation, permits, maintenance and repair, shall be the
sole responsibility of Tenant. Any approved Signage shall be installed and
removed at Tenant’s expense. Tenant, at its sole expense, shall maintain all
Signage in good condition and repair during the Term. Prior to the expiration or
earlier termination of this Lease, Tenant at its sole cost shall remove all of
its Signage and repair any and all damage caused to the Buildings and/or Project
(including any fading or discoloration) by such Signage and/or the removal of
such Signage from the Buildings and/or Project.

24.2      Rights Personal to Tenant; Occupancy Requirements.  Tenant’s Signage
Rights are personal to, and may be exercised only by the Original Tenant and not
by any assignee, sublessee or Transferee of Tenant’s interest in this Lease,
except that Tenant may transfer rights to the Signage to a Permitted Assignee,
provided that such Permitted Assignee occupies at least fifty percent (50%) of
the rentable square footage of the Premises and the name of the Permitted
Assignee is not an “Objectionable Name” as that term is defined below.
Notwithstanding the foregoing, (a) Tenant’s rights to Monument Signage relating
to a particular Building, if any, may be transferred to a Transferee consented
to by Landlord pursuant to Article 14 or to a Permitted Assignee, provided that
such Transferee leases and occupies at least fifty percent (50%) of the rentable
square footage of such Building and the name of the Transferee is not an
“Objectionable Name”; and (b) as to each Building, Tenant’s rights to Building
Signage may be transferred to a Transferee consented to by Landlord pursuant to
Article 14 or to a Permitted Assignee, provided that such Transferee leases and
occupies one hundred percent (100%) of the rentable square footage of the
particular Building and the name of the Transferee is not an “Objectionable
Name”. No other assignee, sublessee or Transferee of Tenant’s interest in this
Lease shall have the benefit of any of Tenant’s Signage Rights. For purposes
hereof, “Objectionable Name” means any name that in Landlord’s commercially
reasonable judgment, detracts from or adversely affects the reputation,
marketability or value of the Project.

ARTICLE 25

COMPLIANCE WITH LAW; HAZARDOUS SUBSTANCES

25.1      Compliance with Laws.

25.1.1    Tenant’s Obligations.  Except as expressly made the obligation of
Landlord under Section 25.1.2, Tenant, at its expense, shall comply with all
applicable Laws relating to (a) the operation of its business at the Project, or
(b) the use, condition, configuration or occupancy of the Premises, including
the Building Systems (collectively, “Tenant’s Compliance Obligations”);
provided, however, that Tenant’s Compliance Obligations shall not include the
performance of any Alterations to the Premises to comply with Laws if such
Alterations would properly be classified as a capital expenditure under GAAP or
would require structural modifications to the Building, unless such Alterations
are related to or arise out of the following (“Tenant’s Specific Use”): (i) any
Alterations made by Tenant or any Tenant Party to the Premises, (ii) any Tenant
Specialized Improvements or (iii) the use of the Premises for purposes other
than general office use. If, in order to comply with any such Law, Tenant must
obtain or deliver any permit, certificate or other document evidencing such
compliance, upon request by Landlord, Tenant shall provide a copy of such
document to Landlord promptly after request. In addition, if a change to any
Building or Exterior Areas becomes required under any applicable Law as a result
of Tenant’s Specific Use, Tenant’s Compliance Obligations shall include and
Tenant, upon demand, shall (x) make such change at Tenant’s cost or, (y) if
Tenant so elects, pay Landlord the cost of making such change, and pay Landlord
a fee for Landlord’s oversight and coordination of such work equal to 1.5% of
its cost. The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated (or that, because of Tenant’s Specific Use, a
change to the Building or Exterior Areas has become required under) any of such
applicable Laws shall be conclusive of that fact as between Landlord and Tenant.
As used herein, “Laws” means the laws, ordinances, regulations and requirements,
whether now or hereafter in effect, of the United States of America, the State
of California, the local municipal or county governing body, and any other
lawful authority having jurisdiction over the Project or the parties.
Notwithstanding anything to the contrary in this Lease, this provision shall not
apply to any express obligation of Landlord under Section 25.1.2, any failure of
the Premises to be in the Required Delivery Condition on the Premises Delivery
Date, any failure of the Landlord’s Work to comply with Laws or any obligation
of the parties to comply with Environmental Laws (which shall be governed by

 

33



--------------------------------------------------------------------------------

Section 25.2 below). Landlord shall promptly undertake and complete, at its
cost, any change to the Premises or Landlord’s Work required to correct any
failure of Landlord’s Work to comply with applicable Law.

25.1.2    Landlord’s Obligations.  Landlord shall comply with all applicable
Laws relating to the Base Building, except to the extent related to or arising
out of Tenant’s Specific Use, and provided further that Landlord’s failure to
comply therewith would prohibit Tenant from obtaining or maintaining a
certificate of occupancy for the Premises, or would unreasonably and materially
affect the safety of Tenant’s employees or create a significant health hazard
for Tenant’s employees, or would otherwise materially and adversely affect
Tenant’s use of or access to the Premises or the Tenant’s cost of performing its
obligations under this Lease. Nothing contained herein, however, shall be deemed
to prohibit Landlord from obtaining a variance or relying upon a grandfathered
right in order to achieve compliance with applicable Laws so long as Landlord’s
failure to comply with current Applicable Laws does not prohibit Tenant from
obtaining or maintaining a certificate of occupancy for the Premises materially
affect the safety of Tenant’s employees or create a significant health hazard
for Tenant’s employees, or otherwise materially and adversely affect Tenant’s
use of or access to the Premises. Landlord shall be permitted to include in
Expenses any costs or expenses incurred by Landlord under this Article 25 to the
extent not prohibited by the terms of Section 4.2.2 above. In addition, upon
Tenant’s request, Landlord shall be responsible to make all Alterations to the
Premises to comply with Laws if such Alterations would properly be classified as
a capital expenditure under GAAP or would require structural modifications to
the Buildings, unless such Alterations are related to or arise out of Tenant’s
Specific Use, subject, however, to the following: except to the extent excluded
from Expenses by Section 4.2.2(k), Tenant shall pay to Landlord, as Additional
Rent, in equal monthly installments hereunder with Base Rent, the portion of the
cost of such Alterations allocable to the remaining Term (including any
Extension Term), which portion shall be determined by amortizing the cost of
such Alterations on a straight line basis over the useful life thereof (as
Landlord shall reasonably determine in accordance with GAAP), together with
interest on such amortized amount calculated at the lesser of (i) eight percent
(8%) per annum or (ii) the maximum legal rate of interest allowed by the State
of California.

25.2      Hazardous Substances; Mold Conditions.

25.2.1    Prohibition Against Hazardous Substances.

(a)        Tenant shall not cause or knowingly or negligently permit any
Hazardous Substances (as defined below) to be brought upon, produced, treated,
stored, used, discharged or disposed of in the Project (“Tenant’s Hazardous
Substances”) without Landlord’s prior written consent, which Landlord may give
or withhold in its sole discretion; provided, however, that (i) Tenant may
handle, store, use or dispose of small quantities of customary office and
cleaning supplies in the conduct of Tenant’s business, (ii) those items
disclosed in the Initial Disclosure Certificate, as defined in Section 25.2.4
below, are hereby approved by Landlord, and (iii) Landlord shall not
unreasonably withhold, condition, or delay its consent to Hazardous Substance to
be used in the conduct of Tenant’s business in compliance with Applicable Law,
so long as Tenant has provided to Landlord assurance reasonably satisfactory to
Landlord that such Hazardous Substances will not contaminate the Premises or
pose a threat or damages to the health or safety of the occupants or invitees of
the Premises. Any handling, transportation, storage, treatment, disposal or use
of any Hazardous Substances in or about the Project by Tenant and other Tenant
Parties shall strictly comply with all applicable Laws. Tenant shall be solely
responsible for obtaining and complying with all permits necessary for the
maintenance and operation of its business, including, without limitation, all
permits governing the use, handling, storage, treatment, transport, discharge
and disposal of Hazardous Substances. Tenant shall indemnify, defend and hold
Landlord and the Landlord Parties harmless from and against any Claims
(including, without limitation, diminution in value of the Project, damages for
the loss or restriction on use of leasable space or of any amenity of the
Project, damages arising from any adverse impact on marketing of space in the
Project, Remedial Work, and sums paid in settlement of claims) to the extent
resulting from or arising out of the use, storage, treatment, transportation,
release, or disposal of any Tenant’s Hazardous Substances in, on or from the
Buildings or the Project during the Term (“Tenant’s Environmental Indemnity”).

(b)        Landlord shall have the right, at any time, but not more than one
(1) time in any calendar year (unless (x) Landlord has reasonable cause to
believe that Tenant has failed to fully comply with the provisions of this
Section 25.2, or (y) required by any lender or governmental agency), to inspect
the Premises and conduct tests and investigations to determine whether Tenant is
in compliance with the provisions of this Section 25.2. The costs of all such
inspections, tests and investigations indicating a violation of this Section by
Tenant shall be borne solely by Tenant if Tenant is in breach or violation of
its obligations under this Article 25 or any subsection hereof. The foregoing
rights granted to Landlord shall not, however, create (i) a duty on Landlord’s
part to inspect, test, investigate, monitor or otherwise observe the Premises or
the activities of Tenant or any Tenant Party with respect to Hazardous
Substances, including, but not limited to, Tenant’s operation, use or
remediation thereof, or (ii) liability on the part of Landlord or any Landlord
Party for Tenant’s use, storage, treatment, transportation, release, or

 

34



--------------------------------------------------------------------------------

disposal of any Hazardous Substances, it being understood that Tenant shall be
solely responsible for all liability in connection with Tenant’s Hazardous
Substances. Any such entry on the Premises by Landlord for inspection or testing
shall comply with Article 28.

25.2.2    Landlord Notification. Within a reasonable time following Tenant’s
knowledge of any unauthorized release, spill or discharge of Tenant’s Hazardous
Substances, in, on, or about the Premises, Tenant shall provide written notice
to Landlord fully describing the event. Tenant shall also provide Landlord with
a copy of any document or correspondence submitted by or on behalf of Tenant to
any regulatory agency as a result of or in connection with any such unauthorized
release, spill or discharge. Within a reasonable time (not more than five
(5) business days) of receipt by Tenant of any warning, notice of violation,
permit suspension or similar disciplinary measure by a governmental agency
relating to Tenant’s actual or alleged failure to comply with any environmental
law, rule, regulation, ordinance or permit relating to Tenant’s Hazardous
Substances at the Premises, Tenant shall provide written notice to Landlord.

25.2.3    Remedial Work. If any investigation or monitoring of site conditions
or any clean-up, containment, restoration, removal or remediation of Tenant’s
Hazardous Substances (collectively, “Remedial Work“) is required under any
applicable Laws as a result of the handling, use, storage, treatment,
transportation or disposal of any Tenant’s Hazardous Substances, then Tenant
shall perform or cause to be performed the Remedial Work in compliance with
applicable Laws or, if Tenant Defaults in the performance of such Remedial Work,
at Landlord’s option, Landlord may cause such Remedial Work to be performed and
Tenant shall reimburse Landlord for the reasonable costs thereof within thirty
(30) days after demand therefor. All Remedial Work performed by Tenant shall be
performed by one or more contractors, selected by Tenant and approved in advance
in writing by Landlord, and under the supervision of a consulting engineer
selected by Tenant and approved in advance in writing by Landlord, which
approvals by Landlord shall not be unreasonably withheld, conditioned or
delayed. All costs and expenses of such Remedial Work shall be paid by Tenant,
including, without limitation, the reasonably incurred charges of such
contractor(s) or the consulting engineer, and Landlord’s reasonable attorneys’
and experts’ fees and costs incurred in connection with monitoring or review of
such Remedial Work.

25.2.4    Hazardous Substances Disclosure Certificate. Prior to executing this
Lease, Tenant has completed, executed and delivered to Landlord a Hazardous
Materials Disclosure Certificate (“Initial Disclosure Certificate”), a fully
completed copy of which is attached hereto as Exhibit E and incorporated herein
by this reference. The completed Hazardous Substances Disclosure Certificate
shall be deemed incorporated into this Lease for all purposes, and Landlord
shall be entitled to rely fully on the information contained therein. Tenant
shall, at such times as Tenant desires to handle, produce, treat, store, use,
discharge or dispose of new or additional Hazardous Substances on or about the
Premises that were not listed on the Initial Disclosure Certificate, complete,
execute and deliver to Landlord an updated Disclosure Certificate (each, an
“Updated Disclosure Certificate”) describing Tenant’s then current and proposed
future uses of Hazardous Substances on or about the Premises, which Updated
Disclosure Certificates shall be in the same format as that which is set forth
in Exhibit E or in such updated format as Landlord may reasonably require from
time to time. Tenant shall deliver an Updated Disclosure Certificate to Landlord
not less than thirty (30) days prior to the date Tenant intends to commence the
manufacture, treatment, use, storage, handle, discharge or disposal of new or
additional Hazardous Substances on or about the Premises, and Landlord shall
have the right to approve or disapprove such new or additional Hazardous
Substances in its reasonable discretion. Tenant shall make no use of Hazardous
Substances on or about the Premises except as described in the Initial
Disclosure Certificate or as otherwise approved by Landlord in writing in
accordance with this Section 25.2.

25.2.5     Mold.

(a)        Because mold spores are present essentially everywhere and mold can
grow in almost any moist location, Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices”). Tenant will, at its sole cost and expense keep and
maintain the Premises in good order and condition in accordance with the Mold
Prevention Practices and acknowledges that the control of moisture, and
prevention of mold within the Premises, are integral to its obligations under
this Lease.

(b)        Tenant, at its sole cost and expense, shall:

(1)        Reasonably monitor the Premises for the presence of mold and any
conditions that reasonably can be expected to give rise or be attributed to mold
or fungus including, but not limited to, observed or suspected instances of
water damage, condensation, seepage, leaks or any other water penetration (from
any source, internal or external), mold growth, mildew, repeated complaints

 

35



--------------------------------------------------------------------------------

of respiratory ailments or eye irritation by Tenant’s employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the “Mold
Conditions”); and

(2)        Immediately notify Landlord in writing if it observes, suspects, has
reason to believe that mold or Mold Conditions exist at the Premises.

In the event of suspected mold or Mold Conditions at the Premises, Landlord may
cause an inspection of the Premises to be conducted, during such time as
Landlord may designate, to determine if mold or Mold Conditions are present at
the Premises; provided, however that any such inspection will be conducted in
accordance with Article 28.

(c)        Notwithstanding anything to the contrary in this Lease, Tenant shall
not be responsible for, and upon request, Landlord at its sole cost, shall take
all actions necessary to investigate, identify, and remediate any mold to the
extent that such remediation is necessitated by (i) any deficiency in the
Required Delivery Condition as of the Premises Delivery Date, (ii) any defect or
condition arising in connection with Landlord’s Work, or (iii) any condition
arising from Landlord’s failure to perform any repair, replacement or
improvement which is Landlord’s obligation to perform under the provisions of
this Lease.

25.2.6    Surrender. Tenant shall surrender the Premises to Landlord upon the
expiration or earlier termination of this Lease free of (a) mold or Mold
Conditions caused or exacerbated by the negligent or intentional acts or
omissions of Tenant or any Tenant Parties, and (b) Tenant’s Hazardous Substances
placed on, about or near the Premises, in each case to the extent required by
Environmental Laws. Tenant’s obligations and liabilities pursuant to the
provisions of this Section 25.2 shall be in addition to any other surrender
requirement in this Lease and shall survive the expiration of the Lease Term or
any earlier termination of this Lease.

25.2.7    Definitions. As used in this Lease, the following terms shall be
defined as follows:

(a)        “Hazardous Substances” means (1) any substance or material that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances,” “pollutant,” “contaminant,” “hazardous waste,”
or “solid waste” in any Environmental Law (as hereinafter defined);
(2) petroleum or petroleum derivatives, including crude oil or any fraction
thereof, all forms of natural gas, and petroleum products or by-products or
waste; (3) polychlorinated biphenyls (PCB’s); (4) asbestos and asbestos
containing materials (whether friable or non-friable); (5) lead and lead based
paint or other lead containing materials (whether friable or non-friable);
(6) urea formaldehyde; (7) microbiological pollutants; (8) batteries or liquid
solvents or similar chemicals; (9) radon gas; (10) mildew, fungus, mold,
bacteria and/or other organic spore material, whether or not airborne,
colonizing, amplifying or otherwise that is a danger to health; and (11) any
additional substance, material or waste (A) the presence of which on or about
the Premises (i) requires reporting, investigation or remediation under any
Environmental Laws, (ii) causes or threatens to cause a nuisance on the Premises
or any adjacent area or property or poses or threatens to pose a hazard to the
health or safety of persons on the Premises or any adjacent area or property, or
(iii) which, if it emanated or migrated from the Premises, could constitute a
trespass by a hazardous substance, or (B) which is now or is hereafter
classified or considered to be hazardous or toxic under any Environmental Laws.

(b)        “Environmental Laws” means all statutes, terms, conditions,
limitations, restrictions, standards, prohibitions, obligations, schedules,
plans and timetables that are contained in or promulgated pursuant to any
federal, state or local laws (including rules, regulations, ordinances, codes,
judgments, orders, decrees, contracts, permits, stipulations, injunctions, the
common law, court opinions, and demand or notice letters issued, entered,
promulgated or approved thereunder), relating to pollution or the protection of
the environment, including laws relating to emissions, discharges, releases or
threatened releases of Hazardous Substances into ambient air, surface water,
ground water or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances including but not limited to the: Comprehensive
Environmental Response Compensation and Liability Act of 1980 (CERCLA), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42
U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances Control
Act, 15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq. “Environmental Laws” shall include
any statutory or common law that has developed or develops in the future
regarding mold, fungus, microbiological pollutants, mildew, bacteria and/or
other organic spore material that is a Hazardous Substance. “Environmental Laws”
shall not include laws relating to industrial hygiene or worker safety, except
to the extent that such laws address asbestos and asbestos containing materials
(whether friable or non-friable) or lead and lead based paint or other lead
containing materials.

 

36



--------------------------------------------------------------------------------

25.3      Landlord’s Environmental Representations and Obligations.

25.3.1    Tenant acknowledges receipt of [*****] (“Landlord’s Environmental
Reports”). Tenant also acknowledges that, based on the information [*****].
Landlord represents and warrants to Tenant that, to Landlord’s knowledge as of
the date of this Lease and except as may be disclosed in Landlord’s
Environmental Reports, the Premises do not contain any Hazardous Substances in
amounts or conditions that violate applicable Environmental Laws; provided,
however, that if the foregoing representation and warranty is untrue, then
Landlord shall not be liable to Tenant for any damages, but Landlord, at no cost
to Tenant, shall perform such investigation or monitoring of site conditions or
Remedial Work as shall be required under applicable Environmental Laws. For
purposes of this Lease, whenever the phrase “to Landlord’s knowledge” or the
“knowledge” of Landlord or words of similar import are used, they shall be
deemed to mean and are limited to the current actual knowledge only of [*****],
at the times indicated only, and not any implied, imputed or constructive
knowledge of such individual(s) or of Landlord or any Landlord Parties, and
without any independent investigation or inquiry having been made or any implied
duty to investigate. Furthermore, it is understood and agreed that such
individual(s) shall have no personal liability in any manner whatsoever
hereunder or otherwise related to the transaction contemplated hereby.

25.3.2    If Landlord obtains knowledge of the presence of Hazardous Substances
in, on or about the Premises in violation of applicable Environmental Laws,
Landlord shall, [*****], provide written notice to Tenant, containing reasonable
detail, of same. Landlord shall also provide Tenant with copies of any documents
or correspondence submitted by or on behalf of Landlord to any regulatory agency
in connection with such Hazardous Substances.

25.3.3    Landlord shall indemnify, defend and hold harmless the Tenant Parties
from and against (a) [*****] that any such Tenant Parties may incur as a result
of [*****] required of any such Tenant Parties by a governmental authority
[*****], (b) any action, proceeding or claim (a “Cost Claim”) asserted against
any Tenant Parties seeking to require such Tenant Parties to pay [*****] and
(c) any actions, proceedings, investigations, damages, costs, expenses or
liabilities asserted by any governmental authority [*****] the Premises as of
the date of this Lease. Notwithstanding the foregoing, Landlord’s obligations
under this Section 25.3.3 shall not apply to [*****] (i) to the extent covered
by [*****], (ii) to the extent that the [*****] by the negligence or willful
misconduct of any Tenant Party, or (iii) to the extent that [*****] by reason of
the negligence or willful misconduct of any Tenant Party. In addition, the
foregoing indemnity obligation shall not bind any party that acquires Landlord’s
interest in the Project by foreclosure or deed in lieu of foreclosure.

25.4      Survival.  Tenant’s and Landlord’s representations and obligations
under this Article 25 shall survive the expiration or of the Lease Term or any
earlier termination of this Lease until all Claims within the scope of this
Article 25 are fully, finally, and absolutely barred by the applicable statutes
of limitations.

ARTICLE 26

LATE CHARGES

If any installment of Monthly Rent is not received by Landlord or Landlord’s
designee within five (5) business days after its due date, Tenant shall pay to
Landlord a late charge equal to the greater of 5% of the overdue amount or $250.
In addition, any Rent that is not paid within 10 days after its due date shall
bear interest, from its due date until paid, at a rate equal to the Default
Rate. Such late charges and interest shall be deemed Additional Rent, not
liquidated damages, and Landlord’s right to collect such amounts shall not limit
any of Landlord’s other rights and remedies hereunder or at Law. If Tenant fails
to pay Monthly Rent when due more than twice in any 12-month period, then,
notwithstanding anything in this Lease to the contrary, Landlord, at its option,
may thereafter require Tenant to pay Base Rent and Direct Expenses quarterly in
advance until Tenant has timely paid four such quarterly Rent payments.

ARTICLE 27

LANDLORD’S RIGHT TO CURE DEFAULT

Landlord shall have the right, at its option, to cure any Default (or, in the
event of an emergency, any failure by Tenant to perform its obligations under
this Lease), without waiving its rights and remedies based upon such Default (or
failure to perform) and without releasing Tenant from any obligations hereunder,
in which event Tenant shall pay to Landlord, upon demand, all costs incurred by
Landlord in performing such cure (including reasonable attorneys’ fees).
Tenant’s obligations under this Article 27 shall survive the expiration or
sooner termination of this Lease.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

ARTICLE 28

ENTRY BY LANDLORD

Landlord reserves the right, at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency), to enter the Premises (including
the Buildings) to (i) inspect the Premises; (ii) show the Premises to
prospective purchasers, to current or prospective Security Holders or insurers,
or, during the last 12 months of the Lease Term (or while an uncured Default
exists), to prospective tenants; (iii) post notices of non-responsibility; or
(iv) perform maintenance, repairs or alterations required of Landlord by this
Lease. Notwithstanding anything to the contrary in this Article 28, Landlord may
enter the Premises (including the Buildings), at any time and without prior
notice to Tenant, to (A) take possession of the Premises in accordance with
Section 19.2 above; or (B) exercise its rights under Article 27 above. Upon
entry, Landlord shall take such steps as are reasonably required to minimize to
the extent reasonably possible interference with the use of the Premises by
Tenant, and shall comply with Tenant’s reasonable security and safety
requirements, including, as reasonably requested by Tenant, to be accompanied by
a Tenant representative. Landlord shall at all times have a key with which to
unlock all the entry doors in or on the Premises. In an emergency, Landlord
shall have the right to use any means Landlord may reasonably deem proper to
open the doors in and to the Buildings. Any entry into the Premises by Landlord
as provided herein shall not be deemed to be a forcible or unlawful entry into
or detainer of, or a constructive eviction of Tenant from, any portion of the
Premises, and Tenant shall not be entitled to any damages or abatement of Rent
in connection with such entry.

ARTICLE 29

TENANT PARKING

Tenant shall have the right to park in the Project’s parking facilities (the
“Parking Facilities”) upon the terms and conditions contained in this
Article 29. In addition, although no such fees, charges, or legal restrictions
are currently imposed or to Landlord’s knowledge, threatened, (A) Tenant shall
pay to Landlord any new fees, taxes or other charges imposed by the Regional Air
Quality Control Board or any other governmental or quasi-governmental agency in
connection with the Tenant’s use of Parking Facilities, and (B) Landlord shall
not be liable to Tenant, nor shall this Lease be affected, if any parking is
impaired by (or any parking charges are imposed as a result of) any Law.
Tenant’s use of the Parking Facilities shall be at Tenant’s sole risk, and
Landlord shall have no liability for any personal injury or damage to or theft
of any vehicles or other property occurring in the Parking Facilities or
otherwise in connection with any use of the Parking Facilities by Tenant, its
employees or invitees not caused by Landlord’s gross negligence or willful
misconduct. Tenant’s parking rights under this Article 29 are solely for the
benefit of Tenant’s employees and guests and such rights may not be transferred
without Landlord’s prior written approval, except pursuant to a Transfer
permitted under Article 14 above.

ARTICLE 30

MISCELLANEOUS PROVISIONS

30.1      Interpretation.  The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. The captions of Articles and
Sections are for convenience only and shall not affect the interpretation of
such Articles and Sections. As used in this Lease, the terms “herein,” “hereof,”
“hereto” and “hereunder” refer to this Lease and wherever the words “include,”
“includes” or “including” are used in this Lease, they shall be deemed, as the
context indicates, to be followed by the words “but (is/are) not limited to”.
Any reference herein to “any part” or “any portion” of the Premises, the
Buildings, the Project or any other property shall be construed to refer to all
or any part of such property. Wherever this Lease requires Tenant to comply with
any Law, rule, regulation, program, procedure or other requirement or prohibits
Tenant from engaging in any particular conduct, this Lease shall be deemed also
to prevent each of its employees, licensees, invitees and subtenants, and any
other person claiming by, through or under Tenant, from taking an action which
will cause Tenant not to comply with such requirement or which will cause Tenant
to have engaged (or legally be deemed to have engaged) in any such prohibited
conduct, as the case may be. Wherever this Lease requires Landlord to provide a
customary service or to act in a reasonable manner (whether in incurring an
expense, establishing a rule or regulation, providing an approval or consent, or
performing any other act), this Lease shall be deemed also to provide that
whether such service is customary or such conduct is reasonable shall be
determined by reference to the practices of owners of buildings that are
comparable to the Buildings in size, age, class, quality and location. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

30.2      Binding Effect.  The provisions of this Lease, including the waivers
of subrogation set forth in Section 10.5, shall, as the case may require, bind
or inure to the benefit of the respective successors and assigns of Landlord and
Tenant, provided that this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 above.

 

38



--------------------------------------------------------------------------------

30.3      No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction of Tenant’s obligations
under this Lease.

30.4      Intentionally Omitted

30.5      Transfer of Landlord’s Interest.  Landlord shall have the right to
transfer all or any portion of its interest in the Project or Building and in
this Lease, and, in the event of any such transfer (which transfer shall include
the Security Deposit and/or any Letter of Credit), Landlord shall automatically
be released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit and/or any Letter of Credit), and Tenant shall
attorn to the transferee as provided in Article 18 above.

30.6      Prohibition Against Recording.  Concurrently with the execution of
this Lease and conditioned upon delivery by Tenant to Landlord’s legal counsel
in trust (for recordation upon termination of this Lease) of a quitclaim deed in
the form attached hereto as Exhibit I-2, the parties shall execute and
acknowledge (and Tenant shall have the right, at its sole cost and expense, to
record) a Memorandum of this Lease in the form attached hereto as Exhibit I-1.
Subject to the foregoing, neither this Lease nor any memorandum, affidavit or
other writing with respect thereto shall be recorded by Tenant or by anyone
acting through, under or on behalf of Tenant.

30.7      Landlord’s Title.  Subject to the terms of this Lease, Landlord’s
title is and always shall be paramount to the title of Tenant. Nothing contained
herein shall empower Tenant to do any act that can encumber the title of
Landlord.

30.8      Relationship of Parties.  Nothing in this Lease shall be construed to
create the relationship of principal and agent, partnership, joint venturer or
any association between Landlord and Tenant.

30.9      Application of Payments.  Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord may elect in its sole and absolute
discretion.

30.10    Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

30.11    Partial Invalidity.  If any provision of this Lease is to any extent
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those with respect to
which it is invalid or unenforceable, shall not be affected thereby, and every
other provision of this Lease shall be valid and enforceable to the fullest
extent permitted by Law.

30.12    Covenant of Quiet Enjoyment.  Landlord covenants that so long as Tenant
performs all of its obligations hereunder, Tenant shall have peaceful and quiet
possession of the Premises against any party claiming by, through or under
Landlord, subject to the terms hereof. The foregoing covenant is in lieu of any
other covenant of quiet enjoyment express or implied.

30.13    Entire Agreement.  This Lease and the attached exhibits, which are
incorporated into and made a part of this Lease, set forth the entire agreement
between the parties with respect to the leasing of the Premises and supersede
and cancel all previous negotiations, arrangements, communications, agreements
and understandings, if any, between the parties hereto (none of which shall be
used to interpret this Lease). Tenant acknowledges that in entering into this
Lease it has not relied on any representation, warranty or statement, whether
oral or written, not expressly set forth herein. This Lease can be modified only
by a written agreement signed by the parties hereto.

30.14    Intentionally Omitted

30.15    Force Majeure.  If either party is prevented from performing any of its
obligations hereunder as a result of any strike; lockout; labor dispute; act of
God, war or terrorism; inability to obtain services, labor or materials (or
reasonable substitutes therefor); governmental action; civil commotion; fire or
other casualty; or other cause beyond the reasonable control of such party,
other than financial inability (collectively, a “Force Majeure”), then,
notwithstanding anything to the contrary in this Lease, such obligation shall be
excused during the period of such prevention, and if this Lease specifies a time
period for the performance of such obligation, such time period shall be
extended by the period of such

 

39



--------------------------------------------------------------------------------

prevention; provided, however, that nothing in this Section 30.15 shall
(a) permit Tenant to holdover in the Premises after the expiration or earlier
termination of this Lease, (b) excuse any obligation to pay Rent, (c) excuse any
of Tenant’s obligations under Article 5 or 21 above or Section 30.18.1.2 or
30.18.1.3 below, or (d) excuse Landlord’s or Tenant’s obligations under
Section 25.2 or the Tenant Work Letter if the failure to perform such
obligations would result in an emergency situation, resulting in an imminent
threat to life or safety of any persons or material damage to property, or a
situation that would materially and adversely affect the condition of the
Buildings or the Building Systems or Tenant’s use and occupancy of the Premises.

30.16    Notices.  Except for the email notice expressly allowed by the Work
Letter, all notices, demands, statements, designations, approvals or other
communications (collectively, “Notices”) given or required to be given by either
party to the other hereunder or by Law shall be in writing, and shall be
(A) delivered by a nationally recognized courier service, or (C) delivered
personally. Any Notice shall be sent or delivered to the address set forth in
Section 9 (if Tenant is the recipient) or Section 10 (if Landlord is the
recipient) of the Summary, or to such other place (other than a P.O. box) as the
recipient may from time to time designate in a Notice to the other party. Any
Notice shall be deemed to be received on the earlier to occur of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited with a courier
service in the manner described above.

30.17    Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

30.18    Representations and Warranties.

30.18.1 Tenant represents, warrants and covenants as follows:

30.18.1.1    If Tenant is not a natural person, then (a) Tenant has full power
and authority to execute, deliver and perform its obligations under this Lease,
and each person signing on behalf of Tenant is authorized to do so; and
(b) Tenant is duly organized, validly existing and in good standing under the
laws of the state of its formation and qualified to do business in the state of
California.

30.18.1.2    Tenant has not, and at no time during the Lease Term will have,
(a) made a general assignment for the benefit of creditors, (b) filed any
voluntary petition in bankruptcy or suffered for a period of more than 60 days,
the filing of an involuntary petition by any creditors, (c) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets for a period of more than 60 days, (d) suffered the attachment or other
judicial seizure of all or substantially all of its assets, or (e) made an offer
of settlement, extension or composition to its creditors generally.

30.18.1.3    Tenant is not, and at no time during the Lease Term will be, (a) in
violation of any Anti-Terrorism Law (defined below); (b) conducting any business
or engaging in any transaction or dealing with any Prohibited Person (defined
below), including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 (defined below); or
(d) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law. Neither Tenant nor any of
its Affiliates, officers, directors, shareholders, partners, members or lease
guarantors is, or at any time during the Lease Term will be, a Prohibited
Person. As used herein, “Anti-Terrorism Law” means any Law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including the United States Bank Secrecy Act, the United States Money Laundering
Control Act of 1986, Executive Order No. 13224, and Title 3 of the USA Patriot
Act (defined below), and any regulations promulgated under any of them, each as
may be amended from time to time. As used herein, “Executive Order No. 13224”
means Executive Order No. 13224 on Terrorist Financing effective September 24,
2001, and relating to “Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism,” as may be amended
from time to time. As used herein, “Prohibited Person” means (1) a person or
entity that is listed in, or owned or controlled by a person or entity that is
listed in, the Annex to Executive Order No. 13224; (2) a person or entity with
whom Landlord is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; or (3) a person or entity that is named
as a “specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/t11sdn.pdf, or at any
replacement website or other official publication of such list. As used herein,
“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

30.18.2 Landlord represents, warrants and covenants that (a) Landlord has full
power and authority to execute, deliver and perform its obligations under this
Lease, and each person signing on behalf of Landlord is authorized to do so, and
no other consent or signature is required to make this Lease

 

40



--------------------------------------------------------------------------------

binding upon Landlord and the Project in accordance with its terms; and
(b) Landlord is duly organized, validly existing and in good standing under the
laws of the state of its formation and qualified to do business in the state of
California.

30.19    Attorneys’ Fees.    In any lawsuit, action, arbitration, quasi-judicial
proceeding, administrative proceeding or other proceeding brought by either
party to interpret this Lease or enforce such party’s rights or remedies under
this Lease, the prevailing party shall be entitled to reasonable attorneys’ fees
and all costs, expenses and disbursements in connection with such action or
proceeding, including all costs of expert consultation and other reasonable
investigation, which sums may be included in any judgment or decree entered in
such action or proceeding in favor of the prevailing party. In addition, Tenant
shall pay all reasonable attorneys’ fees and other fees and costs, including
costs of expert consultation and other reasonable investigation, that Landlord
incurs in any voluntary or involuntary bankruptcy case, assignment for the
benefit of creditors, or other insolvency, liquidation or reorganization
proceeding involving Tenant or this Lease, including all motions and proceedings
regarding relief from automatic stay, lease assumption or rejection and/or
extensions of time related thereto, lease designation, use of cash collateral,
claim objections, and disclosure statements and plans of reorganization.

30.20    Governing Law; WAIVER OF TRIAL BY JURY.

30.20.1    This Lease shall be construed and enforced in accordance with the
Laws of the State of California.

30.20.2  THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY
REMEDY. IF THE JURY WAIVER PROVISIONS OF THIS SECTION 30.20.2 ARE NOT
ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS SHALL APPLY. It
is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 30.19 above. The venue of the proceedings shall be in
the county in which the Premises are located. Within 10 days of receipt by any
party of a written request to resolve any dispute or controversy pursuant to
this Section 30.20.2, the parties shall agree upon a single referee who shall
try all issues, whether of fact or law, and report a finding and judgment on
such issues as required by the Referee Sections. If the parties are unable to
agree upon a referee within such 10-day period, then any party may thereafter
file a lawsuit in the county in which the Premises are located for the purpose
of appointment of a referee under the Referee Sections. If the referee is
appointed by the court, the referee shall be a neutral and impartial retired
judge with substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., the American Arbitration Association or similar
mediation/arbitration entity. The proposed referee may be challenged by any
party for any of the grounds listed in the Referee Sections. The referee shall
have the power to decide all issues of fact and law and report his or her
decision on such issues, and to issue all recognized remedies available at law
or in equity for any cause of action that is before the referee, including an
award of attorneys’ fees and costs in accordance with this Lease. The referee
shall not, however, have the power to award punitive damages, nor any other
damages that are not permitted by the express provisions of this Lease, and the
parties hereby waive any right to recover any such damages. The parties shall be
entitled to conduct all discovery as provided in the California Code of Civil
Procedure, and the referee shall oversee discovery and may enforce all discovery
orders in the same manner as any trial court judge, with rights to regulate
discovery and to issue and enforce subpoenas, protective orders and other
limitations on discovery available under California Law. The reference
proceeding shall be conducted in accordance with California Law (including the
rules of evidence), and in all regards, the referee shall follow California Law
applicable at the time of the reference proceeding. The parties shall promptly
and diligently cooperate with one another and the referee, and shall perform
such acts as may be necessary to obtain a prompt and expeditious resolution of
the dispute or controversy in accordance with the terms of this Section 30.20.2.
In this regard, the parties agree that the parties and the referee shall use
best efforts to

 

41



--------------------------------------------------------------------------------

ensure that (a) discovery be conducted for a period no longer than 6 months from
the date the referee is appointed, excluding motions regarding discovery, and
(b) a trial date be set within 9 months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Section 30.20.2 shall prejudice the
right of any party to obtain provisional relief or other equitable remedies from
a court of competent jurisdiction as shall otherwise be available under the Code
of Civil Procedure and/or applicable court rules.

30.20.3 IN ANY ACTION OR PROCEEDING ARISING FROM THIS LEASE, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, AND (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW.

30.20.4 THE PROVISIONS OF THIS SECTION 30.20 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.

30.21    Submission of Lease.    Submission of this instrument for examination
or signature by Tenant or Landlord does not constitute an option or offer to
lease, and this instrument is not effective, as a lease or otherwise, until
execution and delivery by both Landlord and Tenant.

30.22    Brokers.  Tenant represents to Landlord that it has dealt only with the
Broker, as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including the Broker, claiming to have represented Landlord in
connection with this Lease. Tenant acknowledges that any Affiliate of Landlord
that is involved in the negotiation of this Lease is representing only Landlord,
and that any assistance rendered by any agent or employee of such Affiliate in
connection with this Lease or any subsequent amendment or other document related
hereto has been or will be rendered as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant. Landlord shall pay all commissions and compensation (and
Tenant shall have no liability for any commission or compensation) owing to the
Broker in connection with this Lease.

30.23    Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent,
and Tenant hereby waives the benefit of any Law to the contrary and agrees that,
except as otherwise expressly provided in this Lease, if Landlord fails to
perform its obligations hereunder, Tenant shall not be entitled to make any
repairs or perform any other acts hereunder at Landlord’s expense or to set off
any Rent against Landlord.

30.24    Project Name and Signage.  Without Landlord’s prior written consent,
Tenant shall not use the name of the Project in advertising or other publicity
or for any purpose other than as the address of the business to be conducted by
Tenant in the Premises.

30.25    Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties had executed the same document. Both counterparts
shall be construed together and shall constitute a single lease.

30.26    Reasonable Consent.  Whenever this Lease requires an approval, consent,
determination, selection or judgment by either Landlord or Tenant, unless
another standard is expressly set forth, such approval, consent, determination,
selection or judgment and any conditions imposed thereby shall be reasonable and
shall not be unreasonably withheld or delayed.

30.27    No Violation.  Tenant represents and warrants that neither its
execution of nor its performance under this Lease will cause Tenant to be in
violation of any agreement or Law binding upon Tenant. Landlord represents and
warrants that neither its execution of nor its performance under this Lease will
cause Landlord to be in violation of any agreement or Law binding upon Landlord.

30.28    Communications and Computer Lines.  Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the “Lines”), provided that (i) Tenant shall use an
experienced and qualified contractor and comply with all provisions of
Articles 7 and 8 above; (ii) the Lines (including riser cables) installed by
Tenant shall be appropriately

 

42



--------------------------------------------------------------------------------

insulated to prevent excessive electromagnetic fields or radiation and shall be
surrounded by a protective conduit reasonably acceptable to Landlord; and
(iii) any new Lines installed by Tenant shall comply with all applicable Laws.
Unless otherwise instructed by Landlord (by notice to Tenant), Tenant shall, at
its expense, before the expiration or earlier termination of this Lease, remove
any Lines located in or serving the Premises and repair any resulting damage.

30.29    Transportation Management.  Tenant shall comply with all present or
future programs imposed by applicable Law that are intended to manage parking,
transportation or traffic in and around the Project and/or the Buildings, and,
in connection therewith, Tenant shall take responsible action for planning and
managing the transportation of all employees located at the Premises by working
directly with any governmental transportation management organization or any
other transportation-related governmental or quasi-governmental committees or
entities.

[The remainder of this page has been intentionally left blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

CA-SUNNYVALE BUSINESS CENTER LIMITED PARTNERSHIP, a Delaware limited partnership

By:

  EOP OWNER GP L.L.C., a Delaware limited liability company, its general partner
 

By:

 

/s/ John Moe

 

Name:

 

John Moe

 

Title:

 

Managing Director

TENANT:

   

TELENAV, INC.,

a Delaware corporation

By:

 

/s/ HP Jin

Name:

 

HP Jin

Title:

 

CEO / President

  [chairman, president or vice-president]

By:

 

/s/ Douglas S. Miller

Name:

 

Douglas S. Miller

Title:

 

CFO

  [secretary, assistant secretary, chief financial officer or assistant
treasurer]

 

44



--------------------------------------------------------------------------------

EXHIBIT A

SUNNYVALE BUSINESS CENTER

OUTLINE OF PREMISES

920, 930 & 950 DeGuigne Drive, Sunnyvale, CA

LOGO [g203243ex10_19pg45.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

SUNNYVALE BUSINESS CENTER

TENANT WORK LETTER

This Tenant Work Letter (“Work Letter”) is an integral part of the Lease dated
as of June 28, 2011 (“Lease”), by and between CA-SUNNYVALE BUSINESS CENTER
LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and TELENAV,
INC., a Delaware corporation (“Tenant”), relating to certain Premises described
therein, and except where clearly inconsistent or inapplicable, the provisions
of the Lease are incorporated into this Agreement. In the event of any
inconsistency between the terms of this Agreement and the Lease, this Agreement
will prevail with respect to any matter arising in connection with the Tenant
Improvements. In all other cases, the Lease shall prevail. Capitalized terms
used in this Work Letter not otherwise defined herein shall have the meaning
given such terms in the Lease and, without limiting the foregoing, the following
terms shall have the following meanings: “Tenant Improvements” means the initial
alterations, additions and improvements to be constructed by Tenant in the
Buildings pursuant to this Work Letter; and “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition, but excluding the Landlord’s Work) that is necessary to
construct the Tenant Improvements.

Landlord and Tenant agree as follows with respect to the Tenant Improvements and
Landlord’s Work:

 

1 ALLOWANCE.

1.1        Allowance.

1.1.1    Initial Allowance.    Tenant shall be entitled to a one-time tenant
improvement allowance (the “Initial Allowance”) in the amount of Seven Million
Three Hundred Sixty Dollars ($7,000,360.00) (i.e., $40.00 per rentable square
foot of the Premises) to be applied toward the Allowance Items (defined in
Section 1.2 below) and allocated among the Buildings as follows (each, as
applicable, the “Building Allowance”):

 

920 DeGuigne Drive    $1,745,070.00 930 DeGuigne Drive    $1,371,720.00 950
DeGuigne Drive    $1,583,000.00

The remainder of the Allowance, equal to $2,300,570.00 (“Unallocated
Allowance”), may be applied to any of the Allowance Items, without regard to any
particular Building.

1.1.2    Additional Allowance.    Subject to the terms and conditions set forth
in this Section 1.1.2, Tenant shall be entitled to request an additional
one-time tenant improvement allowance (the “Additional Allowance”) in an amount
not to exceed Six Hundred Forty-Six Thousand Four Hundred Twenty-Five Dollars
($646,425.00) pursuant to a written notice delivered to Landlord from time to
time, but not later than the following: with respect to the 920 DeGuigne
Building and the 950 DeGuigne Building, the first anniversary of the Lease
Commencement Date; and with respect to the 930 DeGuigne Building, the third
anniversary of the Lease Commencement Date. The Initial Allowance and any
Additional Allowance are, collectively, herein referred to as the “Allowance”.
In the event Tenant exercises its right to use all or any portion of the
Additional Allowance, the monthly installments of Base Rent payable by Tenant
under the Lease shall increase by the total amount of the Additional Allowance
contributed by Landlord amortized on a straight-line basis over the remaining
number of months of the Initial Lease Term following the disbursement of the
Additional Allowance amount pursuant to Tenant’s request at an interest rate
equal to eight percent (8%) per annum. In no event shall Landlord be obligated
to make disbursements for the Tenant Improvement Work applicable to any
particular Building in a total amount which exceeds the Building Allowance
applicable to such Building as provided in Section 1.1.1 above, except to the
extent of any remaining Unallocated Allowance; and, further, in no event shall
the total amount that Landlord is obligated to disburse for the Tenant
Improvement Work pursuant to this Tenant Work Letter exceed the Allowance.

1.1.3    As Is Condition.    Except for the Allowance, the Landlord’s Work
described in Section 4 below and on Exhibit B-1, the limited warranty provided
by Landlord pursuant to Section 1.1.2 of the Lease, and except as may otherwise
be expressly provided in the Lease, Tenant agrees to accept the Buildings and
Exterior Areas in their condition and configuration existing on the date hereof,
without any obligation of Landlord to provide or pay for any other work or
services related to the initial improvement of the Premises for Tenant’s use,
and without any representation or warranty regarding the condition of

 

Exhibit B

1



--------------------------------------------------------------------------------

the Buildings or Exterior Areas for their suitability or the conduct of Tenant’s
business. Without limiting the foregoing, Tenant acknowledges and agrees that,
upon the Premises Delivery Date, repairs or replacements may be required to be
performed in or to the Buildings, or any of them, to place the Buildings in good
condition and repair and/or that there may be upgrades, improvements or
replacements in or to the Project required to be performed to correct violations
of applicable Laws, and that, except for the Landlord’s Work, except for the
limited warranty provided by Landlord pursuant to Section 1.1.2 of the Lease,
and except for Landlord’s obligations relating to the Base Building in
Section 7.2 of the Lease or as otherwise may be expressly provided in the Lease,
Landlord’s payment of the Allowance is being made in consideration of Tenant’s
express assumption of the obligation to perform any and all such repairs,
replacements, upgrades or improvements in accordance with the Lease.

1.2      Disbursement of Allowance.

1.2.1    Allowance Items.  Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees and expenses of the Architect (defined in
Section 2.1 below) and the Engineers (defined in Section 2.1 below), which fees,
notwithstanding any contrary provision of this Agreement, shall not exceed Seven
Hundred Fifty Thousand Dollars ($750,000.00); provided, however, that the fees
and expenses of any design-build subcontractors shall not be subject to the
foregoing cap, but rather shall be included as an Allowance Item pursuant to
clause (g) below; (b) plan-check, permit, license fees and other charges by
governmental or quasi-governmental authorities relating to performance of the
Tenant Improvement Work or obtaining Permits (as defined in Section 2.4 below);
(c) premiums for Builder’s All Risk insurance to be carried by Tenant; (d) the
reasonable out-of-pocket fees paid to any construction manager or consultant
retained by Tenant in connection with the Tenant Improvement Work; (e) after
hours charges, testing and inspection costs; (f) hoisting and trash removal
costs; (g) the hard and soft cost (exclusive of the fees and expenses of the
Architect and Engineers described in clause (a) above) of performing the Tenant
Improvement Work, including, without limitation, all payments to Tenant’s
contractors for labor, material, equipment, fixtures, design-build improvements,
insurance, and contractors’ fees and general conditions; and any utility
expenses and other expenses payable by Tenant under the terms of Section 2.2 of
the Lease; (h) the cost of any change to the base, shell or core of the
Buildings required by the Plans (including if such change is due to the fact
that such Plans are prepared during a period that the Buildings are unoccupied),
including all direct architectural and/or engineering fees and expenses incurred
in connection therewith; (i) all cost of work to place 950 DeGuigne in an
unoccupied or shell condition; (j) all cost of fitting-out 950 DeGuigne with
interior improvements required by any subtenant or Tenant; (k) the cost of any
change to the Plans or Tenant Improvements required by Law; (l) the Coordination
Fee (defined in Section 3.2.2 below) and any other sum payable by Tenant to
Landlord under the terms of this Tenant Work Letter and, with respect to any
Tenant Improvements, or Tenant’s proposed use of any Tenant Improvements, that
could adversely affect the Base Building or any Building Systems or that could
impact the environmental condition of the Project, or any portion thereof, any
reasonable out-of-pocket fees paid by Landlord to third-party consultants for
review of the Plans (defined in Section 2.1 below); (m) sales and use taxes;
(n) Tenant’s moving costs, (o) the cost of purchasing and installing Lines in
the Premises; (p) the cost of purchasing and installing cubicles and other
general office equipment; (q) reasonable costs to redesign or reconstruct any
Tenant Improvements required to place the Premises in good condition and repair
(other than the Required Delivery Condition); and (r) such other items as shall
be approved by Landlord in its reasonable discretion; provided, however, that
the maximum amount of the Allowance that may be applied to the Allowance Items
described in clauses (n) and (p) shall be $7.00 per rentable square foot of the
Premises, and such amount shall be disbursed by Landlord only if, after the
completion of the Tenant Improvements in accordance with the Approved
Construction Drawings, and the payment of any Final Retention pursuant to
Section 1.2.2.2 below, any amount of the Allowance remains undisbursed and
unallocated.

Notwithstanding anything to the contrary in this Agreement or the Lease,
Allowance Items shall not include, and Landlord shall be solely responsible for
(and if Tenant incurs such cost, will reimburse the same to Tenant in addition
to the Allowance) the following: (i) all costs incurred in connection with the
design, permitting and performance of Landlord’s Work, (ii) costs for which
Landlord receives reimbursement from others, including pursuant to warranties or
guaranties, and Landlord shall use commercially reasonable efforts to secure any
reimbursements to which it is entitled; provided, however, that if and to the
extent that Landlord receives reimbursement from others for costs that have
previously been paid for by Tenant as an Allowance Item, then the amount of such
reimbursement shall be added to the Initial Allowance and disbursed to Tenant in
accordance with Section 1.2.2 below, (iii) costs associated with investigation,
removal, monitoring or remediation of Hazardous Substances existing on or about
the Premises or the soil, groundwater, surface water, ambient air, or building
materials thereof on the effective date of the Lease, except to the extent such
costs arise from the negligence or willful misconduct of Tenant or any Tenant
Party; and (iv) subject to the terms and conditions set forth in Section 1.1.2
of the Lease, all costs to remedy any deficiencies in the Required Delivery
Condition on the Premises Delivery Date.

 

Exhibit B

2



--------------------------------------------------------------------------------

1.2.2    Disbursement.  Subject to the provisions of this Work Letter, Landlord
shall make monthly disbursements of the Allowance for Allowance Items and shall
authorize the release of monies for Tenant’s benefit as follows:

1.2.2.1  Monthly Disbursements.  If Tenant desires disbursement of any
Allowance, Tenant shall deliver to Landlord (not more often than once per month)
the following (“Required Disbursement Documentation”): (i) a request for payment
of the Contractor (defined in Section 3.1 below), approved by Tenant, in
AIA G-702/G-703 format or another format reasonably approved by Landlord,
together with an updated Schedule of Values indicating the portion of the Tenant
Improvement Work completed and the portion not completed as of the date of the
Contractor’s request for payment (collectively, the “Contractor’s Application
For Payment”); (ii) a calculation of the portion of the payment due Contractor
which is an “Over Allowance Amount” as provided in Section 3.2.1 below and the
portion thereof that is subject to immediate disbursement by Landlord,
(iii) invoices or other supporting documentation for any other Allowance Items
for which Tenant seeks reimbursement; (iv) executed conditional mechanic’s lien
releases from the Contractor and from its subcontractors and material suppliers
of Contractor included in the Contractor’s Application For Payment who have
filed preliminary lien notices (along with unconditional mechanic’s lien
releases from Contractor and from such subcontractors and material suppliers
with respect to payments made by Landlord pursuant to Tenant’s prior submission
of a Contractor’s Application for Payment hereunder) which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 3262(d); and (v) all other information reasonably requested
by Landlord to support the disbursement. Tenant’s request for payment shall
constitute Tenant’s representation to Landlord that, without limiting any
warranty or other similar claims that Tenant may have against the Contractor
under the Contract, Tenant has accepted and approved for payment the work
furnished and/or the materials supplied as set forth in the Contractor’s
Application For Payment, and that the amount requested is an Allowance Item that
has been incurred by Tenant or is currently owing to Tenant’s Contractor or an
Architect or Engineer (as applicable). On or before the twentieth (20th) day of
each calendar month following the month for which Tenant submits to Landlord the
Required Disbursement Documentation, Landlord shall deliver a check for good
funds to Tenant (made jointly payable to the Contractor and Tenant with respect
to the amounts owing to any Tenant Contractor), in the amount of the lesser of
(a) the amount requested from Landlord by Tenant pursuant to the first sentence
of this Section, after taking into account any Over-Allowance Amount payable by
Tenant with respect to the Contractor’s Application For Payment (as provided in
Section 3.2.1 below), or (b) the amount of any remaining portion of the
Allowance (not including the Final Retention, as defined below), provided that
Landlord may withhold from such distribution the requested payments attributable
to work that Landlord reasonably determines does not comply with the Approved
Construction Drawings, as amended by change orders approved by Landlord (defined
in Section 2.3 below). Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
described in Tenant’s payment request. Tenant shall provide in the Contract (as
defined in Section 3.2.1 below) that Landlord and Tenant may withhold from each
amount otherwise due the Contractor a ten percent (10%) retention (the aggregate
amount of such retentions to be known as the “Final Retention”) until final
completion of the Tenant Improvement Work, and that each Contractor’s
Application For Payment shall reflect such ten percent (10%) retention.

1.2.2.2  Final Retention.  Subject to the provisions of this Work Letter, a
check for the Final Retention shall be delivered by Landlord to Tenant following
the latest to occur of the following: (a) the Substantial Completion of the
Tenant Improvement Work; and (b) Tenant’s delivery to Landlord of (i) properly
executed mechanic’s lien releases from the Contractor and all Subcontractors who
have filed a preliminary lien notice in compliance with California Civil Code
Sections 3262(d) and 3262(d)(4); (ii) a certificate from the Architect, in a
form reasonably acceptable to Landlord, certifying that the Tenant Improvement
Work has been substantially completed, and (iii) evidence that all required
governmental approvals required for Tenant to legally occupy the Premises (other
than those being withheld solely due to a failure of Landlord to complete the
Landlord’s Work) have been obtained; (c) Tenant’s performance of its obligations
under clause (i) of the third sentence of Section 5.5 below; or (d) Tenant’s
compliance with Landlord’s standard “close-out” requirements regarding city
approvals, closeout tasks, the general contractor, financial close-out matters,
and tenant vendors which are attached hereto as Exhibit B-4. Notwithstanding the
foregoing, in accordance with typical “punch list” holdback provisions, Landlord
shall be entitled to retain a portion of the Final Retention until completion of
all Punch List Items in an amount Landlord reasonably determines to be
sufficient to ensure the Contractor’s prompt completion thereof.

1.2.2.3  Landlord’s Failure to Fund.    Any Allowance amount not disbursed to
Tenant (or its Contractor) when due pursuant to this Tenant Work Letter shall
bear interest for the benefit of Tenant, at the Default Rate from the date due
until paid.

 

Exhibit B

3



--------------------------------------------------------------------------------

1.2.2.4  Allowance Disbursement.     Allowance disbursements shall be made first
from the Initial Allowance and, only after the Initial Allowance is expended the
Additional Allowance. If any portion of the permitted Additional Allowance is
not actually disbursed by Landlord, no additional rent shall be charged to
Tenant for such unused portion of the Additional Allowance.

 

2 TENANT PLANS.

2.1        Selection of Architect/Plans.    Tenant has engaged AAI Design (the
“Architect”) and may engage engineers, who shall be approved by Landlord (which
approval shall not be unreasonably withheld or delayed) (the “Engineers”), to
prepare all architectural plans for the Tenant Improvement Work and all
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life-safety, and sprinkler work included in the Tenant
Improvement Work. The plans and drawings to be prepared by the Architect and the
Engineers hereunder shall be referred to herein collectively as the “Tenant
Plans.” All Tenant Plans shall (a) comply with the specifications required by
Landlord, as set forth in Landlord’s construction rules and regulations attached
hereto as Exhibit B-3, and (b) be subject to Landlord’s approval, which shall
not be unreasonably withheld in accordance with Section 2.3 below. Tenant shall
cause the Architect to verify, in the field, the dimensions and conditions as
shown on the relevant portions of the Base Building plans, and Landlord shall
have no responsibility in connection therewith, in the absence of fraud, gross
negligence or intentional misconduct. Landlord’s review of the Tenant Plans and
approval of the Approved Construction Drawings shall be for its sole benefit and
shall not create or imply any obligation on the part of Landlord to review the
same for Tenant’s benefit, whether with respect to quality, design, compliance
with Law or any other matter. Accordingly, notwithstanding any review of the
Tenant Plans by Landlord or any of its space planners, architects, engineers or
other consultants, and notwithstanding any advice or assistance that may be
rendered to Tenant by Landlord or any such consultant, in the absence of fraud,
gross negligence or intentional misconduct, Landlord shall not be liable for any
error or omission in the Tenant Plans or have any other liability relating
thereto. Without limiting the foregoing, but subject to Landlord’s obligation to
perform the Landlord’s Work and to remedy any deficiencies in the Required
Delivery Condition as provided in the Lease, Tenant shall be responsible for
ensuring (x) that all elements of the design of the Tenant Plans comply with Law
and are otherwise suitable for Tenant’s use of the Premises, and (y) that the
Tenant Improvement Work does not impair any existing system or structural
component of the Buildings, and Landlord’s approval of the Construction Drawings
(defined in Section 2.3 below) shall not relieve Tenant from such
responsibility.

2.2        Space Plan.    Landlord and Tenant hereby approve the space plan
attached hereto as Exhibit B-2 (the “Approved Space Plan”), which includes a
layout and designation of all offices, rooms and other partitioning, their
intended use, and major equipment to be contained therein.

2.3        Construction Drawings.    Tenant shall cause the Architect and the
Engineers to complete the architectural, engineering and final architectural
working drawings for the Tenant Improvements in a form that is sufficient to
enable a Contractor and its major subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Construction Drawings”), and
shall deliver four (4) copies of the Construction Drawings, signed by Tenant, to
Landlord for its approval. Notwithstanding the foregoing, at Tenant’s option,
the Construction Drawings may be prepared in two or more phases (e.g., first the
architectural drawings, then engineering drawings consistent with the previously
provided architectural drawings, etc.) for Landlord’s approval. Landlord shall
provide Tenant with notice approving or reasonably disapproving (i) any initial
rendering of Construction Drawings (or the applicable component thereof) within
15 business days after the later of Landlord’s receipt thereof or the mutual
execution and delivery of this Agreement, and (ii) any resubmission of a
Construction Drawing (or the applicable component thereof) within 3 business
days after the later of Landlord’s receipt thereof or the mutual execution and
delivery of this Agreement (or as soon thereafter as is reasonably practicable,
but not later than 5 business days after Landlord’s receipt thereof). If
Landlord disapproves the Construction Drawings (or any component thereof),
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and the changes that would be necessary to resolve
Landlord’s objections. If Landlord disapproves the Construction Drawings (or any
component thereof), upon request by Tenant, the parties shall meet and confer in
good faith to reach conceptual agreement on the Construction Drawings (or the
applicable component thereof); provided, however, that unless Landlord’s
objections are unreasonable, Tenant shall cause the Construction Drawings to be
modified to resolve Landlord’s objections (whether directly based on Landlord’s
comments or by proposing an alternative solution) and resubmitted to Landlord
for its approval. Landlord shall provide Tenant with notice approving or
reasonably disapproving any resubmission of the Construction Drawing (or a
component thereof) within 3 business days after Landlord’s receipt thereof (or
as soon thereafter as is reasonably practicable, but not later than 5 business
days after Landlord’s receipt thereof). If Landlord disapproves resubmitted
Construction Drawings (or a component thereof), Landlord’s notice of disapproval
shall describe with reasonable specificity the basis for such disapproval and
the changes that would be necessary to resolve Landlord’s objections and the
procedure above shall be repeated as necessary until Landlord has approved the
Construction Drawings (or the applicable component thereof). Tenant shall not
commence the Tenant Improvement Work until after the Construction Drawings are

 

Exhibit B

4



--------------------------------------------------------------------------------

approved by Landlord. No revision may be made to the approved Construction
Drawings (the “Approved Construction Drawings”) without Landlord’s prior
consent, which consent shall be given or withheld in accordance with the
procedure for resubmitted Construction Drawings set forth above. Notwithstanding
anything to the contrary in this Work Letter, (a) Landlord’s withholding of
consent [*****]1 shall be deemed reasonable [*****] is not consistent with and a
logical evolution of [*****] or would materially and adversely affect [*****]
and (b) Landlord’s withholding of consent [*****] shall be deemed reasonable
[*****] the planned work shown [*****] (1) is not consistent with and a logical
evolution [*****], (2) would materially and adversely affect [*****] or
(3) materially differs from the work approved by Landlord [*****].

2.4        Permits.    Tenant shall submit the Approved Construction Drawings to
the appropriate municipal authorities and otherwise apply for and obtain from
such authorities all applicable building permits necessary to allow the
Contractor to commence and complete the performance of the Tenant Improvement
Work (the “Permits”). Tenant shall coordinate with Landlord in order to allow
Landlord, at its option, to take part in all phases of the permitting process
and shall supply Landlord, as soon as possible, with all plan check numbers and
dates of submittal; provided, however, Landlord shall not unreasonably delay the
completion of the Tenant Improvement Work as a result of any such participation
in the permitting process. Notwithstanding any contrary provision of this
Section 2.4, Tenant, and not Landlord or its consultants, shall be responsible
for obtaining any Permit or certificate of occupancy; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any Permit or certificate of occupancy; and provided, further, that the
foregoing is not intended to relieve Landlord of the obligation to perform
Landlord’s Work as required hereunder, including if Landlord’s failure to do so
interferes with Tenant’s obtaining any Permit or certificate of occupancy.
Tenant shall not commence construction until all Permits for the Tenant
Improvement Work are obtained.

 

3 CONSTRUCTION.

3.1        Selection of Contractors.

3.1.1    The Contractor.    Tenant shall retain a general contractor (the
“Contractor”) to perform the Tenant Improvement Work (i) in and to the 920
DeGuigne Building and 950 DeGuigne Building as soon as reasonably practicable
following the Premises Delivery Date, and (ii) in and to the 930 DeGuigne
Building not later than the third anniversary of the Lease Commencement Date.
The Contractor shall be selected by Tenant, by notice to Landlord, from a list
of general contractors provided by Tenant and approved by Landlord. For purposes
of this Section 3.1.1, Landlord’s approval of a proposed general contractor
shall not be considered unreasonably withheld, if such general contractor
(a) does not have trade references reasonably acceptable to Landlord, (b) does
not maintain insurance as required under the terms of the Lease, (c) does not
provide current financial statements reasonably acceptable to Landlord, or
(d) is not licensed as a contractor in the state/municipality in which the
Premises is located. Tenant acknowledges that the foregoing is not an exclusive
list of the reasons why Landlord may reasonably disapprove a proposed general
contractor.

3.1.2    Tenant’s Agents.    All subcontractors, laborers, materialmen and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, together with the Contractor, to be referred to herein collectively
as “Tenant’s Agents”) shall be reputable and qualified in their respective
trades.

3.2         Construction.

3.2.1    Construction Contract; Contractor’s Budget.    Tenant shall not enter
into a construction contract with the Contractor (the “Contract”) unless it
complies with Section 3.2.3 below and has been reviewed and approved by
Landlord, which approval shall not be unreasonably withheld. Before commencing
construction of the Tenant Improvement Work, Tenant shall deliver to Landlord a
detailed breakdown of the schedule of values, by trade, and, to the extent
applicable, by Building, for use pursuant to Section 1.2.1 above (a “Schedule of
Values”), of the final costs that will be or have been incurred in connection
with the performance of the Tenant Improvement Work and that form the basis for
the amount of the Contract. If the total expected cost of the Tenant Improvement
Work as indicated on the Schedule of Values (the “Budgeted Cost”) exceeds the
Allowance, or if the total expected cost of the Tenant Improvement Work
applicable to any Building as indicated on the Schedule of Values exceeds the
Building Allowance applicable to such Building (after any allocation by Tenant
of the Unallocated Allowance to such Building, which allocation shall be set
forth in the Schedule of Values), such amount shall be deemed the
“Over-Allowance Amount”. Tenant shall pay directly to Contractor that portion of
any Over-Allowance Amount on the Contract as the Contractor’s work progresses,
as and when the Allowance is disbursed by Landlord to the Contractor, in an
amount for each such application, equal to

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit B

5



--------------------------------------------------------------------------------

the total amount owing to the Contractor for such Contractor’s Application For
Payment pursuant to Section 1.2.1, times a fraction the numerator of which shall
be the Over-Allowance Amount (including as the same may be applicable to the
Tenant Improvement Work for any particular Building) and the denominator of
which shall be the Budgeted Cost (as the same, if applicable, may relate to the
Tenant Improvement Work for any particular Building). If, after being delivered
to Landlord, the Budgeted Cost is modified by a change order, the Over-Allowance
Amounts owing by Tenant shall be appropriately adjusted after Tenant obtains
Landlord’s approval of, the documents requiring Landlord’s approval described in
clauses (i), (ii), (iii) and (iv) of Section 1.2.2.1 above.

3.2.2    Landlord’s General Conditions for Tenant Improvement Work.    The
Tenant Improvement Work shall be performed in a good and workmanlike manner and
in strict accordance with the Approved Construction Drawings. Tenant shall abide
by Landlord’s Construction Rules. In consideration of Landlord’s coordination of
the performance of the Tenant Improvement Work, Tenant shall pay Landlord a fee
(the “Coordination Fee”) in an amount equal to the lesser of (a) 1.5% of the sum
of the Contractor’s Budget (as the same may be adjusted for change orders) or
(b) 1.5% of the Allowance paid by Landlord.

3.2.3    Warranty of Contractor.    Tenant shall cause the Contractor to
(a) agree to be responsible for (i) the repair, replacement and/or removal,
without additional charge, of any portion of the Tenant Improvement Work that is
or becomes defective, in workmanship, materials or otherwise, on or before the
date occurring one (1) year after completion of the Tenant Improvement Work, and
(ii) the repair of any damage to the Buildings and/or Exterior Areas resulting
from such repair, replacement and/or removal. Such agreement shall be expressly
set forth in the Contract and, by its terms, shall inure to the benefit of both
Landlord and Tenant as their respective interests may appear, and shall be
enforceable by either Landlord or Tenant, (b) reasonably cooperate with
Landlord’s contractor with respect to the scheduling of the Landlord’s Work and
the Tenant Improvement Work, and (c) carry the insurance required of Tenant’s
contractors pursuant to Section 5.1 below. Upon Landlord’s request, Tenant shall
provide Landlord with any assignment or other assurance that may be necessary to
enable Landlord to enforce such agreement directly against the Contractor.

 

4. LANDLORD’S WORK.

4.1        Construction.    Without charge to any Allowance and without
additional charge to Tenant, Landlord shall cause the demolition, construction
and installation of the items set forth below in a good and workmanlike manner
using materials and finishes consistent with and a logical evolution of the
plans and specifications attached hereto as Exhibit B-1 (or as the parties shall
mutually approve) and in compliance with all applicable Laws (collectively, the
“Landlord’s Work”):

4.1.1.    The demolition and removal work identified on Exhibit B-1 attached
hereto (“Demolition Work”).

4.1.2    An upgrade, in accordance with the plans and specifications attached
hereto as Exhibit B-1, of the front entrance area for each of the Buildings
(including without limitation, new glass and doors) (“Front Entrance Work”).

Notwithstanding any contrary provision of this Agreement, Landlord’s Work shall
be performed at Landlord’s expense and shall not be deemed Tenant Improvements,
Tenant Improvement Work or an Allowance Item.

4.2        Substantial Completion.    Landlord shall use commercially reasonable
efforts to complete (1) the Demolition Work in the 920 DeGuigne Building and 950
DeGuigne Drive within five (5) weeks following the mutual execution and delivery
of this Lease by Landlord and Tenant, (2) the Demolition Work in the 930
DeGuigne Building within six (6) weeks following the mutual execution and
delivery of this Lease by Landlord and Tenant, and (3) the remainder of
Landlord’s Work, including the Front Entrance Work, by November 1, 2011 (the
foregoing are, collectively, the “Landlord’s Work Deadlines”). The Landlord’s
Work for a Building shall be deemed “substantially completed” when there is no
incomplete or defective Landlord Work that materially interferes with
(i) Tenant’s completion of the Tenant Improvement Work in such Building,
(ii) obtainment of an approved governmental inspection or occupancy permit for
the Building, including without limitation, a final approved inspection for the
Tenant Improvements and the Landlord Work for such Building, or (iii) Tenant’s
obtaining a working connection to any utility supply system anticipated by the
Approved Construction Drawings for such Building, or (iv) legal use of the
Building for general office purposes. Notwithstanding the foregoing, the
Landlord’s Work Deadline for a particular Building shall be extended one day for
each day that substantial completion of the Landlord Work for such Building is
actually delayed by (a) Tenant’s breach of its obligations under this Tenant
Work Letter, which is not corrected within one (1) business day following
delivery of email notice of such breach to Tenant’s Representative (as
identified below), (b) Tenant’s request for a change in any of Landlord’s Work
(any such change being subject to Landlord’s approval in its reasonable
discretion and, if approved, to be performed at Tenant’s sole cost and expense),

 

Exhibit B

6



--------------------------------------------------------------------------------

provided that the total delay attributable to a change shall not exceed the
amount of delay approved in writing by Tenant at the time of its change request,
and (c) interference by Tenant’s Contractor (or any of its subcontractors or
supplier) with the performance of such Landlord’s Work which continues for one
(1) business day after delivery of email notice to Tenant’s Representative
(herein “Excusable Landlord Delays”).

4.3        Construction Contract.    The contract between Landlord and its
general contractor (“Landlord’s Construction Contract”) shall expressly inure to
the benefit of both Landlord and Tenant, and shall provide that such general
contractor will (a) repair, without additional charge, any portion of the
Landlord Work that is or becomes defective in workmanship, materials or
otherwise, on or before the date occurring one (1) year after completion of the
Landlord Work, (b) repair any damage to the Buildings, Exterior Areas, and/or
Tenant Improvements resulting from (i) the negligence or willful misconduct of
the general contractor, its subcontractors or suppliers or from their respective
employees, contractors, or invitees, or (ii) a breach of any contract or
material supply agreement by said contractor or its subcontractors or suppliers,
and (c) reasonably cooperate with Tenant’s Contractor with respect to the
scheduling of the Landlord Work and the Tenant Improvement Work.

4.4        Contractor’s Warranties.    Tenant waives all claims against Landlord
relating to any latent defects in Landlord’s Work. Notwithstanding the foregoing
or any contrary provision of the Lease, if, within 11 months after substantial
completion of Landlord’s Work, Tenant provides notice to Landlord of any latent
defect in Landlord’s Work, Landlord shall, at its option, either (a) assign to
Tenant any right Landlord may have under Landlord’s Construction Contract to
require Landlord’s contractor to correct, or pay for the correction of, such
latent defect, or (b) enforce such right directly against Landlord’s contractor
for Tenant’s benefit.

4.5        Tenant’s Right to Perform Landlord’s Work.    Without limiting
Tenant’s other rights provided in this Lease, if Landlord fails to complete
Landlord’s Work, or any portion thereof, prior to the applicable Landlord’s Work
Deadlines (as the same may be extended pursuant to Section 4.2 above or by any
Force Majeure) or if Landlord fails to perform any repairs required to cause the
Premises to be in the Required Delivery Condition, then if (a) such failure is
causing or threatening to cause an actual delay in the completion of the Tenant
Improvements or the issuance of any government approvals required for occupancy
of the Premises for Tenant’s intended use by December 1 2011, and (b) such
failure [*****] (provided that, if such default poses an immediate threat to
person or property, [*****] under the circumstances shall be required), then if
Landlord’s failure [*****] a second written demand from Tenant to Landlord and
Security Holder (which demand shall specifically reference Tenant’s intent to
exercise its remedies in this Section 4.5), Tenant may, unless Landlord has
commenced and is proceeding with due diligence to cure such failure, perform
such work and bill Landlord for the reasonable cost thereof; provided, however,
that [*****] shall not be required if Landlord’s default poses an immediate
threat to person or property and if Tenant’s initial default notice to Landlord
specifically references Tenant’s intent to exercise its remedies in this
Section 4.5). Landlord shall pay for the reasonable cost of such work, together
with interest thereon at the Default Rate from the date of Landlord’s default,
[*****], together with reasonable supporting documentation for such costs. Any
such maintenance or repair work performed by Tenant pursuant to this Section 4.5
shall be performed in accordance with the terms and conditions set forth in
Article 8 of the Lease; provided, however, that Tenant may use its Architect,
Engineers, and Contractor to design and perform such work, without additional
approvals of such parties by Landlord and further provided that if Landlord
fails to timely cooperate in the work performed by Tenant hereunder (or the
provisions of Article 8), then Tenant shall be permitted to perform such work
using qualified contractors which normally and regularly perform similar work in
Comparable Buildings, in a good and workmanlike manner and in conformance with
all applicable Laws. Tenant’s and Landlord’s rights and obligations under this
Section 4.5 shall survive the expiration or any earlier termination of this
Lease.

 

5. GENERAL PROVISIONS

5.1        Insurance Requirements & Damage and Destruction.    Tenant shall
carry “Builder’s All Risk” insurance in an amount approved by Landlord covering
the Tenant Improvement Work and the Landlord’s Work. The premiums for such
insurance may be charged against the Allowance. If any portion of Landlord’s
Work or the Tenant Improvements being constructed in any Building are damaged or
destroyed prior to substantial completion (as defined in Section 6.4 below)
thereof, then the provisions of Article 11 of the Lease shall apply with the
following amendments:

5.1.1    The “Landlord Casualty Repairs” shall exclude, and the “Tenant Casualty
Repairs” shall include, the repair and restoration of the damaged or destroyed
Tenant Improvements;

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit B

7



--------------------------------------------------------------------------------

5.1.2    Prior to substantial completion of the Landlord’s Work, or any portion
thereof, the “Landlord Casualty Repairs” shall include the repair, restoration
and completion of any damaged or destroyed portion of such Landlord’s Work;

5.1.3    After substantial completion of the Landlord’s Work for any Building,
but before substantial completion of the Tenant Improvement Work for such
Building, the “Tenant Casualty Repairs” shall include repair and restoration of
such Landlord’s Work in such Building; provided, however that, Landlord shall
assign to Tenant (or to any party designated by Landlord) any insurance proceeds
payable to Landlord under Landlord’s Casualty Policy attributable to such repair
and restoration, the same shall be deemed “Casualty Receipts” for the purpose of
the Lease, and Tenant shall not be required to expend more than the Casualty
Receipts applicable to the Landlord’s Work received by Tenant in order restore
and repair of Landlord’s Work;

5.1.4    The Completion Estimate shall be prepared in consultation with Tenant’s
Contractor and shall constitute a reasonable estimate of the amount of time
required, using standard working methods (without the payment of overtime or
other premiums) to not only repair and restore the damaged Landlord’s Work and
Tenant Improvements, but also to substantially complete the Landlord’s Work and
Tenant Improvements in the affected Building or Buildings;

5.1.5    If the Completion Estimate indicates that the Substantial Completion
Date for the 920 DeGuigne Building or the 950 DeGuigne Building will not occur
within one (1) year after the date of Tenant’s Casualty Notice, then such damage
shall constitute “Substantial Destruction” and the related termination rights of
the parties pursuant to Article 11 of the Lease shall apply; and

5.1.6    In addition to its other rights under Article 11 of the Lease, in the
case of damage or destruction to the Tenant Improvements being constructed in
the 920 DeGuigne Building and/or the 950 DeGuigne Building prior to substantial
completion thereof, if the reasonably expected cost of the Tenant Casualty
Repairs (as so expanded pursuant to Section 5.1.1 and Section 5.1.3 above)
exceeds the total of (1) the Casualty Receipts made available to Tenant for such
Tenant Casualty Repairs, plus (2) the Deductibles payable by Tenant with respect
to such Tenant Casualty Repairs, plus (3) the undisbursed portion of the Initial
Allowance (a “Tenant Casualty Repair Shortfall”), for reasons other than
Tenant’s failure to carry the insurance required by the Lease, then Tenant may
terminate the Lease in its entirety only, by delivery of written notice to
Landlord, unless Landlord agrees to increase the Initial Allowance by the amount
of the Tenant Casualty Repair Shortfall within thirty (30) days following
delivery to Landlord of Tenant’s exercise of such termination right. If, after
substantial completion of the Tenant Improvements in the 920 DeGuigne Building
and the 950 DeGuigne Building, there occurs damage or destruction to the Tenant
Improvements being constructed in the 930 DeGuigne Building, and there results a
Tenant Casualty Repair Shortfall for reasons other than Tenant’s failure to
carry the insurance required by the Lease, then Tenant may terminate the Lease
as to the 930 DeGuigne Building only (but not as to the other Buildings, unless
otherwise permitted by Article 11), by delivery of written notice to Landlord,
unless Landlord agrees to increase the Initial Allowance by the amount of the
Tenant Casualty Repair Shortfall within thirty (30) days following delivery to
Landlord of Tenant’s exercise of such termination right.

In the event of any termination by Landlord or Tenant pursuant to this Section,
neither party shall have any obligations to the other under the Lease,
(1) except for obligations arising before such termination or obligations that
survive the expiration or earlier termination of the Lease, and (2) except that
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s “Builder’s All Risk”
insurance policies with respect to the Tenant Improvements and Landlord’s Work,
up to the amount of the Allowance then having been disbursed by Landlord plus
the amount necessary to pay any incurred but unpaid Allowance Items for which
Landlord is responsible under this Work Letter, and (3) Landlord shall return
any Prepaid Base Rent and Prepaid Additional Rent paid by Tenant to Landlord,
and, in accordance Article 22 of the Lease, the Security Deposit. If the Lease
is not so terminated by Landlord or Tenant, then (i) the Lease Commencement Date
shall not be delayed as a result of any delay in the completion of the Tenant
Improvement Work resulting from the Casualty (though Tenant shall receive an
abatement of Monthly Rent following the Lease Commencement Date with respect to
the damaged Building(s) in accordance with Section 11.3 of the Lease, and the
Base Rent Abatement applicable to the damaged Building(s) shall not commence
until such abatement of Monthly Rent ceases), and (ii) following substantial
completion of the Landlord Casualty Repairs, Tenant, at its expense (subject to
any remaining portion of the Allowance and the proceeds from any Builder’s All
Risk insurance), shall (x) repair and complete the Tenant Casualty Repairs;
provided, however, that if the estimated cost of repairing and restoring the
Tenant Improvements and Landlord’s Work exceeds the amount of insurance proceeds
received by Tenant from Tenant’s insurance carrier, Tenant shall not be required
to spend more than the amount of such proceeds, provided that the foregoing
shall not relieve Tenant from the obligation to carry the Builder’s All Risk
insurance required to be carried by Tenant pursuant to this Section, nor shall
the foregoing limit Tenant’s liability if Tenant fails to perform such
obligation; and (y) complete the Tenant Improvement Work that remained to be
performed at the time of the Casualty in accordance with this Work Letter.

 

Exhibit B

8



--------------------------------------------------------------------------------

5.2.        Compliance.    Subject to Landlord’s obligation to fund the
Allowance and complete the Landlord’s Work and to remedy any deficiencies in the
Required Delivery Condition as provided in Section 1.1.2 of the Lease: (a) the
Tenant Improvement Work shall comply in all respects with (i) all applicable
Laws; (ii) all applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) all applicable building material manufacturer’s specifications;
and (b) without limiting the foregoing, if, as a result of Tenant’s performance
of the Tenant Improvement Work, Landlord becomes required under Law to perform
any inspection or give any notice relating to the Premises or the Tenant
Improvement Work, or to ensure that the Tenant Improvement Work is performed in
any particular manner, then Tenant shall comply with such requirement on
Landlord’s behalf, and promptly thereafter provide Landlord with reasonable
documentation of such compliance.

5.3        Inspection by Landlord or Tenant.    Notwithstanding any contrary
provision of the Lease or this Tenant Work Letter, Landlord, at any time and
without notice to Tenant, may enter the Premises to inspect the Tenant
Improvement Work. Neither Landlord’s performance of such inspection nor its
failure to perform such inspection shall result in a waiver of any of Landlord’s
rights hereunder or be deemed to imply Landlord’s approval of the Tenant
Improvement Work. Without in any way limiting Tenant’s Repair Obligations or the
obligations of Tenant set forth in Article 25 of the Lease, if, by notice to
Tenant, Landlord reasonably identifies any failure of the Tenant Improvement
Work to comply with the Plans therefore or any Law applicable thereto at the
time of issuance of the Permits therefor and notifies Tenant of such fact at any
time prior to the 180th day following the Lease Commencement Date with respect
to 920 and 950 DeGuigne or at any time prior to the 180th day following the
substantial completion of the initial Tenant Improvements for 930 DeGuigne, or
if at any time any governmental authority determines that the Tenant Improvement
Work does not comply with the Laws applicable thereto at the time the Permit is
issued, then Tenant shall promptly cause the Contractor to correct such defect
at no expense to Landlord. Notwithstanding any contrary provision of this Tenant
Work Letter, if a defect in the Tenant Improvements so identified by Landlord
might adversely affect the Base Building or any Building Systems, or might give
rise to liability on the part of Landlord to any third party, and Tenant does
not undertake to correct the defect within 5 business days following written
notice to Tenant (or, in the event of an emergency, within such period of time
as is reasonable under the circumstances and without notice), then (a) Landlord,
at Tenant’s expense, may take such action (including suspension of the Tenant
Improvement Work) as Landlord reasonably deems necessary to correct such defect,
and (b) until such defect is corrected, Landlord shall have no obligation to
disburse any portion of the Allowance in payment of such defective work.

5.4        Meetings.    Commencing upon execution of this Tenant Work Letter,
Tenant shall hold weekly meetings with the Architect and the Contractor
regarding the progress of the preparation of Plans, the obtaining of the
Permits, and the performance of the Tenant Improvement Work. Such meetings shall
be held at a location designated by Landlord and at a reasonable time of which
Tenant shall provide Landlord with at least three (3) business days’ prior
notice. Landlord may attend such meetings, and, upon Landlord’s request, Tenant
shall cause Tenant’s Agents to attend such meetings. Tenant shall cause minutes
of such meetings to be prepared and copies thereof to be delivered promptly to
Landlord. One such meeting per month shall include a review of the Contractor’s
current request for payment.

5.5        Additional Covenants.    Within 10 days after completing the Tenant
Improvement Work, Tenant shall cause a Notice of Completion to be recorded in
the office of the Recorder of the county in which the Project is located, in
accordance with California Civil Code § 3093 or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s expense (subject to application of the Allowance
as permitted hereunder). Within 30 days after completing the Tenant Improvement
Work, (a) Tenant shall cause the Architect and the Contractor to (i) update the
Approved Construction Drawings as necessary to reflect all changes made to the
Approved Construction Drawings during the course of construction, (ii) certify
to the best of their knowledge that the updated drawings are true and correct,
which certification shall survive the expiration or termination of the Lease,
and (iii) deliver to Landlord two (2) CD ROMS of such updated drawings in
accordance with Landlord’s CAD Format Requirements (defined below); and
(b) Tenant shall deliver to Landlord copies of all warranties, guaranties, and
operating manuals and information required from the Contractor relating to the
improvements, equipment, and systems in the Tenant Improvement Work. Tenant’s
cost of preparing such updated drawings and CD ROMS are Allowance Items. Within
30 days after completing the Landlord’s Work, (a) Landlord shall cause its
architect and contractor to (i) update any drawing previously provided to Tenant
for any changes in the work shown thereon during the course of construction of
Landlord’s Work, and deliver to Tenant two (2) CD ROMS of such updated drawings
in accordance with Landlord’s CAD Format Requirements; and (b) Landlord shall
deliver to Tenant copies of all warranties, guaranties, and operating manuals
and information relating to the Premises or the Landlord’s Work that are
applicable to Tenant’s repair obligations under the Lease. For purposes hereof,
“Landlord’s CAD Format Requirements” shall mean (w) the version is no later than
current Autodesk version of AutoCAD plus the most recent release version,
(x) files must be unlocked and fully accessible (no “cad-lock”, read-only,
password protected or “signature” files), (y) files must be in “.dwg” format,
and

 

Exhibit B

9



--------------------------------------------------------------------------------

(z) if the data was electronically in a non-Autodesk product, then files must be
converted into “dwg” files when given to by Landlord.

 

6. MISCELLANEOUS.

6.1.        Tenant Default.    Notwithstanding any contrary provision of this
Agreement, if this Lease is terminated because Tenant defaults under this Tenant
Work Letter before the Tenant Improvement Work is completed, then (a) Landlord’s
obligations under this Work Letter shall be excused, and Landlord may cause the
Contractor to cease performance of the Tenant Improvement Work, until such
default is cured, and (b) Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work.

6.2.        Landlord Approvals.    Whenever this Tenant Work Letter requires an
approval, consent, determination, selection or judgment by either Landlord or
Tenant, unless another standard is expressly set forth, such approval, consent,
determination, selection or judgment and any conditions imposed thereby shall be
reasonable and shall not be unreasonably withheld. For the purpose of this
Tenant Work Letter, either party’s requests for approval, consent,
determination, selection or judgment shall be permitted by e-mail delivered to
the following persons on behalf of the parties hereto:

“Landlord’s Representative” is Todd Hedrick and Cameron Quistgard for Landlord
at Todd_Hedrick@equityoffice.com and Cameron_Quistgard@equityoffice.com; and

“Tenant’s Representative” is James Reimers for Tenant at JamesR@telenav.com and
Doug Miller at DougM@telenav.com, or such other person(s) as Tenant may
designate by delivery of written notice.

6.3        Interference.    Landlord shall use commercially reasonable efforts
to cause Landlord’s Work to be performed in a manner that does not interfere
with or delay Tenant’s performance of the Tenant Improvement Work; provided,
however, that Landlord shall not be required to delay performance of, or pay
overtime rates for, Landlord’s Work. Tenant shall use commercially reasonable
efforts to cause the Tenant Improvement Work to be performed in a manner that
does not interfere with or delay Landlord’s performance of Landlord’s Work.

6.4        Substantial Completion Date.    For purposes of the Lease and, in
particular, the determination of the Lease Commencement Date, the “Substantial
Completion Date” shall mean the later to occur of the date that (a) the Tenant
Improvement Work and the Landlord’s Work has been “substantially completed” in
the 920 DeGuigne Building and the 950 DeGuigne Building or (b) Tenant is legally
permitted to occupy the 920 DeGuigne Building and the 950 DeGuigne Building, or
any portion thereof (as evidenced by final inspection and sign-off by the City
of Sunnyvale on the job card for the Tenant Improvement Work, or reasonable
equivalent). As used herein, the term “substantially completed” or “substantial
completion” with respect to Landlord’s Work or the Tenant Improvements for any
Building shall mean that (A) such work has been completed in accordance with the
approved plans and specifications therefor and the terms of this Work Letter,
except for (i) finishing details, decorative items, minor omissions, mechanical
adjustments, and similar items of the type customarily found on an architectural
punch-list, the correction or completion of which items collectively will not
substantially interfere with Tenant’s (or, if applicable, a Transferee’s)
occupancy and use of such Buildings (collectively, “Punch List Items”), and
(ii) any trade fixtures, workstations, telecommunications or computer cabling or
built-in furniture or equipment to be installed by Tenant (or, if applicable, a
Transferee); and (B) Tenant (or, if applicable, a Transferee) is legally
permitted to occupy the Building, or any portion thereof (as evidenced by final
inspection and sign-off by the City of Sunnyvale on the job card for the Tenant
Improvement Work, or reasonable equivalent). Notwithstanding the foregoing, if
Tenant (or, if applicable, a Transferee) takes possession and commences business
operations in any Building prior to the substantial completion of the Tenant
Improvement Work or Landlord’s Work, as the case may be, then the Substantial
Completion Date shall be deemed to have occurred on the date Tenant (or, if
applicable, a Transferee) commences business operations in such Building.

6.5        Excusable Delay.    As used in the Lease, the term “Excusable Delay”,
with respect to the Tenant Improvement Work, shall mean any actual delay in the
Substantial Completion Date or the issuance of any government approvals required
for occupancy of the Premises for Tenant’s intended use, caused by
(a) Landlord’s failure to complete the Landlord’s Work on or before the
applicable Landlord Deadlines specified in Section 4.2 above, as the same may be
extended in accordance with the terms of this Work Letter, (b) Landlord’s
failure to timely respond to Tenant’s request for Landlord’s consent, approval,
or other action required for the Tenant Improvement Work within the time
permitted by or in the manner required by this Tenant Work Letter, (c) wrongful
interference with the Tenant Improvement Work by Landlord or its contractors,
subcontractors, suppliers, agents, or representatives which is not corrected
within one (1) business day following email notice to Landlord, (d) the presence
of Hazardous Substances (other than Tenant Hazardous Substances) in, on or under
the Premises in violation of Environmental Laws prior to the Substantial
Completion Date, except to the extent such delay arises from

 

Exhibit B

10



--------------------------------------------------------------------------------

any negligence or willful misconduct of any Tenant Party; (e) a Taking; (f) any
deficiency in the Required Delivery Condition as of the Premises Delivery Date;
and (g) inclement weather, unforeseeable inability to obtain materials, general
strikes and other causes beyond the reasonable control of Tenant (excluding a
Casualty, which is governed by Section 5.1 above). If Tenant fails to give
notice to Landlord of any delay in the Substantial Completion Date or the
issuance of any government approvals resulting from the events described in
clause (f) or (g) above (“Unavoidable Delay”) and the cause or causes thereof,
to the extent known, within five (5) business days after obtaining knowledge of
the beginning of the delay, the period of any Unavoidable Delay shall be reduced
for the period of time prior to the delivery of such notice. In addition, the
period of any such Unavoidable Delay shall also be reduced by any portion of
such delay resulting from the failure of Tenant to act diligently and in good
faith to avoid foreseeable delays in performance and to remove the cause of the
delay or to develop a reasonable alternative means of performance within, in
either case, two (2) business days following Landlord’s reasonable request to
take action that would prevent such delay.

6.6        Acceptance of Possession.    Tenant’s acceptance of possession of the
Premises and Landlord’s Work shall not waive any obligation of Landlord under
this Tenant Work Letter or the Lease, except as expressly provided to the
contrary.

6.7        Landlord Default.    If Landlord does not pay any or all of the
Allowance when due pursuant to this Work Letter, then Tenant may provide
Landlord and any Security Holder of which Tenant has been given notice for such
purpose with a written notice demanding payment. If Landlord fails to pay such
Allowance [*****], Tenant may, at its option, deduct any unpaid portion of the
Allowance, [*****], from any payments due to Landlord for Rent under the Lease.
[*****] Allowance amount shall be [*****] the payment of such Allowance amount
was due from Landlord hereunder [*****] Tenant deducts such unpaid Allowance
amount from Rent under the Lease. Notwithstanding the foregoing, if Landlord
notifies Tenant in writing prior to the end of the Allowance Cure Period of
reasonable objections to the request for payment by Tenant, then the parties
shall use their diligent efforts to resolve such dispute as soon as possible
thereafter, and no amount shall be deducted or offset pursuant to the foregoing
provisions, so long as Landlord is continuing to reasonably dispute such matters
in good faith.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit B

11



--------------------------------------------------------------------------------

EXHIBIT B-1

SUNNYVALE BUSINESS CENTER

LANDLORD’S WORK

See Attached

 

Exhibit B-1

1



--------------------------------------------------------------------------------

Demo at 920 & 930 DeGuigne Buildings

TeleNav (& LL) approved AAi drawings dated 5/26/11 (included on following
pages):

 

 

 

Exhibit B-1

2



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg59.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg60.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg61.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg62.jpg]



--------------------------------------------------------------------------------

Storefront Upgrades

Items below are from AAi drawings dated 6/3/11:

KEYED NOTES

 

1     

REPLACE EXISTING GLASS WITH PPG SOLARGRAY MONOLITHIC GLASS.

  

REPLACE EXISTING MULLION CAPS WITH CLEAR ANOD. ALUM. MULLION CAPS.

   2     

REPLACE EXISTING STOREFRONT ENTRANCE DOORS WITH CLEAR ANOD ALUM

  

MEDIUM STILE ENTRANCE DOORS WITH PPG SOLARGRAY MONOLITHIC GLASS &

  

ELECTRIFIED PANIC HARDWARE:

  

VON DUPRIN ELECTRICALLY UNLOCKED PANIC (STOREFRONT)

 

PAIR OF DOORS: 3547A-NL-EL w/ POWER TRANSFER HINGE & 3547A-EO), PROVIDE

TRANSFORMER AND LINE ELECTRICAL POWER.

PULLS

 

ELMES

 

T3268-01-133, S.S. 31” LENGTH

CYLINDER GUARD

 

ADAMS RITE

 

MS 4043

CLOSER

 

DORMA

 

TS 93-1

THRESHOLD

 

PEMKO

 

2727

LOGO [g203243ex10_19pg63.jpg]



--------------------------------------------------------------------------------

Basketball & Volleyball Court Upgrades

Basketball Court Upgrades – scope includes: re-striping of court in parking lot
(area outlined in site plan below) & installation of two new basketball hoops.

Volleyball Court Upgrades – scope includes: re-sanding of court (area outlined
in site plan below) & installation of new net.

LOGO [g203243ex10_19pg64.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-2

SUNNYVALE BUSINESS CENTER

APPROVED SPACE PLAN

The following attached floor plans:

1.        920 DeGuigne Drive – Floor Plan – First Floor, prepared by AAI
Architecture and Design, Sheet A-101.1 (Final Space Plan Revision: 06.03.11),
approved by Tenant on June 6, 2011

2.        920 DeGuigne Drive – Floor Plan – Second Floor, prepared by AAI
Architecture and Design, Sheet A-101.2 (Final Space Plan Revision: 06.03.11),
approved by Tenant on June 3, 2011

3.        930 DeGuigne Drive – Floor Plan – First Floor, prepared by AAI
Architecture and Design, Sheet A-101.1 (Final Space Plan Revision: 06.03.11),
approved by Tenant on June 3, 2011

4.        930 DeGuigne Drive – Floor Plan – Second Floor, prepared by AAI
Architecture and Design, Sheet A-101.2 (Final Space Plan Revision: 06.03.11),
approved by Tenant on June 3, 2011

5.        950 DeGuigne Drive – Floor Plan – First Floor, prepared by AAI
Architecture and Design, Sheet A-101.1 (Final Space Plan Revision: 06.03.11),
approved by Tenant on June 3, 2011

6.        950 DeGuigne Drive – Floor Plan – Second Floor, prepared by AAI
Architecture and Design, Sheet A-101.2 (Final Space Plan Revision: 06.03.11),
approved by Tenant on June 3, 2011

 

Exhibit B-2

1



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg66.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg67.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg68.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg69.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg70.jpg]



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg71.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-3

SUNNYVALE BUSINESS CENTER

LANDLORD’S CONSTRUCTION RULES

See Attached

 

Exhibit B-3

1



--------------------------------------------------------------------------------

LOGO [g203243ex10_19pg73.jpg]

Building Standards for: Triple Net

Sunnyvale Business Center - 920, 930 & 950 De Guigne Drive, Sunnyvale, CA 94085

(EOP No. 11020)

May 11, 2011

Building Contact Information

 

Senior Property Manager:    Phone:    408.487.4107 Helaine Adams    Fax:   
408.451.4450    E-mail:    Helaine  adams@equityoffice.com Chief Engineer:   
Phone:    408-487-4156 Anthony Adams    Fax:    408-451-4450    E-mail:   
Anthony  adams@equityoffice.com

Project Data

 

•         Occupancy Type:

    

Confirm with Equity Office and/or the Building Architect

•         Fire Protection:

    

Confirm with Equity Office and/or the Building Architect

•         Construction Type:

    

Confirm with Equity Office and/or the Building Architect

•         Number of Stories:

    

Confirm with Equity Office and/or the Building Architect

•         Basic Construction:

    

Confirm with Equity Office and/or the Building Architect

General Structural Information

 

  •  

Design Live Load (psf)

Architect to confirm all loading and structural requirements with the Building
Structural Engineer

 

  •  

Special Conditions: Confirm with Equity Office and/or the Building Architect

 

  •  

Building Architect: To be confirmed with Equity Office

 

  •  

Structural Engineer: To be confirmed with Equity Office

Preferred and Mandatory Use Vendors

 

  •  

The following preferred and mandatory use vendors/subcontractors shall be
contacted in regards to their disciplines for any projects within the building.

NOTE: The Contractor may suggest other sub-contractors than those listed as
“Preferred”. Any proposed substitution must be approved by Building Management
PRIOR to bid

 

1



--------------------------------------------------------------------------------

  •  

EMS: Mandatory use

Airco Automation, LLC, (707) 746-5693

 

  •  

Fire Alarm Panel / Fire Life Safety: Mandatory use

Cintas Fire Protection, (800) 710-5710

 

  •  

Locks, Keys, Hardware: Mandatory use

Industrial Lock Services, 2255 Middlefield Way, Mountain View, CA 94043
(650) 961-5544

 

  •  

Roofing: Mandatory use

Environmental Roofing, 15015 Los Gatos Blvd., Los Gatos, CA 95032 (408) 358-5360

 

  •  

Security Access (Base Building): Mandatory use

Prior to occupancy please contact Property Management

 

  •  

HVAC: Mandatory use*

Western Allied Mechanical, 1180 O’Brien Drive Menlo Park, CA 94025
(650) 326-0750

*For 1 year after occupancy

 

  •  

Electrical:

 

  •  

LL to approve Tenant Vendor

 

  •  

Plumbing:

LL to approve Tenant Vendor

 

  •  

Fire Sprinkler: Mandatory use

Cintas Fire Protection, (800) 710-5710

Elevator: Mandatory use

Schindler-1(.800)225.3123

Landscaper: Mandatory use

ValleyCrest Landscape Service- Contact Property management with issues

Fountain: Mandatory use

Contact property Management with issues

Pest Control: Mandatory use

Exterior only – contact Property Management with issues

 

2



--------------------------------------------------------------------------------

Equity Office

Building Standards for

Sunnyvale Business Center - 920, 930 & 950 De Guigne Drive, Sunnyvale, CA 94085

TENANT/CONTRACTOR ACKNOWLEDGMENT

ON BEHALF OF THE TENANT AND CONTRACTOR NAMED BELOW AND AS THEIR RESPECTIVE
AUTHORIZED REPRESENTATIVES, HE UNDERSIGNED HEREBY ACKNOWLEDGE RECEIPT OF THE
ATTACHED BUILDING STANDARDS AND AGREE TO COMPLY THEREWITH. TENANT AGREES THAT IT
IS TENANT’S RESPONSIBILITY TO DISTRIBUTE COPIES OF THESE BUILDING STANDARDS TO
THE ALL CONTRACTORS AND ALL SUBCONTRACTORS BEFORE ANY WORK COMMENCES AT THE
PROJECT. IT IS UNDERSTOOD THAT TENANT AND THE UNDERSIGNED CONTRACTOR WILL BE
HELD JOINTLY AND SEVERALLY RESPONSIBLE FOR THE COST OF ANY CLEAN UP, CHANGES, OR
OTHER LOSS, DAMAGES OR EXPENSES THAT RESULT FROM THE FAILURE OF CONTRACTOR
AND/OR AND/OR SUBCONTRACTORS, TO COMPLY WITH THESE RULES.

 

 

CONTRACTOR

 

BY

 

DATE

 

TENANT REPRESENTATIVE

 

BY

 

DATE

 

3



--------------------------------------------------------------------------------

Construction Specification Institute Index

Division 1 — General Requirements

Division 2 — Site Construction

Division 3 — Concrete

Division 4 — Masonry

Division 5 — Metals

Division 6 — Wood and Plastics

Division 7 — Thermal and Moisture Protection

Division 8 — Doors and Windows

Division 9 — Finishes

Division 10 — Specialties

Division 11 — Equipment

Division 12 — Furnishing

Division 13 — Special Construction

Division 14 — Conveying Systems

Division 15 — Mechanical

Division 16 — Electrical

Division 1 — General Requirements

01100 Summary

 

  •  

In the event that Drawings and Specifications are provided along with these
Building Standards for project bidding, in the event of conflict between the
Drawings and Specification and the Building Standard, the Drawings and
Specification will take precedent over the Building Standards

 

  •  

Relative to the use of these Building Standards and existing conditions
encountered in any space, when improvement Plans and Specifications are not
provided and Building Standards indicate finishes and material specifications
(for example doors/frames/ hardware, lighting fixtures etc) that do not match
existing conditions within the space to be improved, the Contractors are
required to list the differences and request direction from Equity Office prior
to proceeding.

 

  •  

When the Contractor provides pricing for the work, the Building Standards shall
apply for all new work unless otherwise directed by Equity Office.

 

  •  

When the Architect provides Plans and Specifications, the Building Standards
shall apply for all new work unless otherwise directed by Equity Office.

 

  •  

For Mechanical, Electrical, Plumbing, Fire Alarm and Fire Protection
improvements, these Building Standards will apply unless directed otherwise by
Equity Office

 

  •  

It is the responsibility of the general contractor and the appropriate
subcontractors to familiarize themselves with existing conditions, and to
ascertain the complete scope of the mechanical, electrical, fire life safety,
structural and plumbing work - including specific requirements, capacities and
specifications required to execute this project in accordance with design
intent.

 

  •  

Certificate of Insurance: Any company or person who may be furnishing labor or
services for the Project shall have a certificate of insurance on file with the
Equity Office building office, evidencing insurance coverage’s required by the
Lease or otherwise satisfactory to the Landlord, and naming the landlord, Equity
Office Management, L.L.C. and any other parties required by the landlord as
additional insured before work starts.

 

  •  

Contractors to field verify all dimensions and requirements. Report all
discrepancies or omissions to Equity Office.

 

4



--------------------------------------------------------------------------------

  •  

Structural design and calculations shall be provided for all hanging equipment
exceeding 200 pounds showing attachments to the building structure and bracing
requirements. Provide stamped and wet signed structural design and calculations
for all elements as required by Code.

 

  •  

Copies of permits must be submitted to Equity Office prior to starting any job.

 

  •  

Hot work Permit:

 

  •  

The use of Hot Work Permits will be enforced on all projects. All Hot Work will
require a permit administered by the Chief Engineer of the building. Contractor
is to review all requirements with Building Management prior to the start of
work

 

  •  

Hot work includes any Welding, Brazing or Soldering.

 

  •  

No Hot Work can take place in any area of a building that the fire sprinkler
system has been impaired.

 

  •  

As required by code, for all elevated work Contractor shall comply to the
Construction Safety orders in Article 24 of the California Code of Regulations
Title 8.

 

  •  

Contractor must provide and shall have onsite the MSDS sheets for the materials
they use on the project and provide copies of these in the close-out package.

 

  •  

Stamped structural calculations confirming ability of floor to carry significant
loads such as high-density storage, large file banks, batteries, etc shall be
submitted for review and approval for all projects.

 

  •  

Asbestos Containing Material (ACM) shall NOT be used or installed in any form.
NO EXCEPTIONS

 

  •  

Contractor is to coordinate with Equity Office on obtaining PG&E and other
potential rebates incentive (if applicable), prior to demolition. Contractor
shall be responsible to contact Equity Office and review possible rebates

 

  •  

Contractor is requested to include in their bids any alternates which will save
energy or useful life of equipment for consideration by Equity Office.

 

  •  

Low VOC Emitting Materials

 

  •  

All adhesives and sealants must meet or exceed Bay Area Air Quality Management
District’s requirements for VOC emissions. Phenol or melamine formaldehyde
adhesive shall not be used

 

  •  

Paints and coatings must meet or exceed VOC & chemical component limits of Green
Seal requirements

 

  •  

Carpet systems must meet or exceed Green Label indoor Air Quality
recommendations

 

  •  

Composite wood and resin fiber products must contain NO added urea-formaldehyde.
Phenol or melamine formaldehyde adhesive shall not be used

01300 Administrative Requirements

 

  •  

Modifications to building shell and exterior: Changes to the building shell and
any exterior tenant improvements (including the building and all lease areas)
are subject to Landlord’s express written approval. Tenants are responsible for
obtaining all required public works, building and planning approvals for such
changes, copies of which shall be provided to Equity Office

 

  •  

Contractors are strictly advised that no attachment of any building materials
directly to the exterior curtain wall will be allowed. Should the contractor
discover any such details in the architectural drawings, whether explicit or
implied, they are to be immediately brought to the attention of Landlord and
appropriate modifications to such drawings will be required

 

5



--------------------------------------------------------------------------------

  •  

Any Building Standard features modified as a result of landlord approved tenant
improvements are to be restored to building standard by tenant upon vacating the
premises at the direction of Landlord.

 

  •  

Review and Approval: Drawing shall be reviewed by Equity Office at the end of TI
Schematic Design and also when Final TI Construction Documents are completed.
Tenant shall provide such drawings to Equity Office sufficiently in advance to
permit Landlord to provide written at each stage. Equity Office’ comments shall
be incorporated into the TI designs prior to the commencement of TI construction
and revised copies of the design documents shall be provided to Equity Office
for further review and/or approval. A set of TI Construction Documents as
finally approved by Landlord will be provided to Equity Office.

 

  •  

Private offices and conference rooms built-out on the perimeter glass line shall
be on mullion and column module. Landlord shall have approval rights on all
proposed layouts

 

  •  

Where “Design-Build” specifications are used, Equity Office will review, comment
on and approve all design build plans and specifications provided by the
design-build contractor prior to construction and appropriate modifications to
plans and specifications shall be made.

 

  •  

The Property Manager, Regional Engineering Director and the Chief Engineer will
be included in the approval process regarding Hardware, Structural, Electrical,
Mechanical, Plumbing, Fire Life Safety.

 

  •  

Any costs associated with “Above Standard” items are the tenant’s
responsibility.

 

  •  

Landlord may substitute other materials, at Landlord’s sole discretion, for
specified materials depending on the availability of materials at the time of
construction.

 

  •  

Tenant shall provide improvements to the common corridors and the elevator lobby
(corridor and elevator lobby on which Tenant’s Premises is located) if
necessitated by the work.

Inspection and Acceptance: Tenant Initiated Projects, and as applicable for
Equity Office contracted projects

 

  •  

TI specifications shall include a requirement that the Tenant and TI Contractor
cooperate with Equity Office in the review and acceptance of the TI during the
completion of construction as follows:

 

  •  

TI construction may be reviewed by an Equity Office representative at intervals
appropriated to the course of the work and the size of the TI project. The TI
designer shall normally be present at such reviews.

 

  •  

When TI work is substantially complete a Equity Office representative will
accompany the TI designer on a walk-through of the work to ensure the completion
of the TI work in accordance with the approved design

 

  •  

Equity Office must be furnished with a Certificate of Substantial Completion
provided by the TI designer with correction list items noted.

 

  •  

The Tenant will cooperate with Equity Office and it representatives in any
required follow up to confirm the completion of correction list items.

 

  •  

Mechanical, Electrical and Structural Plans must to be signed by P.E. (or
engineering discipline as required by the City) before submission for Landlord
approval

Project Record Drawings, warranties and instructions

 

  •  

Contractor to provide closeout As-builts, O&M Manuals and close out documents in
a labeled binder in accordance with the check list provided at the end of these
specifications

 

  •  

AutoCAD” files requirements:

 

6



--------------------------------------------------------------------------------

  •  

Provide files in both (1) the latest addition of Autodesk version of AutoCAD in
which the engineers and the designer and/or Architects are currently using plus
(2) saved in the release of Autodesk version of AutoCAD which is currently being
used by Equity Office.

 

  •  

The Contractor is responsible to confirm which version of the AutoCAD is being
used by Equity Office prior to submitting the AutoCAD files

 

  •  

Files must be unlocked and fully accessible. No “cad-lock” read-only, password
protected or “signature” files.

 

  •  

Files must be in “.dwg” format.

 

  •  

If the data was electronically in a non-Autodesk product, then files must be
converted into “’dwg” files when given to Equity Office.

 

  •  

Contractor shall maintain a set of record drawings showing all changes made to
the design during the course of construction which shall be delivered to Equity
Office upon final completion of the TI.

 

  •  

The contractor shall provide (1) one hard copy and (2) Electronic Copy on a CD
of the following close out documentation.

 

  •  

Record As-builts drawings for all disciplines, reproducible AND in AutoCAD
version noted above

 

  •  

Original Permit Card(s) with final sign-offs by all applicable inspectors
(Building, Fire etc)

 

  •  

Warranties and Guarantees

 

  •  

One complete set of detailed operating and maintenance instructions and spare
parts lists.

 

  •  

Provide air balance and final air balance report for entire suite.

 

  •  

Electronic version of MEP trade as-built drawings

 

  •  

A copy of the permit with final sign-off from the each trade inspector including
Building Final must be submitted prior to final payment.

Training

 

  •  

Contractor shall provide training for Equity Office engineering personnel or
tenant on all installed systems. Training shall be provided by the
Sub-contractor and equipment Manufacture Representative on major equipment.
Training shall be scheduled to occur promptly after but in no event before, the
submittal of all close out documentation.

01400 Quality Requirements

Code Compliance

 

  •  

Construction must comply with all codes, ordinances and regulations applicable
to the TI design and construction. The Tenant or Contractor must provide Equity
Office with a copy of the Certificate of Occupancy and/or inspection sign-off
prior to occupying the TI’s.

Codes and Regulations

 

  •  

All work shall comply with the latest edition of all applicable codes and
regulations. In the event of any conflict between two or more applicable codes,
the code requiring the higher-quality or more complete installation shall govern

 

  •  

Contractor shall be responsible to comply to all regulations of OSHA and
CAL-OSHA

01500 Temporary Facilities and Controls

General clean-up

 

  •  

Contractor shall coordinate with Building Management for the placement of
dumpsters. Dumpsters shall not be allowed to overflow. The area around the
dumpster will be swept clean at all times.

 

  •  

All areas outside the area under construction will be kept clean and clear of
all debris, building materials, and equipment at all times.

 

  •  

Contractor will keep the interior construction area clean, organized and safe at
all times.

 

  •  

Contractor is responsible for keeping lobby and corridor carpeting protected
from tracking dry wall dust, etc. If self stick visqueen carpet protection is
utilized, protected carpets must be cleaned at the completion of the project

 

  •  

If cleanup is inadequate at any time, Landlord may accomplish cleanup and deduct
or charge cost thereof from amount of contracts.

 

  •  

Upon completion of work, immediately remove from the premises all surplus
materials, tools, equipment, rubbish and debris resulting from the work

 

7



--------------------------------------------------------------------------------

Asbestos Containing Material (ACM) Testing

 

  •  

Demolition/new construction will be subject to Asbestos Containing Material
(ACM) testing for all materials which are to be demolished in accordance to
State and Federal requirements. Consultant specified by the Landlord shall be
used for testing.

Indoor Air Quality

 

  •  

Meet the minimum requirements in ASHRAE 62

 

  •  

Cover all intakes and/or return air for building mains with Merv 8 or 30% ASHRAE
filters

 

  •  

Shut off and secure all HVAC equipment that supplies the area of construction.
Close off all open medium pressure ducting.

Noise control

 

  •  

Unless approved in writing by the Landlord, Contractor will not perform
construction involving loud noises during normal building hours of operations.
Building Management will provide a complete list of Building Rules and
Regulations to Contractor prior to start of construction, and Contractor shall
comply at all times with such Building Rules and Regulations

 

  •  

Unless approved in writing by Landlord, all demolition, stocking, off haul, core
drilling, rotor hammering, powder actuated fastening, and tack strip
installation for construction purposes to be performed after hours. All other
noise levels to be kept at a minimum during the business day. Refer to the Rules
and Regulations for further requirements

 

  •  

Contractor shall not play radios at any time

Cutting and Patching

 

  •  

Do not cut-and -patch structural work in a manner resulting in reduction of load
carrying capacity or load / deflection ratio; submit proposed cutting and
patching to Equity Office for structural approval before proceeding.

 

  •  

Do not cut-and-patch operational elements and safety-related components in a
manner resulting in reduction of capacities to perform in manner intended or
resulting in decreased operational life, increased maintenance, or decreased
safety.

 

  •  

Do not cut-and-patch work which is exposed on exterior or exposed in occupied
space of building, in a manner resulting in reduction of visual qualities or
resulting in substantial evidence of cut-and-patch work, as judged solely by
Equity Office.

 

  •  

Remove and replace work judged by Equity Office to be cut-and-patched in a
visually unsatisfactory or otherwise objectionable manner. Provide materials for
cut-and-patching which will result in equal-or-better work than work being
cut-and-patched; in terms of performance characteristics and including visual
effect where applicable.

 

  •  

Use materials identical with original materials where feasible and where
recognized that satisfactory results can be produced thereby.

Demolition:

 

  •  

Contractor is to target recycle or salvage at least 50% (by weight) or
construction, demolition and land clearing waste, or as required by local
jurisdiction, whichever is greater

 

  •  

Contractor is to coordinate with Building Management on the building
requirements for demolition procedures, access, trash removal and placement of
containers etc.

 

  •  

In the area where construction is being done, protection will be put down on all
carpeted or finished floors and walls in corridors, lobbies, and areas leading
to exits if required. All passenger elevators serving area for demolition and
construction are to be properly sealed against dust, debris and damage with
pads, visqueen and masonite, plywood or plastic panels, including car and floor
doorframe. Contractor to review protection plan with Building Management prior
to start of work

 

  •  

Contractor shall be responsible for damage caused by failure to put down
appropriate protective surfaces

 

  •  

If work is required on the roof, protection of all roof surfaces is to be done
as needed to protect the roof membrane. Contractor will be responsible for
restoration of any damage to the roof

 

  •  

Contractors shall supply fire extinguishers on job site while construction is in
progress.

 

8



--------------------------------------------------------------------------------

  •  

Contractor shall install and maintain frame and filters over return air duct (as
pre-filter) in space served by air conditioning unit. Smoke detectors also must
be disabled while demolition is in progress and covered, and returned to service
prior to the contractor leaving the job site at the end of each day. After
completion of TI work a sensitivity test will be performed on life safety system
and cleaned as needed at tenant or Contractors sole expense.

 

  •  

All unused telephone & communication cable to be removed from ceiling. Care
shall be taken to identify and protect any cabling which is currently active and
is to remain.

 

  •  

Contractor must take caution and use all appropriate protective measures not to
demo or otherwise adversely affect the operation of the existing
Fire/Life/Safety system or Energy Management system devises or their conduits

 

  •  

Equity Office reserves the right, but shall not be required to keep any
demolished material, such as, but not limited to doors, hardware, glazing,
electrical fixtures, etc. Contractor shall clarify with Equity Office prior to
bid on what material is to be salvaged

Core Drilling and Saw Cutting:

 

  •  

Core drilling and trenching of the floor slabs are subject to the approval of
Building Management.

 

  •  

All slab on grade, structural slabs, and post tension slabs shall be scanned or
x-rayed prior to any core drilling or trenching activity

 

  •  

When saw cutting the floor slab, or multiple cores are necessary Contractor is
to obtain a detail for repair from the Structural Engineer. Plastic vapor
barrier is to be placed in the trench and sealed to the sides before re-pouring.

 

  •  

This work to be done after building hours and only with permission of Building
Management.

 

  •  

All cores that penetrate demising walls and floors must be fire caulked or
sealed

Move in Requirements:

The following are move in requirements to follow when moving into an Equity
Office building. Prior to move in, the Tenant’s move in supervisor is required
to meet with the Building Management to review scope of job.

 

•  

All floors must have protection from damage due to carts or hand trucks
(example: masonite, plywood, etc). Material shall be in good condition, not
broken or split so that wood chips and debris are not left on the floor.

 

•  

All walls and corners to delivery location must be protected with cardboard or
equal material.

 

•  

Mover must use the building entrance which has been identified by the Building
Management

 

•  

All movers/furniture installers must use elevator that has been designated for
move (elevator with moving pads). Key provided for independent use only, doors
should not be held open manually.

 

•  

All doors in mover’s/furniture installer’s path must be propped open only with
rubber doorstops. (No cardboard, metal, rock, etc)

 

•  

After hours access card and elevator key shall be picked up in advance,
especially in the case of early morning or weekend moves. Card and key shall be
returned to Equity Office promptly upon completion of move in.

 

•  

Day before move walk through shall be performed to note any prior for which
Tenant will not be held liable.

 

•  

Please report promptly any damage done by mover’s/furniture installer’s to
Building Management staff.

 

•  

Clean up of all debris and vacuum of carpets if needed, promptly when move is
completed.

 

•  

Morning move in must be complete by 8:00 am or start after 5:30 pm.

 

•  

Any schedule change must be approved 24hrs in advance by Building Management
staff.

Division 2 — Site Construction

Division 3 — Concrete

Division 4 — Masonry

Division 5 — Metals

Division 6 — Wood and Plastics

 

9



--------------------------------------------------------------------------------

06400 Architectural Woodwork

Millwork

 

  •  

Millwork shall have FSC substrates that are formaldehyde free and use low-VOC
adhesives

 

  •  

All millwork to conform with Woodwork Institute standards as follows:

 

  •  

Cabinets: Custom Grade Construction.

 

  •  

Counters & splash: Premium grade

 

  •  

No certificates are required.

 

  •  

All cabinets and counters to be anchored and scribed to adjacent surfaces

 

  •  

All counter core material to be 3/4” particle board or hardwood plywood.

 

  •  

Provide Flush Overlay plastic laminate cabinets. All exposed surfaces and inside
face of door shall be covered in plastic laminate (Standard Nevamar, Wilsonart
or approved equal). Interiors are to be light gauge laminate, melamine or equal,
edge banded, color: white

 

  •  

Provide shop drawings for review by Landlord and/or architect for all millwork

 

  •  

NOTE: Counters, cabinets to meet all accessibility requirements of The
American’s with Disabilities Act and the California Building code, current
editions. Architects/Contractors shall take care that heights/reach ranges
related to cabinetry and to the electrical above counters/splashes are strictly
adhered to per codes and regulations.

Counters at +34” above finished floor and with a depth of 24” from front edge to
face of wall typically meet all reach range requirements to electrical placed at
+42” or +44” above finished floors.

This building typically provides under sink access and doors with an attached
toe kick. Doors in the open position, including attached toe kicks shall provide
a minimum 30” wide clear area below sinks with doors open 90 degrees

Hardware:

 

  •  

3/4 extension drawer glides.

 

  •  

Fully concealed hinges.

 

  •  

Fully recessed standards for all adjustable shelves.

 

  •  

Pulls: Drawers/pulls: Manufactured by Forms and Surfaces; 3” wire pulls or
Stanley: Wire pulls - #348235 3-1/2 Satin Chrome

 

  •  

Hinges: 120 degree Blum 73T5580 or equal

 

  •  

Glide, standard: Accuride C3800, 75 lbs, 3/4 extension or equal

 

  •  

Glide, file: Accuride C4005, 1-1/2” overtravel, 100lbs or equal

 

  •  

Grommets: Doug Mockett & Co.: SG series, black or equal

 

  •  

Adj. Shelf Hdwr.: KV 331/332 shelf supports or equal

 

  •  

Typ. Finish: Satin Chrome or existing Building Standard

Wall Hung Shelves:

 

  •  

Shelf: white melamine, edge banded shelf on Knape & Vogt #85 ANO Double Slotted
Standards with # 185 ANO Double Brackets, color: nickel. Provide backing for or
coordinate 20 gauge sheet metal studs with vertical standards locations.

Closet Pole & Shelf:

 

  •  

White melamine, edge banded shelf on Knape & Vogt #1195 shelf and rod supports
with chrome heavy duty closet rod, #770-5.

Division 7 — Thermal and Moisture Protection

07500 Membrane Roofing

General:

 

10



--------------------------------------------------------------------------------

  •  

All modifications to building roofing, flashing, waterproofing system assemblies
are to be completed by sub-contractors specified by Equity Office. Contractor
shall obtain name and contact information and solicit a proposal from the
approved Roofing sub-contractor prior to submitting any pricing for the project

 

  •  

All sheet metal roof flashing shall confirm to SMACNA standards

Division 8 — Doors and Windows

08050 Basic Door and Window Materials and Methods

General

 

  •  

The existing building may have in place a number of different doors (wood
species, cut and finish), door frames and hardware. Re-use of non-building std.
doors, frames and hardware will be considered on a case by case basis by the
landlord. New & remodel construction should comply with below listed standards
unless otherwise permitted by landlord

 

  •  

Contractor shall repair/re-finish existing doors where occurs. Touch-up existing
frames as required.

 

  •  

All re-keying of locks must be coordinated with Building Management, or a
locksmith designated by Building Management. Contractor shall ensure that all
new locksets include the correct, building standard key way

 

  •  

Interior tenant doors are to be equipped with hinges, latch set and floor stop.

 

  •  

Doors, frames, glazing being demolished shall be stored or disposed of at the
direction of Building Management.

 

  •  

Doors shall meet all requirements for accessibility including hardware and
required door clearances.

 

  •  

Should panic bar exit devices be required for a tenant’s specific occupancy
type, then that tenant shall be responsible for costs associated with upgrading
other doors in the building along the required exit paths.

 

  •  

Use fire rated doors in locations as required by Code. Doors shall have the
testing laboratory label with the appropriate rating indicated. (U.L.Rated)

 

  •  

Tenant to provide all required keys and cardkeys for building for installation
into the knox box.

08100 Doors and Frames

Tenant Entry Door

 

  1. Single Rated Entry Door:

 

  •  

All corridor doors single 3’-0” x full height (ceiling height unless otherwise
specified) to be building standard finish with building standard lever hardware.
Provide submittals for approval.

 

  2. Double Entry Doors

 

  •  

Same as Single Entry Door above, except pair 3’-0” x full height (ceiling height
unless otherwise specified) x 1-3/4” doors.

 

  •  

Frame:

 

  A. 20-min. fire rated clear anodized aluminum, flush frame to match building
standard.

 

  B. Use fire rated frames in locations as required by Code. Frames shall have
the testing laboratory label with the appropriate rating indicated

Interior Doors:

 

11



--------------------------------------------------------------------------------

  •  

Standard full height doors and frames 3’-0” wide, door manufacture, All Wood or
equal. White maple solid core doors, oil stain w/clear coat sealer, polyurethane
sheen to match control sample

Frame:

 

  •  

Clear anodized aluminum, flush frame (Venus style) to match building standard
(rated where required), or match existing as required

Elevator Lobby Doors and Frame:

 

  •  

Elevator doors are to be sprayed finished. NO ROLLER APPLICATION. For paint
grade doors only, NOT applicable for metal finish elevator doors

08500 Windows

Glass Sidelights

 

  •  

Where designated, glass sidelights to be 18” wide,  1/4” minimum tempered glass
and match height and frames of building standard interior doors or match
existing as required

Window Coverings:

 

  1.    Blinds -

  

Horizontal Mini-Blinds: Levolor Rivera Blinds or match existing color to be
confirmed

  2.    Existing Blinds:

  

Repair/replace damaged/malfunctioning blinds as required.

08700 Hardware

General:

 

  •  

All hardware must meet ADA guidelines and State Fire Marshall guidelines

 

  •  

The Architect is responsible for selecting the lever design and finish, per the
EOP recommendation that there will be uniformity in design and finish on any
given floor when there is existing door hardware (that will remain) on that
floor. EOP to provide final approval of lever design and finish and hardware
type.

Hardware specification:

Lock Sets; SCHLAGE

 

  •  

MODEL L-Series, Mortise Lock, L9050 (Entrance and Suite Entrance Lock)

 

  •  

DESCRIPTION: Schlage Heavy Duty Lever Lock with full size inter-changeable core,
thumbturn locking. Finish and lever design per notes above.

 

  •  

MODEL D-Series, Cylindrical Lock, ND50PD (Office and Inner Entry Lock)

 

  •  

DESCRIPTION: Schlage Heavy Duty Lever Lock with full size inter-changeable core,
push button locking. Keyed outside, outside lever unlocked by key or by turning
inside lever. Finish and lever design per notes above.

 

  •  

MODEL D-Series, Cylindrical Lock, ND80PD (Storeroom Lock)

 

  •  

DESCRIPTION: Schlage Heavy Duty Lever Lock with full size inter-changeable core,
entrance by key only always locked, inside lever always unlocked. Finish and
lever design per notes above.

 

  •  

MODEL D-Series, Cylindrical Lock, ND70PD (Classroom Lock)

 

  •  

DESCRIPTION: Schlage Heavy Duty Lever Lock with full size inter-changeable core,
entrance by key to lock or unlock. Finish and lever design per notes above.

 

  •  

MODEL D-Series, Cylindrical Lock, ND80PDEU (Electrically Unlocked, Fail Secure)

 

  •  

DESCRIPTION: Schlage Electric Lock Set Fail Secure with full size
interchangeable core continuously locked until unlocked by key or electric
current. Inside lever always free for immediate exit DC 24 volts, 0.35 amps.
Finish and lever design per notes above.

 

12



--------------------------------------------------------------------------------

  •  

Cylinder/Key Way- Schlage E 6 pin

Passage Set

 

  •  

MODEL D-Series, ND10S (Passage Set)

 

  •  

DESCRIPTION: Schlage Heavy Duty Lever Handle. Both levers always unlocked.
Finish and lever design per notes above.

Other

 

  •  

Door hold opens

 

  •  

Electric door holders Edwards Cat # 1504-N5

 

  •  

Door closures

 

  •  

LCN 4041 - Super Smoothee or Norton 149A finish 26

 

  •  

Floor mount door stops

 

  •  

To match existing.

 

  •  

Coat Hooks

 

  •  

Confirm with Building Management

Execution

 

  •  

Locksmith vendor will be specified by Equity Office for all cylinder
installation and keying. Keying of all interior and exterior doors shall be
compatible with building master

 

  •  

Construction: Provide construction keyway during construction.

Division 9 — Finishes

General Notes

 

  •  

Only water based, low-VOC, adhesive materials may be applied in the building. No
out-gassing type of water proofing or adhesive shall be used without Building
management’s prior approval and work shall occur after hours only.

 

  •  

Contractor to perform moisture testing as required ensuring proper
substrate/installation/performance.

 

  •  

Prior to installation of flooring, installer shall inspect the surfaces to which
flooring products will be applied. All cracks, depressions and minor bumps must
be filled. All voids in the substrate shall be filled with commercially
manufactured filler material.

09500 Ceilings

Suspended Ceiling System

General

 

  •  

Unless otherwise noted in specific project instructions, where cross members are
damaged, bent or have screw holes, they shall be replaced. Where mains are
damaged, bent or have more than 3 screw holes, they shall be replaced. In mains
with (3) screw holes or less, holes shall be caulked and smoothed flush with
grid surfaces.

 

  •  

Not all ceilings are properly braced with compression struts, proper wall angle
and seismic control joints. After inspection of premises ceiling shall be
modified as required to meet current codes.

 

  •  

Contractor to replace damaged tile where occurs. Provide new tile as required to
complete the ceiling; do not mix existing and new tile in the same room
(relocate existing tiles where required). Contractors shall provide exact
quantity of tile to be replaced in bids. It is assumed that only significantly
damaged tile will be replaced and that existing tiles with minor imperfections
will remain unless otherwise noted.

 

13



--------------------------------------------------------------------------------

  •  

Unless otherwise noted in specific project instructions level existing within
1/8” in 10’. New grids to be level within 1/8” in 10’ or as required by Code

 

  •  

Compression struts and ceiling wires are to be installed as to not touch, rub,
and lean against any other supports or equipment. This will stop any vibrations
from traveling to the ceiling grid, thus causing tenant complaints

 

  •  

Do no paint Acoustical Ceiling Tiles

Grid:

 

  •  

2 X 4 15/16” T-bar Grid: install to match existing ceiling & height.

 

  •  

Finish: Flat white #001 and #004.

 

  •  

Brace Suspended Ceiling system as required by Code. Independent of Suspended
Ceiling wires, provide minimum four hanger wires at light fixtures or other
extra loads weighing over 50lbs

 

  •  

Always align new grid/mains with existing.

 

  •  

Grid shall be continuous throughout floor. Grid shall not be cut to center with
a room, unless restored by Tenant upon termination of lease

Acoustical Tiles

 

  •  

Contractor to verify actual tile in field to confirm specification match

U.S.G. P/N 2742 class A 2’x4’x3/4” Radar Illusion Two/24 Panels with regular
edges

Armstrong P/N 704A 24”x24”x5/8” Cortega with angled regular edges

Armstrong P/N 769A 24”x48”x5/8” Cortega with square lay-in edges.

Armstrong P/N 2767A, 24”x48”x3/4” Cortega Second Look II with angled regular
edges. (At selected area)

 

  •  

Acoustic ceiling panels are to be shoulder cut at the perimeter of all rooms.
This includes rooms where walls stop at the bottom of the ceiling grid

 

  •  

ALTERNATE SPECIFICATION

Ceiling shall be 2’-0” x 2’ x 0” suspension system by Armstrong with 24” x 24” x
5/8” “Cortega” square lay-in edge ceiling panels, or equal or better. Monolithic
ceiling grids in all office and lab areas are required

Ceiling Height

 

  •  

Contractor to verify in field prior to ceiling install and match existing

Open ceiling

 

  •  

Where ceilings in offices are left open to structure for design reasons, entire
underside of structure shall be cleaned and painted with 2 coats of flat latex
over one coat of primer. Minimum requirement.

MISCELLANEOUS

 

  •  

Center all items in the middle of ceiling tile: smoke detectors, strobes,
sprinkler heads, speakers, lighting, etc. unless otherwise noted. Downlights and
wallwashers shall be located as required by Tenant’s Architect. Note that in
some areas, specifically below main pressure ducts, ceiling to grid clearance is
limited and building standard 2x4 fixtures may not fit. If available, HVAC duct
layout drawings can be used to avoid potential conflicts.

09600 Flooring

 

  •  

Flooring shall be As selected by Architect, and approved by Equity Office

 

  •  

Confirm flooring standard and requirements with Equity Office

Carpet

Building Common Corridor As selected by Architect, and approved by Equity Office

Elevator Lobby As selected by Architect, and approved by Equity Office

Accent As selected by Architect, and approved by Equity Office

Tenant Space: As selected by Architect, and approved by Equity Office

 

14



--------------------------------------------------------------------------------

Contractor to perform moisture testing as required ensuring a proper
substrate/installation/performance. Installation: Glue-down per manufacturer’s
recommendations

Base As selected by Architect, and approved by Equity Office

 

  •  

Elevator Lobby @ border carpet:

 

  •  

Common Corridor:

 

  •  

Elevator Lobby:

Tenant Space:

Vinyl Composite Tile

 

  •  

For use in Break Rooms, Work Rooms, Storage Rooms and Tele/data/Server Rooms.

 

  •  

Manufactured by Two (2) colors in pattern for kitchen/break room. One (1) color
for other application. As selected by Architect, approved by Equity Office

 

  •  

Installation: Quarter turned and installed per manufacturer’s recommendations.
Provide Reducer strip at floor transitions Provide two coats of floor polishing
material recommended by the manufacturer, machine polishing the second coat.

Other flooring finishes

 

  •  

Elevator Lobby Stone tile: Confirm flooring standard and requirements with
Equity Office

 

  •  

Restroom tile: To Match Existing

 

  •  

Installation: Thinset per Tile Council of America Guidelines. Use 1/8” grout
joints max.

09700 Wall Finishes

DRYWALL PARTITIONS:

General notes:

 

  •  

All partitions to be constructed to meet all code requirements including 5
lbs/sq.ft. lateral loading per applicable codes and ordinances. Stud tracks,
studs, deflection track assemblies, gypsum board installations and fasteners
shall be detailed/ specified accordingly. Adjust stud gauge, spacing, size for
longer spans (1st floor spaces & Floor to structure walls) or walls with
additional loads (Cabinetry, equipment, etc.).

 

  •  

Where plumbing walls occur, specify larger stud sizes to accommodate pipe
diameters, etc.

 

  •  

All gypsum board shall be type “x” regardless if walls are rated or not.

 

  •  

Insulation where occurs shall be fully contained within partitions. No loose
insulation/batts are allowed in the return air plenum.

 

  •  

All walls to be finished smooth with Level IV finish (ASTM C 840). See partition
preparation for standard walls vs. walls with side lighting,

 

  •  

In existing suites, existing walls shall be patched, repaired to provide like
new appearance unless otherwise noted.

 

  •  

Existing wall covering shall be removed and walls shall be prepared for new
paint unless otherwise noted.

One hour

 

  •  

Floor to structure above partition with 3-5/8” x 20 gauge sheet metal studs @
24” o.c., approved fire rated deflection track assembly @ head attached to metal
deck flutes (perpendicular condition) or 16 Gauge metal plates spanning a
Minimum of (2) flutes (Parallel condition), 15 lb/ft density fire proofing
between metal deck flutes where occurs, one layer 5/8” Type “X” gypsum board
each side taped smooth (finished to 6” above ceiling grid), 3”x25” acoustic batt
insulation creased to fit between studs. Hold back bottom of gypsum board  1/4”
and perimeter seal with fire caulking each side. Stagger all outlets in stud
cavities and seal with fire rated acoustical pads.

 

  •  

3” batt insulation between studs (R-8 rated)

 

  •  

Partition taped, finished and receiving paint or wall covering.

 

  •  

Partition to be fire taped above ceiling to slab above with penetrations
receiving fire caulk.

 

  •  

One hour fire rated corridor partitions to be full height or tunnel construction
conforming to local code requirements

 

15



--------------------------------------------------------------------------------

One hour- Tunnel Construction

 

  •  

Tunnel corridor construction occurring at locations where main HVAC ducts
connect to building shafts. Floor to 6”+ above ceiling grid 1-hour partitions
with 1-hour rated lid. (Exact height depends on if suspended ceiling will be
installed below 1-hour lid).

 

  •  

For walls: 3-5/8” x 20 gauge sheet metal studs @ 24” o.c., one layer 5/8” Type
“X” gypsum board each side and atop partition taped smooth, 3”x25” acoustic batt
insulation creased to fit between studs. Hold back bottom of gypsum board  1/4”
and perimeter seal with fire caulking each side.

 

  •  

For ceilings: Option 1- Provide 20 gauge steel joists (size as required for
span) with 5/8” type ‘X” gyp bd. top and bottom (requires fire taping top side
in addition to finished underside) or

 

  •  

Option 2 – Horizontal Shaft wall assembly utilizing C-H studs, (1) layer 5/8”
type “X” gypsum board on bottom side and (1) layer 1” gypsum shaft wall liner
(US Gypsum 1-hour assembly or equivalent).

 

  •  

Independently brace assembly every 8’-0” on center with alternating diagonal
braces to structure above or equivalent per code. Stagger all outlets in stud
cavities and seal with acoustical pads

Tenant Demising Partition

 

  •  

Floor to structure above partition with 3-5/8” x 20 gauge sheet metal studs @
24” o.c., approved deflection track assembly @ head attached to metal deck
flutes (perpendicular condition) or 16 Gauge metal plates spanning a minimum of
(2) flutes (parallel condition), one layer 5/8” Type “X” gypsum board each side
taped smooth (finished to 6” above ceiling grid), 3”x25” acoustic batt
insulation creased to fit between studs. Hold back bottom of gypsum board  1/4”
and seal bottom of gypsum board with acoustical caulk on each side. Stagger all
outlets in stud cavities and seal with acoustical pads.

 

  •  

Provide engineered return air plenum openings in walls per mechanical engineer’s
direction. Locate openings to avoid private offices, conference rooms or other
rooms where sound attenuation/privacy is a concern. All return air openings in
demising wall will have a sound trap.

Interior Partitions

 

  •  

Standard Interior Partition Ceiling grid height with 3- 5/8” or 2-1/2” x 25
gauge sheet metal studs (depending on loading) @ 24” o.c., one layer 5/8” Type
“X” gypsum board each side, continuous metal “J” mold @ top edge / tile, taped
smooth. Independently brace partition every 8’-0” on center with alternating
diagonal braces to structure above or equivalent per code. No Insulation, unless
otherwise noted in the Construction documents

Specialty Partitions: Large Conference Rooms and Training room

 

  •  

Same as Tenant Demising Partition

Specialty Partitions: Upgrade Interior Partitions

 

  •  

If requested by Tenant. Cost to be reimbursed by Tenant.

 

  •  

Install 5/8” “ type ‘X’ Gypsum wall board, sanded, primed textured (if required)
and painted over 2-1/2” 25 gauge metal studs at 24” O.C. 12” above ceiling.
Provide R-11 batt insulation. Install metal stud bracing to structure above, as
required by Code

Specialty Partitions Restrooms, janitors sink locations, or wet walls:

 

  •  

Install 5/8” greenboard in lieu of standard GWB.

 

  •  

Restroom wet areas shall receive full height as required by code and wainscot
-height 4’-0” on all other wet area walls,

 

  •  

Square semi-gloss finish Daltile, Price Group 3 or equal or better.

 

  •  

Other restrooms walls shall receive two coats of mildew-resistant latex paint
over one coat of primer

 

  •  

Janitor closets to receive RFP board at wet walls 4’-0” high minimum

Specialty Partitions Columns/ Perimeter Wall Furring:

 

  •  

Unless otherwise noted in the Construction Documents Floor to 6” above ceiling
grid height with 2-1/2” x 25 gauge sheet metal studs @ 24” o.c., one layer 5/8”
Type “X” gypsum board one side, taped smooth. Independently brace partition
every 8’-0” on center with alternating diagonal braces to structure above or
equivalent per code. No insulation unless required by Code

 

16



--------------------------------------------------------------------------------

Partition at Mullion

 

  •  

Walls perpendicular to windows shall be installed at the center of the window
mullion. Offset shall be used when wall layer does not align with the mullion.
Utilize blind extruded aluminum tapeable track and gasket, leave end unpainted
with clear anodized aluminum finish. Use black neoprene gasket at intersection
between end stud and mullion. DO NOT attach into perimeter curtain wall, or
window wall system

09900 Paints and Coatings

PAINT

Systems delineated below are for painting new partitions. Existing partitions
shall be painted to cover using The final finish products cited below.

 

•  

All painting and coatings to be NON-VOC.

 

•  

Low-VOC painting and coatings will be considered under certain conditions and
will need the approval by Building Management

 

•  

Product used is to be Kelly Moore or Equal

 

1.   

Gypsum Board Substrate:

(New Partitions)

  

1st Coat: Interior PVA Primer/Sealer.

2nd Coat: Acrylic

Interior, Eggshell. Color: to be selected.

3rd Coat: Acrylic Interior Eggshell. Color: to be selected.

2.    Elevator Doors & Frames:   

1st Coat: To be specified by Architect

2nd Coat: To be specified by Architect

3rd Coat: To be specified by Architect

3.    Corridor, Lobby Walls & Lobby Ceiling      

1st Coat: Interior PVA Primer/Sealer.

2nd Coat: Acrylic

Interior Eggshell. Color: to be confirmed

3rd Coat: Acrylic

Interior Eggshell. Color: to be confirmed

4.    Corr. Hollow Mtl. Dr. Frames:   

Same as Walls above with Semi-Gloss paint.

5.    Corridor ceilings (Hard Lid):   

1st Coat: Interior PVA Primer/Sealer.

2nd Coat: Acrylic

Interior Eggshell. Color; to be confirmed

3rd Coat: Acrylic

Interior Eggshell. Color: to be confirmed.

6.    Restrooms:   

1st Coat: Interior PVA Primer/Sealer.

2nd Coat: Acrylic

Interior Eggshell. Color: to be confirmed

3rd Coat: Acrylic

Interior Eggshell. Color: to be confirmed.

Partition Preparation:

 

  •  

Apply first coat in normal manner. Apply second coat with standard carpet
stipple roller for minimal texture. Finish or lay-off in one continuous
direction. Then apply finish coat in normal manner.

 

  •  

Painter shall tint 2nd coat to confirm 3 coat application

Division 10 — Specialties

 

17



--------------------------------------------------------------------------------

10520 Fire Protection Specialties

 

  •  

Fire extinguisher:

5 lb – 2A10BC hand portable fire extinguisher located in cabinets, max. +48” to
working parts and spaced per code with appropriate signage.

 

  •  

Fire Extinguisher Cabinet:

As selected by Architect, and approved by Equity Office

Division 11 — Equipment

Division 12 — Furnishings

12500 Furniture

 

  •  

All furniture to be provided by others unless otherwise noted.

Division 13 — Special Construction

13850 Detection and Alarm

Building Life Safety System:

 

  •  

Life Safety Warning Speakers/Strobe, Visual Warning: clear lamp lens, off-white
housing with red “FIRE” lettering; wall mounted at +80” A.F.F.; synchronized
flash rate.

 

  •  

Building Smoke Detectors: Ionization type in common corridors,
electrical/telephone, elevator and mechanical rooms. Must be compatible with the
existing system.

 

  •  

Tenant Local Smoke Detectors: Must be compatible with the existing system

 

  •  

Use Building service provider for consolation, design and installation of all
Fire Alarm equipment

 

  •  

All equipment must be compatible with existing system

 

  •  

NO EXCEPTIONS: AH Fire/Life/Safety systems must be fully operational at the end
of each working day. No part of the Fire/Life/Safety system may be left impaired
overnight without a fire watch being posed and Building Management written
approval. NO EXCEPTIONS

Division 14 — Conveying Systems

Division 15 — Mechanical

15050 Basic Mechanical Materials and Methods

Engineering:

 

  •  

The engineering and design criteria is dependent on the existing building
equipment, capacity and systems.

 

  •  

The Tenant shall provide the HVAC Engineer with an Equipment Schedule to
identify all significant equipment and their heat and power load requirements.
From this list the HVAC system will be

 

18



--------------------------------------------------------------------------------

 

specifically designed and the electrical requirements will be provided.
Therefore, Tenant’s accuracy and completeness is very important.

 

  •  

Contractor shall design and install a complete heating, ventilating and air
conditions (HVAC) system in accordance with the following design specifications.
The system shall match the exiting system unless noted otherwise, (heat pumps,
VAV, package unites, etc.)

 

  •  

The Contractor shall provide Design/Build services for the scope of the work,
engineering and construction. Engineering shall be done by a licensed Engineer
or as required by the governing agency having jurisdiction over the project.

 

  •  

Shop Drawings shall provide the following information as a minimum:

 

  •  

Reflected Ceiling plan including supply diffuser and return grille locations.

 

  •  

Equipment locations with one line duct layout.

 

  •  

Capacity of equipment shown.

 

  •  

Exhaust and supply volumes noted.

 

  •  

Location of thermostats with terminal or equipment numbers identified.

 

  •  

Roof Plan with equipment shown, (On NNN projects)

 

  •  

Complete equipment schedules

 

  •  

All code required Title 24 information.

Main building, System type

 

  •  

Refer to existing building equipment for Main Building system type

 

  •  

The hours of operation for comfort heating and cooling of the building are
specified in the lease. Saturday, Sunday and holidays- off

 

  •  

Additional Cooling/heating provided outside of normal business hours could
result in a charge, which varies, for use after normal AC hours. Please see
Building Management for current costs & procedures.

 

  •  

Offices, rooms or computer/Server rooms that require 24X7 air conditioning shall
have to install a separate system since the Base Building system does not
operate 24 X 7. A split air cooled or dry fluid cooler (for water cooled) or
heat pump unit utilizing building provided condenser water if available shall be
installed. Tenant shall be responsible for providing independent maintenance
agreement for all independent air condition units. The discharge of the A/C
units waste heat into the return plenum will NOT be allowed.

An electrical sub-meter shall be installed to monitor electrical use (By
Division 16)

General Notes:

Design Criteria:

All systems shall be designed to meet the following criteria.

 

Outside Criteria: The HVAC system shall be designed to the latest published
ASHRAE design conditions as follows:

Summer:

  

ASHRAE 1.0%

Winter:

  

ASHRAE 99%

Inside Design   

Summer: 75°F

  

 50% RH

Winter: 72°F

Temperature control

 

  •  

Automatic temperature control device for regulation of space temperature shall
be capable of being set from 55 Deg. F to 85 Deg. F, and have the ability to
operate in heating and cooling

 

  •  

Space temperature shall be maintained within +/- 2.0F

 

19



--------------------------------------------------------------------------------

Zoning Standards

 

  •  

All rooms shall have HVAC unless noted otherwise

 

  •  

Each external exposure, exterior corner offices shall have its own zone

 

  •  

All zoning must be approved by Equity Office.

 

1.    Approximate Zone Size:   

Exterior Zone: Not to exceed 750 square feet.

Interior Zone: not to exceed 1200 square feet.

2.    Office Zones:   

Offices with the same orientation shall be on a common zone with no zone serving
more than (5) offices.

3.    Independent Zones:   

Provide separate zoning for; different external exposures; corner & bay offices
with multiple exposures, large conference rooms, training rooms, classrooms,
etc. Conference rooms shall not be supplied from multiple zones.

 

Large lobby, IDF/MDF and other specialty spaces shall have separate zones.
Confirm requirements with Building Management

 

Interior spaces shall be zoned separately from exterior zones

4.    Independent Suite Zones:   

Individual tenant suites shall be zoned independently from adjacent suite. No
cross zoning of suites at demising walls is allowed. Contractor shall modify
zoning and distribution on both sides of any new demising wall in order to
provide proper working systems at each individual suite.

5.   

Conference Rm. Exhaust

(Above Standard):

  

If Conference room exhaust is needed, provide fan powered terminal box to
increase transfer air system. If an exhaust fan is used, when required, is to
have fan located out of the conference room and shall be controlled by an
occupancy sensor

6.    Kitchen Exhaust Fans (Above Standard):   

Kitchen exhaust fans, when required (to be determined by Building Management)
are to have the fan accessible through the grille. Fan to be controlled by an
occupancy sensor. Confirm with Building Management if it is acceptable to
discharge the fan into the return air plenum.

 

•        Note: Special use, high volume or grease hoods shall be designed by the
engineer to incorporate all code requirements to include exhaust system to the
exterior of the building, fire suppression equipment, rated Shafts and any other
Code requirements

Lighting Loads:

 

20



--------------------------------------------------------------------------------

  •  

Coordinate final design loads for all spaces with electrical engineer but no
less than 1.2 watts/sf minimum in all spaces. Provide Lighting Compliance
Calculations and forms as required by California Non-Residential Energy
Standards.

Power Loads:

 

  •  

Obtain power loads for each room from tenant. In no case design for less than
the following:

 

Overall building:

    

1.5 watts/sf

Individual offices:

    

2.0 watts.sf

Conference rooms:

    

1000 watts

Break Rooms:

    

1500 watts

People Loads:

 

  •  

Provide for tenant people loads but in no case less than the following:

 

Overall building:

    

1/150 sf

Tenant space:

    

1/150 sf

Offices:

    

1/100 sf

Conference Rooms:

    

1/15 sf

Lobby:

    

1/100 sf

Break Rooms:

    

1/40 sf

Minimum air changes:

 

Toilet rooms:

    

15 air changes/hr

Janitor Closets:

    

6 air changes/hr

Others:

    

Code

Minimum Outside Air Ventilation:

 

  •  

Ventilation shall meet title 24 code or the following which ever is the largest:

 

0.15 cfm/sf

15 cfm/person

Noise Criteria:

 

  •  

Dependent on the existing system and equipment, the following are standard space
noise levels which shall be the basis of design. In the event that new equipment
and/or systems are installed these space noise levels shall not be exceed.

 

Enclosed Offices:

    

35 NC

Open Offices:

    

40 NC

Conference Rooms

    

30 NC

Roof and Wall types:

 

  •  

The designer shall confirm actual roof and wall types with the shell architect
and calculate the appropriate U factors. Proper weights (lb/sf) and color shall
be used when calculating the loads.

Glass Loads:

 

  •  

The designer shall obtain all glass and skylight types with the architect and
determine the appropriate U Factors and shading coefficients (SC) to be used
when calculating the room and zone loads. When calculating the SC, the designer
may assume the drapes/blinds are closed when the zone is in direct sunlight.
Assume blinds are open on north facing glass. Assume blinds are open all
elevations for buildings with high performance glass

Seismic Design Criteria:

 

  •  

Per California code for Seismic Zone 4, or equivalent in 2007 California
Building Code.

 

  •  

Calculations and details shall be required for all ceiling hung equipment over
400 pounds.

System Zoning Types:

 

21



--------------------------------------------------------------------------------

  •  

The following zoning types shall be used Confirm specification and acceptability
with the building Chief Engineer

Water Cooled Heat Pumps

Gas Electric Package Units

Split system DX cooling only units (for IDF/MDF, etc.)

Split System Air Cooled Heat Pumps

VAV with Hot Water Reheat

VAV cooling only in interior zones

VAV fan powered terminal boxes (for conference rooms or perhaps exterior zones)

VAV double duct

4 pipe fan coil units (if HW and CHW is available).

Control Requirements:

 

  •  

Control systems shall be compatible with the existing control systems

 

  •  

When the building has an Energy Management System (EMS), Building Management
System (BMS), or Building Automation System (BAS), the TI system shall interface
with the building system and allow remote access, control, monitoring, alarming,
and data lodging from the building system.

 

  •  

CONFIRM EXISTING MANUFACTURE OF EXISTING SYSTEM WITH THE BUILDING CHIEF ENGINEER

 

  •  

During the course of construction, the Energy Management systems must be fully
operational at the end of each working day

Ceiling Access

 

  •  

Ceiling Access and identification shall be provided at the following locations:

 

  •  

All zone boxes

 

  •  

Shut off valves

 

  •  

Static pressure control dampers (Balance dampers)

 

  •  

Static pressure control pilot tubes

 

  •  

All other areas or items that pertain to serviceable building equipment

 

  •  

All relocated or new installation of any heat pumps or VAV equipment shall have
maximum clearance around the unit for servicing.

 

  •  

Fire Dampers /Combination Fire/Smoke Dampers

 

  •  

Duct smoke detectors and interstitial smoke detectors

 

  •  

At a hard ceiling provide a 2’ X 2’ (minimum) access or access hatch under or to
ail, Valves, Controls, Exhaust fans, Heat pumps, Heating fan coils, AC units,
VAV boxes to access controls for maintenance.

 

  •  

No heating fan coil shall have walls located below unit. Heating fan coils will
be located so that proper access (minimum 2’X2’) can obtained to Controls, Fan,
Piping, Valves and Filter access panels.

 

  •  

Furniture cubes/partition plans need to be reviewed to allow for access to
equipment locations. OSHA laws don’t allow for personnel to stand on or put
ladders on furniture or cubes/ partition.

 

  •  

Access (minimum 2’X2’) in the ceiling shall not be blocked by data wires,
conduits, piping (sprinkler or plumbing), ducts, beams or bracing.

General Specifications Standards

 

  •  

All TI designs and installations shall conform to the latest applicable editions
for the following standards

 

  •  

AMCA- Air Movement and Control Associations

 

  •  

ANSI- American National Standards Institute.

 

  •  

ARI-American Refrigeration Institute

 

  •  

ASTM- American Society for Testing Materials

 

  •  

ASHRAE- American Society of Heating, Refrigeration and Air Conditioning
Engineers

 

  •  

ASME- American Society of Mechanical Engineers

 

  •  

AABC- Associated Air Balance Council

 

  •  

SMACNA- Sheet Metal and Air Conditioning Contractors National Association

 

  •  

All applicable Plumbing, Mechanical, Electrical, and Building Codes.

 

22



--------------------------------------------------------------------------------

Review, approval, inspection, acceptance, and record drawings

 

  •  

In addition to those submittals and procedures identified above, the tenant
shall provide the following

 

  •  

One complete set of detailed operating and maintenance instructions and spare
parts lists.

 

  •  

One complete set of warranties and guarantees

 

  •  

Provide air balance and final air balance report for entire suite

 

  •  

One reproducible set of as-built drawings, and an Electronic version. See
Division 1 for requirements

Demolition:

 

  •  

All unused or abandoned equipment or ductwork and piping within the revised
areas shall be removed and capped or blanked off to the main.

 

  •  

Equity Office reserves the right, but shall not be required to keep any
demolished controls or thermostats.

Other Requirements:

 

  •  

Confirm with the Chief Engineer if the ceiling may be used as a return plenum.

 

  •  

Zone terminal units shall be modulating or floating control except heat pumps,
split systems or package gas electric units which may be on-off or staged.

 

  •  

Hot water and chilled water control valves shall be the pressure independent
type

 

  •  

Filters shall be 30% ASHRAE 2” pleated (standard for heat pumps, small split
systems and small package units. Filters shall be 50% efficient cartridge
filters for larger rooftop and package units or air handing units

 

  •  

Provide all necessary condensate drains and pumps and pipe to nearest acceptable
location. Coordinate with the plumbing designer.

 

  •  

Provide pipe and duct insulation per code standards. Provide continuous vapor
barrier on all cooling duct insulation and on all chilled water and refrigerant
suction piping.

 

  •  

All equipment, ductwork, and piping shall be seismically attached to the
building. Contractor shall provide all necessary calculations. Provide suitable
vibration isolation (spring or rubber) to meet noise and seismic criteria.

 

  •  

Provide all fire/smoke dampers as necessary to meet code.

 

  •  

Provide all code required smoke detectors as necessary to meet code and to shut
down equipment as required.

 

  •  

The entire system shall be started up, tested, and commissioned by the
contractor to insure it is operating to its design condition. Provide complete
start up, testing and commissioning report for acceptance by Equity Office.

 

  •  

The entire HVAC system, excluding the existing systems, shall have a minimum 1
year parts and labor warranty from the date of acceptance by Equity Office.
Compressors shall have an additional 4 year extended parts warranty.

15300 Fire Protection Piping

Codes and regulations

 

  •  

All fire sprinkler installations shall comply with NFPA13, with Factory Mutual
(FM) requirements, and with all other applicable local codes and regulations

Drawings and calculations

 

  •  

Prior to installation of fire sprinklers, provide Equity Office with complete
sets of sprinkler shop drawings, including calculations, for review by Equity
Office’ Insurance representative. Do not proceed with installation without this
approval

Sprinkler system

 

  •  

All Sprinkler system modifications shall be done to meet the same ratings as the
existing building system

 

  •  

NO EXCEPTION:

 

  •  

Equity Office MUST BE NOTIFIED when any work is performed on the sprinkler
system. Contractor shall coordinate with Equity Office a minimum of 24 hours in
advance for sprinkler shut down and to put the alarm system on Test. The
contractor shall NOT be allowed to put the system on test without Equity Office
specific approval

 

23



--------------------------------------------------------------------------------

  •  

The system must be placed back in operation before the Sprinkler contractor
leaves the building with full building coverage each work day.

 

  •  

All sprinkler work will be done during the normal work day Monday thru Friday
between 7:00am. and 4:30 p.m. unless agreed upon by the Building Chief Engineer

Sprinkler piping and heads

 

  •  

Sprinkler heads shall be installed and or relocated in a symmetrical pattern.
Sprinkler heads shall be centered in 2’x2’ tiles and equidistant between lights,
diffusers and other elements. Sprinkler heads shall be placed closer than the
maximum spacing allowed where symmetry and even spacing dictate closer spacing

 

  •  

Lobbies: Concealed heads with cover plates colored to match ceiling

 

  •  

Offices: Flush chrome heads, or semi-recessed with two-piece escutcheons to
match ceiling.

 

  •  

Open ceilings where permitted: Exposed heads.

 

  •  

Alter sprinkler system as necessitated by new partitions and ceilings

 

  •  

Sprinkler heads shall be U.L. listed and Factory Mutual approved. Quick acting
sprinkler heads,  1/2”, 155 deg. Pendent quick response. Contractor is NOT to
use any sprinkler head which has been recalled

 

  •  

Sprinkler Piping Black Steel Schedule 40, cast iron fittings, independent
support and seismic stabilization.

 

  •  

Provide a steel, red enameled and labeled sprinkler cabinet for spare sprinkler
heads as required by code. Provide spare sprinkler heads for type and
temperature rating used. Provide 1 head wrench for each sprinkler head type.

 

  •  

Do not use O-ring type heads. Use only teflon seal type sprinkler heads.

15400 Plumbing Fixtures and Equipment

Piping:

 

  •  

Use no plastic piping. All supply lines to be copper and drain lines will be
copper under the sink up to the cast iron drain lines.

Piping Material

 

  •  

Hot & Cold Water: Type “L” hard drawn copper tubing with wrought copper
fittings.

 

  •  

Condensate Lines: Type “L” hard drawn copper tubing with wrought copper
fittings.

 

  •  

Soil, Waste & Vent: No-Hub cast iron soil and fittings.

 

  •  

Valves: All valves, bail, or globe must have bronze body. Ball valves to be used
only.

 

  •  

Faucets, coffee service, water purifiers, vending machines & other misc. remote
plumbing fixtures shall be fitted with copper pipe/ tubing, and have a separate
shut off ball valve at source. Tap fittings and plastic are not acceptable.

Sink and Fixture

ADA compliant sink, and ADA compliant faucet, and Water Heaters

 

  •  

Electric only. Provide air break for pop off valve and a trap primer with ball
type valve. Manufacture to be approved by Equity Office. Gas headers will only
be considered for special conditions and will be approved only at the sole
discretion of Equity Office

 

  •  

Provide drain pans for water heaters and plumb to drain

Insta-Hot

 

  •  

Electric only, Insta-hot / cold combo faucet.

Insulation:

 

  •  

Insulation to be used on refrigerant lines, condensate lines or pans is to be
closed cell insulation

Ejector Pumps:

 

  •  

Submittal required by Contractor. For special circumstances only and only if
accepted by local jurisdictions and Building Management. Note garbage disposals
shall not be allowed with ejector pumps.

15700 Heating, Ventilating, and Air Conditioning Equipment

 

24



--------------------------------------------------------------------------------

Fan Assemblies

 

  •  

All fans shall be statically, dynamically balanced at the factory, and include
200,000 hr. grease able ball bearings

 

  •  

1” deflection spring anchorage in non critical areas such as over a restroom and
a 2” deflection spring anchorage in all other areas

Fan Motors

 

  •  

All fan motors shall be heavy duty premium efficiency with adjustable belt
tension and 1.15 or 1.25 service factor unless direct drive is only available

Variable Frequency Drive Inverters with bypass, contracts shall be provided for
supply and return fans and chilled water pumps above 5 HP

Gas Heater Sections

 

  •  

Gas equipment will be allowed only on the roof or mechanical enclosures outside
the building (if applicable). No gas equipment will be permitted in the
building.

VAV

Box:

 

  •  

All VAV boxes shall have 24 gauge casing with a min. of 2% leakage at 3” w.c.
Box shall have and acoustically lined plenum.

 

  •  

A 3 way valve shall be installed on the unit at the farthest run of the loop

VAV Box Location:

 

  •  

Locate VAV boxes over non-critical areas such as store rooms or general office
space where noise criteria do not exceed NC-30 within any room. Allow thirty
inches of clearance around VAV box for access. No VAV equipment shall be located
above a ceiling that is non-building standard.

Supplemental Air Conditioning: (Above Standard)

General Notes:

 

  •  

Approved manufacturers: Trane, Carrier, Mammoth, McQuay, Mitsubishi. Additional
manufactures to be proposed and will be reviewed at submittal.

 

  •  

Supplemental air conditioning systems are to be self contained units including
disconnect starter, controls and all necessary safeties.

 

  •  

Provide thermostat, vibration isolation hangers with seismic control.

 

  •  

Dielectric unions to be used as required.

 

  •  

Insulated j-hooks shall be used to keep dissimilar metals from contacting.

 

  •  

Contractors are to confirm unit type, method of installation and capacity of
unit at time of bid proposal.

 

  •  

All supplemental units should be linked and managed by the fire panel in the
Fire Control Room for fire coordination in accordance with Code requirements

 

  •  

All condenser water pumps, heat pumps and condensate pumps shall have pans
installed with tell-tale water drains.

 

  •  

All supplemental air conditioning shall be electrically sub-metered with digital
readout (by Division 16). When applicable or as stated in lease.

 

  •  

EMS requirements shall be delineated by Building management. Contractors to
confirm EMS requirements at time of bid proposal.

 

  •  

Provide local smoke detection and unit shut down as required on all fan-powered
units in accordance to code.

 

  •  

A fee will be charged for all condenser water connections.

 

  •  

Maintenance: Tenant shall be responsible for providing independent maintenance
agreement for all independent air condition units.

 

  •  

Discharge of A/C units waste heat into the return air plenum is not allowed

 

25



--------------------------------------------------------------------------------

Supplemental A.C. Design: (Above Standard):

 

  •  

All above standard HVAC must be pre-approved by Building Management. Heat pump
system shall be equipped with local room smoke detection for fan shutdown and
have building standard seismic restraints.

Heat Pumps or Split Systems

 

  •  

All new equipment shall be installed with a drain pan below the entire unit

 

  •  

Circuit Setters will be installed with all water source heat pumps.

 

  •  

The condenser water hoses shall be replaced with a stainless steel flow design
kit hose type.

 

  •  

All heat pumps shall have the proper fuse size and the disconnect shall be of
the knife type not the rocker/ex op type. Disconnect should be as close as
possible to the heat pump and access allowable.

 

  •  

New heat pumps shall be installed with 2” 30% ASHRAE pleated Hi-E filters.

 

  •  

All equipment installed shall be coordinated with the Chief Engineer of the
building prior to installation.

 

  •  

All equipment is to be installed to allow for adequate clearances for servicing.

 

  •  

All electrical access panels must have clearances as specified in the UEC and/or
CEC.

 

  •  

Filter access to the units must be reasonable. (Consult Chief Engineer for final
approval)

 

  •  

Unit location must be coordinated with furniture layout to allow for units to be
accessed.

 

  •  

All units are to have ducted supply and ducted return air or Hvw plenum return
as applicable for the building system.

 

  •  

Units are to have ducted fresh outside air to return air plenum within three
feet of the heat pump intake provided from house fresh air system Units must
have kinetic spring vibration isolators as provided by vendor of units. If an
alternative is selected, submittals must be submitted to the Chief Engineer for
review and approval.

 

  •  

All units are to be seismically supported per applicable codes (UBC, UMC or
applicable Local Codes).

 

  •  

All units where ever possible are to be 480V/3 Ø

 

  •  

Unit thermostats are to be placed in the room that is conditioned.

Condenser water piping

 

  •  

All condenser water piping shall be of Type L or greater copper pipe or
supplemented with brass fittings as needed. There shall not be any galvanized or
black iron pipe installed in the condenser water system unless approved by
Building Management

 

  •  

All new isolation valves shall be “Nibco” or equivalent ball valves with a
minimum 125 WOG pressure rating. No gate, globe or angle valves.

 

  •  

All newly installed heat pumps shall have “Petes Plugs” installed in both the
supply and return condenser water lines. The Petes Plugs shall be installed such
that a standard piercing type pocket thermometer may be easily inserted for
temperature readings. A “Jomar” style ball valve shall be installed on the high
line of the unit as a vent and on the low line as a drain. Both of these valves
shall contain a plug to prevent any water damage from valve failure or
accidental opening.

 

  •  

All condenser water piping 1” and above shall be brazed using silver solder. All
joints less than 1” can be brazed or soft soldered using Silvabrite #8 or
Staysilv 100 type solders. 50/50 type solders are not to be used on the
condenser water piping.

 

  •  

HVAC contractor shall schedule with the engineering Dept. for shut down
scheduling, draining of system and review the scope of work to be performed.

Condensate Drain Piping

 

  •  

All condensate drains are to be installed such that at the unit the drain line
can be easily disconnected for service or maintenance and reconnected. This can
be done by either unions or flexible hose and hose clamps.

 

  •  

All condensate drain piping is to be Type M or better copper.

 

  •  

All condensate drains are to be gravity drains. If a gravity drain is not
possible, installing a condensate pump must be consulted and approved by the
Chief Engineer

 

  •  

If a condensate pump is installed it must be supported with a heavy gage metal
support and electrical connections to the condensate pump must be both UL and
NEC approved. Use of a typical, above ceiling duplex outlet is NOT acceptable

 

26



--------------------------------------------------------------------------------

  •  

Condensate pumps shall be equipped with an auxiliary switch to allow for the
compressor to be locked out in the event of a pump failure. This switch must be
tied into the unit controls.

 

  •  

Condensate pumps shall contain a check valve at the discharge of the pump.

 

  •  

No more than 12” of flexible tubing is allowed from the discharge of the
condensate. At this point copper piping must be introduced and piped to an
applicable drainage point.

15800 Air Distribution

Tie-in to base system requirements

 

  •  

HVAC contractor shall schedule with Building Management for shut down scheduling
and review the scope of work to be performed.

Ducts, general

 

  •  

AH ductwork installed shall meet SMACNA standards and comply with all applicable
local and UMC codes. Provide seal class A for all ducts 4” sp and above and seal
class C for all others.

 

  •  

Medium Pressure Ducts: The ductwork upstream of the VAV box shall be Medium
pressure and velocity construction (galvanized Sheet metal). Pressure is not to
exceed 2” water column and velocity not to exceed 2,000 fpm. Flex duct is not to
be reused. Only Hard duct or Alumifiex shall be installed.

 

  •  

Low Pressure Ducts: The ductwork downstream of the VAV box shall be low pressure
and low velocity construction. Pressure is not to exceed 0.107100 ft. velocity
shall not exceed 1,500 fpm. Flex duct is not to be reused. Hard duct or
Preinsulated Alumifiex shall be installed except at diffuser connection. Where
it is cost prohibitive to install alumifiex or hard metal duct “wire flex” may
be installed upon written authorization of the Chief Engineer

 

  •  

All ducts or heat pumps will be strapped or braced per SMACNA requirements and
will not touch, rub, lean against any other supports or equipment. This will
stop any vibrations from traveling to the ceiling grid, thus causing tenant
complaints

 

  •  

All final connections to supply or return air grilles shall be made with
acoustical sound flex. This duct is to not be longer than 6’0” and shall contain
a manual balancing damper with visible ribbon on arm of damper

 

  •  

Joints in all supply and return air ducts shall be sealed. Duct work shall be
run as high as possible to maintain maximum clear head room below ducts

 

  •  

Ductwork shall be sized as necessary to meet the noise criteria and to minimize
operating cost. Low velocity duct shall not exceed 1500 fpm or 0.10”/100 ft.
Medium/high pressure duct (upstream of terminal boxes) shall not exceed 2000 fpm
or 0.30 “/100 ft

Ductwork joint tape

 

  •  

“Hardcast” or SMACNA standard tape.

 

  •  

Only plenum rated tape shall be used above the ceiling. (i.e. aluminum tape), NO
DUCT TAPE is allowed

Insulated duct

 

  •  

All ducts located in non-conditioned spaces shall be insulated Insulate all
ductwork with foil faced fiberglass insulation  3/4 Pd density 2” thick and
shall be wrapped with a vapor barrier

Diffusers, registers and grilles

 

  •  

All supply diffusers and return grills shall be supported with independent wires

 

  •  

Diffusers and grilles shall match the existing air distribution devices. Curve
blade diffusers are not acceptable

 

  •  

All diffusers and grilles shall include a balance damper up stream of 6 feet of
sound adsorbing flex duct

 

  •  

Diffuser shall provide 4-way throw and not exceed NC 30 at point of discharge
Alter existing HVAC system as required by new construction. Field verification
required to determine exact scope

 

  •  

Supply air grills/diffusers shall not be placed over tenant’s heads or over
thermostats. If available furniture plans need to be reviewed for proper
placement

 

  •  

All supply air grills, new or existing will have a damper along with a colored
ribbon (minimum 12” in length) hanging from the damper arm so it may be located

 

27



--------------------------------------------------------------------------------

Return air

 

  •  

Return Air Grills: Match supply diffusers in appearance with perforated grill.

 

  •  

24”x24” perforated return grilles shall be provided in each office. All offices,
rooms or spaces which are identified to be sound mitigated, shall have a ducted
return air grill.

 

  •  

All units are to have ducted fresh outside air to return air plenum provided
from house fresh air system (applicable for heat pump systems)

 

  •  

Open area return air grilles shall not be spaced greater than 1,000 s.f. of
area.

 

  •  

Provide return air smoke / fire dampers through fire walls with indicators and
testing switches. To be connected to the existing building FLS system (by
Division 16). To meet Local, State, Federal codes.

Supply air

 

  •  

Supply air grill shall be based on the noise rating and required flow and will
have a 4 to 6 foot take off from the main or branch duct to the grill so there
will be no air howling noise from any grill. All CFM amounts per grill shall be
approved by the Chief Engineer. More flexibility for amount of CFM per grill may
be used in special applications, such as computer rooms, server rooms, storage
rooms or when agreed upon with engineering.

 

  •  

Sizing of supply air grill shall be 0.10” W.G. or less.

 

  •  

Provide supply air smoke / fire dampers through fire walls with indicators and
testing switches. To be connected to the existing building FLS system (by
Division 16) and meet Local, State, Federal codes.

Dampers

 

  •  

Balancing dampers shall be provided for all low pressure branch ducts I.D.
Balance Dampers shall be installed for each supply air grille such that access
is adequate. All damper-balancing handles shall be clearly marked and flagged
tagged with a 12” colored ribbon.

 

  •  

All fire dampers are to be pre-approved by Building Management

Draw-through filter section

 

  •  

Units shall include an integrated filter rack and 30 % pleated disposable
fiberglass air filters, must be UL rated for flammabiiity

Sound attenuators

 

  •  

Provide sound attenuators where shown

Fire and smoke dampers

 

  •  

UL listed with clearly marked door access to damper motors:

 

  •  

Ruskin Fusible Link, meeting the rating of the application.

 

  •  

Combination Smoke: Ruskin 120VAC with end switches Fire Dampers Center Verify
Fire Damper: NFPA, UL, BSA or MEA, CSFM, and applicable building codes

 

  •  

Provide with suitable smoke detectors that are compatible with the fire alarm
system or provide addressable relays to connect to the fire alarm system. In
many cases a zero flow detector will be required in a VAV system to insure
operations at all conditions

Smoke detectors

 

  •  

Ionization type or Photo-electric type in supply duct of units 2000 cfm and over
(or according to Code). Detectors must be compatible with the existing system

15900 HVAC Instrumentation and Controls

Control standard

 

  •  

Match existing building controls

 

  •  

If a new controls system is proposed, submit to Equity Office for review and
approval

 

  •  

Thermostats shall be mounted at + 48” above finished floor adjacent to light
switches to comply with accessibility requirements. Final location of
thermostats subject to approval of Building Management. No thermostat shall be
mounted in direct sunlight.

 

28



--------------------------------------------------------------------------------

15950 Testing. Adjusting., and Balancing

Balancing

 

  •  

Provide air and water balance and final balance report for entire suite

 

  •  

For projects over 10,000 SF, balancing shall be done by an independent
contractor, third party, and must be AABC or NEBB certified.

 

  •  

New equipment shall be started, tested and results sent to engineering. Model
number, serial number and filter size will be included in the equipment start up
report

Report

 

  •  

Report shall include the following

 

  •  

Design Calculations

 

  •  

Initial Balance reading, including system static pressure

 

  •  

Final balance setting

 

  •  

Thermostat location

 

  •  

Zone equipment number

 

  •  

Number of supply air grilles on each zone

 

  •  

Number of offices on each zone

 

  •  

Recommendations for any zones not achieving Contractor designed calculations +/-
10%

Division 16 — Electrical

16050 Basic Electrical Materials and Methods

General:

 

  •  

The Contractor shall provide Design/Build services for the scope of the work,
engineering and construction. Engineering shall be done by a licensed Engineer
or as required by the governing agency having jurisdiction over the project

 

  •  

All Electrical work shall be done using a Lock Out. Tag Out procedure. Review
procedure with Building Management prior to start of any electrical work

 

  •  

Any electrical panels which have their dead front covers removed and are live
must be safed off with a nonconductive temporary cover and labeled as an
electrical hazard

Provisions

 

  •  

Except as otherwise indicated, comply with applicable provisions of NEC and
standards by NEMA, for electrical components of general work. Provide UL listed
and labeled products where applicable. Electrical components are recognized to
include, but not by way of limitation, motors, motor starters, internal
equipment wiring, integral control switches and similar electrical devices,
electrical heating coils, integrated lighting equipment, electronic equipment,
electrical sensors and signals, communication equipment, scientific devices and
similar electrical components

 

  •  

Approved panel board, switch gear, and transformer manufacturers are Siemens,
Cutler Hammer and Square D. Exceptions must be approved prior to installation

 

  •  

Panel boards shall consist of a galvanized cabinet with dead front, dead rear
and with surface or flush trim. Doors shall be hinged and Iockable with index
cardholder for circuit identification. (Index card schedules must be updated
with changes. Old cards to be discarded.)

Power standards

 

  •  

Number of Duplex outlets per circuit, 6 maximum. @ 20 amp commercial grade
receptacles and commercial light switches.

 

  •  

System furniture, J-box to be 8-wire, 4 circuit unless noted otherwise. Verify
with Equity Office prior to engineering.

 

29



--------------------------------------------------------------------------------

  •  

All phone outlets shall be 18” A.F.F. unless noted otherwise. Provide EMT
conduit, stubbed to accessible ceiling, box/mudring and pull string at rated
walls. Boxes and mudrings to accommodate modular wall plate or equal. Ring and
string may be used at non rated walls

 

  •  

Telephone/Data Equipment room shall have two isolated dedicated ground 4-plex
receptacles at locations to be determined, unless otherwise noted.

 

  •  

Server room to be provided with three 20 amp dedicated 4-plex receptacle and one
duplex outlet on the wall opposite the 4-plex unless otherwise noted.

 

  •  

Vending areas to have minimum 3 dedicated circuits and 1 each 208V outlet,
unless otherwise noted.

 

  •  

Kitchen/Break rooms shall have minimum 3 dedicated circuits (microwave, coffee
maker and ice maker), unless otherwise noted.

 

  •  

Private offices to have minimum 2 duplex outlets and one dual phone/data outlet,
unless otherwise noted.

Load Calculations

 

  •  

Provide load calculation from transformer for any new panels, must be approved
by Equity Office before install

 

  •  

A 48 hour load test may be required by Building Management to determine actual
load on an existing transformer before adding any additional load

Demolition:

 

  •  

Removal of all fixtures and circuits back to the breaker will be required if not
used in the construction/T.I.

16200 Electrical Power

General Notes:

 

  •  

Contractor to insure that no new circuits are split between tenants.

 

  •  

All electrical wiring shall be installed in MC Cable and EMT and be properly
supported per code. EMT and MC Cable should not interfere with the area in which
recessed light fixtures may be installed if at all possible.

 

  •  

All telecommunication wiring shall be independently supported 18” above ceiling
grid per code (4’-0” o.c.). Do not attach to ceiling support/bracing wires,
ductwork or any other existing apparatus other than structure above.

 

  •  

All sensor or control wires must be fire rated and tied up off of ceiling tile.

 

  •  

Fire caulk all penetrations through fire-rated walls with approved products.

 

  •  

Designs shall include convenience outlets for janitorial and maintenance
services to placed 50 feet on center throughout the tenant and core spaces. This
may be on a limited number of circuits and for that reason may not be used for
tenant equipment.

 

  •  

All power outlets to be mounted at +18” above finished floor, unless otherwise
noted. Outlets above +18” shall meet all height / reach requirements of The
American’s with Disabilities Act and The California building code, current
editions.

 

  •  

Outlets located in “Wet” areas shall be configured with GFI circuits/outlets
accordingly per code.

 

  •  

Any unprotected cabling/wiring in plenum shall be plenum rated.

Conduit:

 

  •  

The code requiring the higher - quality or more complete installation shall
govern.

 

  •  

Conduits and raceways shall generally be installed concealed in walls, furred
spaces, under floor, underground, ceiling spaces or other spaces provided,
complete with supports, hangers, hardware, etc. firmly attached to the structure
and supported as specified in the NEC

 

  •  

Exposed conduit shall be installed parallel to building lines, and plumb.
Requests must be submitted in writing to Building Management and Contractor must
receive written approval from Building Management prior to work commencing.

 

  •  

Flexible metallic conduit (MC cable) may be used within all walls for electrical
circuitry, outlets, switch legs, coax cabling and telephone wiring. EMT conduit
shall be used from distribution J-boxes to panels. EMT conduit shall be used at
panels.

 

  •  

All in-wall conduits are to be properly secured to metal studs with approved
bracing

 

30



--------------------------------------------------------------------------------

  •  

Flexible metallic conduit may be used to connect light fixtures or suspended
equipment where movement or removal is necessary. Modular wiring is acceptable
(AFL or equal) where applicable and approved by Building Management

 

  •  

Each system shall be contained in a separate conduit system. This includes each
power system, each lighting system, each signal system of whatever nature,
telephone, emergency system, control system, fire alarm system, etc

 

  •  

Each panel board shall be labeled with identification plates of 1” x 4” white on
black Micarta indicating panel name or number. Contractor shall provide type
written index cards for all panel boars, identifying each circuit breaker

 

  •  

Directories are to be typed and should include panel ID, ID of source panel,
panel voltage and amperage ratings, name of electrical contractor, and date. All
panel directories are to be updated and all new or revised circuits must be
clearly identified.

 

  •  

Circuits are to be identified by suite # (not tenant name).

 

  •  

All panel covers are to be labeled with panel ID, ID & location of source panel,
and panel voltage & amperage ratings.

 

  •  

All electrical devices (Duplexes, four-plexes, pull-cans, furniture whips,
j-boxes, j-boxes in ceilings, etc.) shall be labeled on the front cover/surface
with a P-Touch label device (or equal) with panel designation and circuit
number. Identify dedicated outlets / circuits where occurs.

 

  •  

Junction boxes shall be labeled identifying panel and circuit number.

 

  •  

Each outlet cover plate shall be labeled identifying panel and circuit number.

Conductors

 

  •  

All conductors shall be copper. No aluminum conductors are permitted, even if
allowed by code

 

  •  

Unless noted otherwise, all wire for lighting circuits and receptacle circuits
shall be new UL listed annealed soft drawn copper, 600 volt insulated rated THHN
and shall not be less than #10 AWG. Conductors sized #8 and larger will be
stranded

 

  •  

20 amp minimum capacity

Wiring:

 

  •  

All wire and cable shall be color coded as follows:

 

120/208V, Phase, 4W systems

A phase - Black

  

Neutral - White

B phase - Red

  

Ground - Bare or Green

C phase - Blue

  

277/480V, 3 Phase 4W systems

A phase - Brown

  

B phase - Orange

  

C phase - Yellow

  

 

  •  

All conductors shall be in rigid steel conduit or Electrical Metallic Tubing
(EMT) where permitted by code

Fittings

 

  •  

All boxes and fittings shall be galvanized steel. No plastic boxes or fittings
are permitted, even if allowed by code.

 

  •  

All electrical boxes concealed within wails shall be minimum 4” square by 1-1/2”
deep with a plaster extension ring

Wall Mounted Outlets:

Duplex Outlets, as specified by Architect or to match existing

Dedicated Duplex: As specified by Architect or to match existing

Wall Mounted Base Feed (for furniture systems):

Four Gang Box with circuits as indicated on architectural or electrical
drawings. Furniture power feed whip to be provided by tenant, connected to J-box
by contractor, connected to furniture by tenant’s vendor.

Ceiling Furniture feed: (for furniture systems power pole applications)

 

31



--------------------------------------------------------------------------------

Four Gang Box with circuits as indicated on architectural or electrical
drawings. Furniture power feed whip to be provided by tenant, connected to J-box
above ceiling by contractor, connected to power pole by tenant’s vendor.

Floor Outlets:

 

  •  

Floor Outlet Base Feed for furniture systems: Above Standard

 

  •  

Flush Floor outlet: Above Standard

Special Purpose Outlets: Above Standard

These outlets may be provided as required at Tenant’s expense. Wall
Devices/cover plates to coordinate with Leviton Standard White

Emergency circuit

 

  •  

The emergency circuits are for emergency lighting, exit signage and fire life
safety ONLY

16500 Lighting

General Notes:

 

  •  

If the property has an existing Energy Management System (EMS) then all lighting
shall be connected and controlled by the (EMS). At a minimum contractor shall
provide a lighting control panel capable of sweeping off the lights on a 2 hour
interval after normal business hours.

 

  •  

All EMS work shall be coordinated with the chief engineer and included on the
engineered electrical plans.

 

  •  

All lighting and switching shall conform to the State of California Title 24
lighting regulations including dual circuited independent switching for 50% of
the lighting, separate switching of day lit areas and other mandated
requirements.

 

  •  

Tenant spaces are typically already furnished with lay-in 2’x4’ and 2’x2’
parabolic fluorescent light fixtures and in some cases have above standard down
lights and accent lights. Existing fixtures may be re-used/relocated and
supplemented with new bldg. std. fixtures as required.

 

  •  

Ballast and lamp replacement for Above Standard lighting is the responsibility
of the tenant.

 

  •  

Contractor shall insure that existing and new lighting is controlled by controls
within each suite. Each tenant shall be independently zoned.

 

  •  

See Building Standard light fixtures delineated below.

 

  •  

Light switches shall be mounted at +48” above finished floor unless other wise
noted.

 

  •  

Replace burned out lamps, bad ballasts and damaged lenses in existing fixtures
to be re-used as required.

Tenant Florescent fixtures

 

  •  

2’ X 4’ two tube high efficiency T-5 florescent fixtures using white reflectors,
Magnetek rapid start electronic ballast, and 18 cell parabolic lenses, Lithionia
2PM3N-ST-B-2-32-18-LD-277-GEB10IS or approved equal, except where accent
lighting is desired, in which case compact florescent down lights will be used.
2’ X 2’ two tube T - 5 White reflector fluorescent fixtures with Magnetek rapid
start electronic ballast. 9 cell parabolic lenses.

 

  •  

Where noted on plans and per code, provide 24 hour night lights/emergency lights
connected to emergency generator back-up per code

 

  •  

Lamps

2 Foot P/N # ; FB32T8TL735/6*P or FB32T8/TL735/6ALTO*P , 4 Foot P/N # ;
F032/735*S and compact florescence shall be of 735 color

 

  •  

Light fixture ballast’s

All fluorescent light fixtures shall have electronic T-5 ballast’s. No ballast’s
containing PCB’s are permitted

Corridor Lighting:

Exit Lights:

 

  •  

Existing building has a number of different Exit Lights types. Re-use of
existing shall be at the discretion of Building Management.

 

32



--------------------------------------------------------------------------------

  •  

Exit signs are ceiling mounted exit signs shall have battery backup

Controls

 

  •  

Building system description

 

  •  

Programming of lighting control will be the responsibility of the contractor to
inform the building engineers of the relay numbers and circuits to be
programmed.

 

  •  

Requirements:

 

  •  

Comply with the latest edition of the National Electrical Code and all other
applicable codes and regulations

Switches:

 

  •  

Light switches to be Commercial Specification Grade Quiet Switch style: rocker
switch dual switching as required by Code.

Occupancy Sensors:

 

  •  

Occupancy sensors to be used comply with the latest edition of the National
Electrical Code and all other applicable codes and regulations to

16700 Communications

TELEPHONE AND DATA CABLING:

General Notes

 

  •  

Telephone and data cabling provision and installation is the responsibility of
the Tenant, and is not included as part of the Building Standard Improvements.

 

  •  

All Tenant equipment shall be installed in the Tenant Suite. No Tenant equipment
will be allowed in the IMPO or common building closets

 

  •  

It is the responsibility of the Contractor to coordinate and identify the period
of time during construction in which this communication cable work should be
completed.

 

  •  

Cable run in the return-air plenum shall be plenum rated.

 

  •  

Dial tone is available from IMPO. Tenant shall Contract with the buildings
designated vendor to bring dial tone into the suite. Once in the suite, Tenant
may utilize any Landlord approved vendor to complete the tele/data installation.

 

  •  

Vacating tenants will be responsible for timely removal of any/all abandoned
communications and/or network cabling from end to end in all pathways and spaces
and removal of any voice cross connect cabling inside the building riser system
that is no longer in use.

 

  •  

Contractor shall be responsible for labeling and identifying any/all
communications and/or network cabling in any common area, i.e. riser phone
closets and common hallways. Communications cabling must be labeled and
identified every fifteen feet vertically and every 30 feet horizontally, stating
who owns the cables and what the cables end to end destination is. This is also
a requirement for cable feeding floor monuments

 

  •  

Where Floor Phone/Data is provided, Contractor shall provide conduit from below
floor up through wall day lighting 6” above ceiling with appropriately sized
conduit

 

  •  

All tele/data outlets to be mounted at +18” above finished floor, unless
otherwise noted. Outlets above +18” shall meet all height / reach requirements
of The American’s with Disabilities Act and The California building code,
current editions.

 

  •  

Where the path to tele/data outlets requires a change of direction or where
walls are insulated, provide appropriately sized conduit day lighting 6” above
ceiling.

Wall Tel/Data Outlet:

 

  •  

Gypsum board ring with nylon pull-string to ceiling plenum above.

 

  •  

Outlet: As specified by Architect or to match existing

 

  •  

Tenant to specify and provide

 

  •  

Telephone Backboard:

 

33



--------------------------------------------------------------------------------

  •  

4’ x 8’ x 5/8” fire treated plywood, mounted above base, painted to match
adjacent wall. Do not paint (1) fire label.

 

34



--------------------------------------------------------------------------------

EXHIBIT B-4

SUNNYVALE BUSINESS CENTER

CONSTRUCTION CLOSE-OUT REQUIREMENTS

The Contractor shall furnish the following documents, as applicable, and other
materials in order to complete close-out (the “Project Close-Out
Documentation”).

1.        Actual permit drawings, with original municipal approval stamps and
red lines.

2.        Original permit cards with signed final approvals.

3.        A copy of the Certificate of Occupancy when applicable.

4.        Two sets of As-Built drawings, for Architectural, Mechanical/Plumbing,
Electrical, Fire Protection, and Life Safety trades.

5.        Three sets of Project close-out binders, two of which shall be in
electronic form and one of which shall include paper copies (except where CAD
files are to be provided below.) The close out binders shall include:

•        CAD Files of as-builts burned on CDs for the following trades:
Mechanical, Electrical, Plumbing, Fire Protection and Life Safety.

•        If requested by Owner, all approved submittals: with separate sections
for all finishes, including samples with manufacturers’ color and style numbers;
for doors, frames and hardware; for ceiling grid and tile information, and for
electrical and mechanical submittals.

•        If requested by Owner, all approved submittals for specialty
construction items, such as audio-visual equipment.

•        All warranty information, including instruction manuals for installed
equipment, including audio-visual equipment, as well as operation and
maintenance instructions.

•        If requested by Owner, copies of all Requests for Information and
responses as well as all Construction Change Directives.

•        HVAC Balancing reports

All CAD files shall meet the following requirements:

•        Files must be saved in Autodesk version of AutoCAD

•        The Contractor is responsible to confirm which version of the AutoCAD
is being used by Owner prior to submitting the AutoCAD files

•        Files must be unlocked and fully accessible. Owner will not accept
“cad-lock”, read-only, password protected or “signature” files.

•        Files must be in “.dwg” format.

6.        Complete list of all Subcontractors who have provided labor or
materials for the Project and who have provided pre-lien notices, including
current contact information for each.

The Owner will not be obligated to process the Contractor’s final pay
application, nor to release retention or any other funds remaining due or owing
to Contractor until all Project Close Out Documentation has been duly submitted
to Owner and Architect.

 

Exhibit B-4

1



--------------------------------------------------------------------------------

EXHIBIT C

SUNNYVALE BUSINESS CENTER

NOTICE OF LEASE TERM DATES

                                 , 20    

 

To:

    

 

                

 

                

 

                

 

           

Re:        Office Lease (the “Lease”) dated June 28, 2011, between CA-SUNNYVALE
BUSINESS CENTER LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and TELENAV, INC., a Delaware corporation (“Tenant”), concerning
920 DeGuigne Drive, 930 DeGuigne Drive and 950 DeGuigne Drive, Sunnyvale,
California.

Lease ID:                                                              

Business Unit Number:                                     

Dear                                 :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1. The Lease Commencement Date is                          and the Lease
Expiration Date is                             .

 

  2. The approximate number of rentable square feet within the Premises are
175,009 rentable square feet, subject to Article 1 of the Lease.

 

  3. Tenant’s Share, based upon the approximate number of rentable square feet
within the Premises, is 100%, subject to Article 1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Article 2 of the
Lease, if Tenant fails to execute and return (or reasonably object in writing
to) this letter within five (5) days after receiving it, Tenant shall be deemed
to have executed and returned it without exception.

 

“Landlord”:

CA-SUNNYVALE BUSINESS CENTER

LIMITED PARTNERSHIP, a Delaware limited

partnership

By:

    

EOP OWNER GP L.L.C.,

a Delaware limited liability company,

its general partner

     By:  

 

     Name:  

 

     Title:  

 

 

Exhibit C

1



--------------------------------------------------------------------------------

Agreed and Accepted as

of                     , 201     .

“Tenant”:

 

TELENAV, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit C

2



--------------------------------------------------------------------------------

EXHIBIT D

SUNNYVALE BUSINESS CENTER

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as reasonably
modified or supplemented from time to time, the “Rules and Regulations”). In the
event of any conflict between the Rules and Regulations and the other provisions
of this Lease, the latter shall control.

1.        Upon the expiration or earlier termination of the Lease, Tenant shall
deliver to Landlord all keys and passes for offices, rooms, parking lot and
toilet rooms which shall have been furnished Tenant. If the keys so furnished
are lost, Tenant shall pay Landlord therefor.

2.        Any damage to the Buildings, their contents, occupants or invitees
resulting from Tenant’s moving or maintaining any safe or other heavy property
shall be the sole responsibility and expense of Tenant (notwithstanding anything
to the contrary in Article 7 or Section 10.5 of the Lease).

3.        The sidewalks, exits and entrances located in the Exterior Areas of
the Project shall not be obstructed by Tenant or used by Tenant for any purposes
other than for ingress to and egress from the Premises. Tenant shall lend its
full cooperation to keep such areas free from all obstruction and in a clean and
good condition and shall move all supplies, furniture and equipment as soon as
received directly to the Premises and move all such items and waste being taken
from the Premises (other than waste customarily removed by employees of the
Premises) directly to the shipping platform at or about the time arranged for
removal therefrom.

4.        Tenant shall not place anything, or allow anything to be placed near
the glass of any window, door, partition or wall which may, in Landlord’s
reasonable judgment, appear unsightly from outside of the Buildings, except as
provided in the Lease.

5.        Landlord shall have no obligation to provide guard service or other
security measures for the benefit of the Premises or the Project. Tenant assumes
all responsibility for the protection of Tenant and its agents, employees,
contractors and invitees, and the property thereof, from acts of third parties,
including responsibility for keeping doors locked and other means of entry to
the Premises closed, whether or not Landlord, at its option, elects to provide
security protection for any portion of the Project. Tenant further assumes the
risk that any safety or security device, service or program that Landlord
elects, in its sole and absolute discretion, to provide may not be effective, or
may malfunction or be circumvented by an unauthorized third party, and Tenant
shall, in addition to its other insurance obligations under this Lease, obtain
its own insurance coverage to the extent Tenant desires protection against
losses resulting from such occurrences. Tenant shall cooperate in any reasonable
safety or security program required by Law.

6.        Tenant shall promptly remove all rubbish and waste from the Premises.

7.        Landlord may, from time to time upon reasonable prior notice to
Tenant, modify or supplement these Rules and Regulations in a manner that, in
Landlord’s reasonable judgment, is appropriate for the safety and protection of
the Premises. Notwithstanding the forgoing, such new or amended Rules and
Regulations shall not materially increase Tenant’s obligations under the Lease
or materially impair Tenant’s rights under the Lease.

 

Exhibit D

1



--------------------------------------------------------------------------------

EXHIBIT E

SUNNYVALE BUSINESS CENTER

HAZARDOUS SUBSTANCES DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Substances Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease Agreement”), on
an annual basis in accordance with the provisions of Section 25.2 of the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate. Any questions regarding this certificate should be
directed to, and when completed, the certificate should be delivered to:

 

Landlord:

 

c/o Equity Office

 

2655 Campus Drive, Suite 100

 

San Mateo, CA 94403

 

Attn: Market Officer

 

Phone: (650) 372-3500

Name of (Prospective) Tenant: TELENAV, INC., a Delaware corporation

Mailing Address:                                                          
                                         
                                         
                                                                  

 

 

 

Contact Person, Title and Telephone Number(s):                
                                         
                                                 

Contact Person for Hazardous Waste Materials Management and Manifests and Telephone

Number(s):                                                               
                                                     

 

 

 

 

Address of (Prospective) Premises: 920 DeGuigne Drive, 930 DeGuigne Drive and
950

DeGuigne Drive, Sunnyvale, California

Length of (Prospective) initial Term: Eight (8) years

 

1. GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 

 

 

 

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS SUBSTANCES

 

  2.1

Will any Hazardous Substances be used, generated, treated, stored or disposed of
in, on or about the Premises? Existing tenants should describe any Hazardous
Substances which continue to be used, generated, treated, stored or disposed of
in, on or about the Premises.

 

Wastes

     Yes  ¨    No ¨  

Chemical Products

     Yes  ¨    No ¨  

Other

     Yes  ¨    No ¨  

 

If Yes is marked, please explain:

 

 

 

 

 

  2.2

If Yes is marked in Section 2.1, attach a list of any Hazardous Substances to be
used, generated, treated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Substances to

 

Exhibit E

1



--------------------------------------------------------------------------------

 

be present on or about the Premises at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws, as hereinafter defined); and the proposed
location(s) and method(s) of treatment or disposal for each Hazardous Substance,
including, the estimated frequency, and the proposed contractors or
subcontractors. Existing tenants should attach a list setting forth the
information requested above and such list should include actual data from
on-going operations and the identification of any variations in such information
from the prior year’s certificate.

 

3.

STORAGE TANKS AND SUMPS

Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Substances in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes  ¨    No  ¨

If yes, please explain:                                                       
                                         
                                         
                                                            

                                                              
                                         
                                         
                                         
                                                          

                                                              
                                         
                                         
                                         
                                                          

 

4.

WASTE MANAGEMENT

 

  4.1

Has your company been issued (or will your company receive) an EPA Hazardous
Waste Generator I.D. Number for the Premises? Existing tenants should describe
any additional identification numbers issued since the previous certificate.

Yes  ¨    No  ¨

 

  4.2

Has your company filed (or will you company file) a biennial or quarterly
reports as a hazardous waste generator for the Premises? Existing tenants should
describe any new reports filed.

Yes  ¨    No  ¨

If yes, attach a copy of the most recent report filed.

 

5.

WASTEWATER TREATMENT AND DISCHARGE

 

  5.1

Will your company discharge wastewater or other wastes at the Premises to:

             storm drain?                                          sewer?

             surface water?                                      no wastewater
or other wastes discharged.

Existing tenants should indicate any actual discharges. If so, describe the
nature of any

proposed or actual discharge(s).

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

  5.2

Will any such wastewater or waste be treated before discharge?

Yes  ¨    No  ¨

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

6.

AIR DISCHARGES

 

  6.1

Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air

 

Exhibit E

2



--------------------------------------------------------------------------------

 

emissions be monitored? Existing tenants should indicate whether or not there
are any such air filtration systems or stacks in use in, on or about the
Premises which discharge into the air and whether such air emissions are being
monitored.

Yes  ¨    No  ¨

If yes, please describe:                           
                                         
                                         
                                                                     

                                                             
                                         
                                         
                                         
                                            

                                                             
                                         
                                         
                                         
                                            

 

  6.2

Do you propose to operate any of the following types of equipment, or any other
equipment requiring an air emissions permit, at the Premises? Existing tenants
should specify any such equipment being operated in, on or about the Premises.

 

             Spray booth(s)

                 Incinerator(s)

             Dip tank(s)

                 Other (Please describe)

             Drying oven(s)

                 No Equipment Requiring Air Permits

If yes, please describe:                                                       
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

  6.3

Please describe (and submit copies of with this Hazardous Substances Disclosure
Certificate) any reports you have filed in the past thirty-six months with any
governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations that will be conducted at the Premises.

 

7.

HAZARDOUS SUBSTANCES DISCLOSURES

 

  7.1

Has your company prepared or will it be required to prepare a Hazardous
Substances management plan (“Management Plan”) or Hazardous Substances Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements for its activities at the
Premises? Existing tenants should indicate whether or not any such Management
Plan is required and has been prepared.

Yes  ¨    No  ¨

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

  7.2

Are any of the Hazardous Substances, and in particular chemicals, proposed to be
used in your operations in, on or about the Premises listed or regulated under
Proposition 65? Existing tenants should indicate whether or not there are any
new Hazardous Substances being so used which are listed or regulated under
Proposition 65.

Yes  ¨    No  ¨

If yes, please explain:                                                       
                                         
                                         
                                             

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

8.

ENFORCEMENT ACTIONS AND COMPLAINTS

 

  8.1

With respect to Hazardous Substances or Environmental Laws, has your company
ever been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations? Existing
tenants should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.

Yes  ¨    No  ¨

 

Exhibit E

3



--------------------------------------------------------------------------------

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 25.2 of the Lease Agreement.

                                                                           
                                         
                                         
                                                                      

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

  8.2

Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes  ¨    No  ¨

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 25.2 of the
Lease Agreement.

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

  8.3

Have there been any problems or complaints against your company, from adjacent
tenants, owners or other neighbors at your company’s current facility with
regard to environmental or health and safety concerns? Existing tenants should
indicate whether or not there have been any such problems or complaints from
adjacent tenants, owners or other neighbors at, about or near the Premises and
the current status of any such problems or complaints.

Yes  ¨    No  ¨

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

                                                             
                                         
                                         
                                         
                                           

 

9.

PERMITS AND LICENSES

Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Substances permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

As used herein, “Hazardous Substances” and “Environmental Laws” shall have the
meanings given to such terms in the Lease Agreement.

The undersigned hereby acknowledges and agrees that this Hazardous Substances
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Substances
Disclosure Certificate will be updated from time to time in accordance with
Section 25.2 of the Lease Agreement. The undersigned further acknowledges and
agrees that the Landlord and its partners, lenders and representatives may rely
upon the statements, representations, warranties, and certifications made herein
and the truthfulness thereof in entering into the Lease Agreement and the
continuance thereof throughout the term, and any renewals thereof, of the Lease
Agreement.

 

Exhibit E

4



--------------------------------------------------------------------------------

Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

(PROSPECTIVE) TENANT:

 

TELENAV, INC.,

a Delaware corporation

By:

 

 

Title:

 

 

 

Exhibit E

5



--------------------------------------------------------------------------------

EXHIBIT F

SUNNYVALE BUSINESS CENTER

ADDITIONAL PROVISIONS

Capitalized terms used in this Exhibit not otherwise defined herein shall have
the meaning given such terms in the Lease to which this Exhibit is attached (the
“Lease”).

1.          Provisions Required Under Existing Security
Agreement.    Notwithstanding any contrary provision of the Lease:

A.          Permitted Use.  No portion of the Premises shall be used for any of
the following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.

B.          Subordination and Attornment.

1.          This Lease shall be subject and subordinate to any Security
Agreement (as defined in Article 18 of this Lease) (other than a ground lease)
existing as of the date of mutual execution and delivery of this Lease (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, an “Existing Security Agreement”) or any loan document secured by
any Existing Security Agreement (an “Existing Loan Document”). In the event of
the enforcement by any Security Holder of any remedy under any Existing Security
Agreement or Existing Loan Document, Tenant shall, at the option of the Security
Holder or of any other person or entity succeeding to the interest of the
Security Holder as a result of such enforcement, attorn to the Security Holder
or to such person or entity and shall recognize the Security Holder or such
successor in the interest as lessor under this Lease without change in the
provisions thereof; provided, however, the Security Holder or such successor in
interest shall not be liable for or bound by (i) any payment of an installment
of rent or additional rent which may have been made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Landlord under this Lease (but the Security Holder, or such successor, shall
be subject to the continuing obligations of Landlord to the extent arising from
and after such succession to the extent of the Security Holder’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord, or (iv) any obligation under
this Lease to maintain a fitness facility at the Property. Tenant, upon the
reasonable request by the Security Holder or such successor in interest, shall
execute and deliver an instrument or instruments confirming such attornment.
Notwithstanding the foregoing, in the event the Security Holder shall have
entered into a separate subordination, attornment and non-disturbance agreement
directly with Tenant governing Tenant’s obligation to attorn to the Security
Holder or such successor in interest as lessor, the terms and provisions of such
agreement shall supersede the provisions of this Subsection.

2.          Notwithstanding any contrary provision of the Lease, this Lease is
conditioned upon Tenant and the Security Holder under any Existing Security
Agreement or Existing Loan Document entering into a non-disturbance,
subordination and attornment agreement in substantially the form attached to the
Lease as Exhibit G (“Initial SNDA”) concurrently with the mutual execution and
delivery of this Lease, and the parties acknowledge that Subsection (1) of this
Section 1.B shall not apply and the terms and provisions of such Initial SNDA
shall supersede the provisions of that Subsection. In addition, in the event of
any conflict between the provisions of the Initial SNDA and the provisions of
Section 1.C below, as between the Tenant and the Security Holder who is a party
to the SNDA, the provisions of the Initial SNDA shall control.

C.          Proceeds.

1.          As used herein, “Proceeds” means any compensation, awards, proceeds,
damages, claims, insurance recoveries, causes or rights of action (whenever
accrued) or payments which Landlord may receive or to which Landlord may become
entitled with respect to the Property or any part thereof (other than payments
received in connection with any liability or loss of rental value or business
interruption insurance) in connection with any Taking of, or any casualty or
other damage or injury to, the Property or any part thereof.

2.          Nothing in this Lease shall be deemed to entitle Tenant to receive
and retain Proceeds except those that may be specifically awarded to it in
condemnation proceedings because of the Taking of its trade fixtures and its
leasehold improvements which have not become part of the Property and such
business loss as Tenant may specifically and separately establish. Nothing in
the preceding sentence shall be deemed to expand any right Tenant may have under
this Lease to receive or retain any Proceeds.

 

Exhibit F

1



--------------------------------------------------------------------------------

3.          Nothing in this Lease shall be deemed to prevent Proceeds from being
held and disbursed by any Security Holder under any Existing Loan Documents in
accordance with the terms of such Existing Loan Documents. However, if, in the
event of any casualty or partial Taking, any obligation of Landlord under this
Lease to restore the Premises or the Building is materially diminished by the
operation of the preceding sentence, then Landlord, as soon as reasonably
practicable after the occurrence of such casualty or partial Taking, shall
provide written notice to Tenant describing such diminution with reasonably
specificity, whereupon, unless Landlord has agreed in writing, in its sole and
absolute discretion, to waive such diminution, Tenant, by written notice to
Landlord delivered within 10 days after receipt of Landlord’s notice, shall have
the right to terminate this Lease effective 10 days after the date of such
termination notice.

2.          Letter of Credit.

A.          General Provisions.  If Tenant does not deliver to Landlord a cash
Security Deposit with Tenant’s execution of this Lease, then concurrently with
Tenant’s execution of this Lease, Tenant shall deliver to Landlord, as
collateral for the full performance by Tenant of all of its obligations under
this Lease and for all losses and damages Landlord may suffer as a result of
Tenant’s failure to comply with one or more provisions of this Lease, including
any damages arising under California Civil Code § 1951.2 following termination
of this Lease, a letter of credit (the “Letter of Credit”) in the form of
Exhibit F-1, in the face amount of $306,265.75 (the “Letter of Credit Amount”),
naming Landlord as beneficiary, issued (or confirmed) by a financial institution
acceptable to Landlord in Landlord’s reasonable discretion, permitting multiple
and partial draws thereon, and otherwise in form acceptable to Landlord in its
reasonable discretion. Tenant shall cause the Letter of Credit to be
continuously maintained in effect (whether through replacement, renewal or
extension) in the Letter of Credit Amount through the date (the “Final LC
Expiration Date”) that is 90 days after the scheduled expiration date of the
Term, as it may be extended from time to time or in lieu thereof, shall deliver
to Landlord a cash Security Deposit as provided in Section 2.G below If the
Letter of Credit held by Landlord expires before the Final LC Expiration Date
(whether by reason of a stated expiration date or a notice of termination or
non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension (or a cash Security Deposit in
lieu thereof) to Landlord not later than 60 days before the expiration date of
the Letter of Credit then held by Landlord. In addition, if, at any time before
the Final LC Expiration Date, the financial institution that issued (or
confirmed) the Letter of Credit held by Landlord is not one of the ten largest
nationally chartered United States banking institutions in terms of total assets
and such issuer fails to meet the Minimum Financial Requirement (defined below),
then, within five (5) business days after Landlord’s demand, Tenant shall
deliver to Landlord, in replacement of such Letter of Credit, either a cash
Security Deposit or a new Letter of Credit issued (or confirmed) by a financial
institution that meets the Minimum Financial Requirement and is otherwise
acceptable to Landlord in Landlord’s reasonable discretion, whereupon Landlord
shall return to Tenant the Letter of Credit that is being replaced. For purposes
hereof, a financial institution shall be deemed to meet the “Minimum Financial
Requirement” on a particular date if and only if, as of such date, such
financial institution (i) has not been placed into receivership by the FDIC; and
(ii) has a financial strength that, in Landlord’s good faith judgment, is not
less than that which is then generally required by Landlord and its affiliates
as a condition to accepting letters of credit in support of new leases. Any new
Letter of Credit or certificate of renewal or extension (a “Renewal or
Replacement LC”) shall comply with all of the provisions of this Section 2,
shall be irrevocable, transferable and shall remain in effect (or be
automatically renewable) through the Final LC Expiration Date upon the same
terms as the Letter of Credit that is expiring or being replaced.

B.          Drawings under Letter of Credit.  Upon a Default by Tenant (i.e.,
after any required Notice and cure period described in Section 19.1 of the
Lease) or, if Landlord is prohibited by Law from providing Notice to Tenant of
Tenant’s failure to comply with one or more provisions of this Lease, then upon
any such failure by Tenant and lapse of the specified cure period without the
necessity of providing Notice to Tenant, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit such sums as are required for the purposes
described in Section 2.C below. In addition, if Tenant fails to furnish a
Renewal or Replacement LC (or a cash Security Deposit) complying with all of the
provisions of this Section 2 when required under this Section 2, Landlord may
draw upon the Letter of Credit and hold the proceeds thereof (and such proceeds
need not be segregated) in accordance with the terms of this Section 2 (the “LC
Proceeds Account”).

C.           Use of Proceeds by Landlord.  The proceeds of the Letter of Credit
applied by Landlord to the purposes set forth in this sentence shall constitute
Landlord’s sole and separate property (and not Tenant’s property or the property
of Tenant’s bankruptcy estate) and Landlord may, immediately upon any draw (and
without notice to Tenant), apply or offset the proceeds of the Letter of Credit
against (a) any Rent payable by Tenant under this Lease that is not paid when
due; (b) all losses and damages of Landlord as a result of Tenant’s failure to
comply with one or more provisions of this Lease, including any damages arising
under California Civil Code § 1951.2 following termination of this Lease;
(c) any costs incurred by Landlord in connection with this Lease (including
attorneys’ fees) that Tenant is

 

Exhibit F

2



--------------------------------------------------------------------------------

obligated to pay or reimburse; and (d) any other reasonable and legally
recoverable amount that Landlord may spend or become obligated to spend by
reason of Tenant’s failure to comply with this Lease and that Tenant is
obligated to pay or reimburse under this Lease or under applicable Laws.
Notwithstanding the foregoing, if the proceeds of the Letter of Credit exceed
the amount applied or offset by Landlord pursuant to clauses (a) through
(d) above, then such excess amount shall be held by Landlord as a cash Security
Deposit in accordance with Article 22 of the Lease. Provided that Tenant has
performed all of its obligations under this Lease, Landlord shall pay to Tenant,
within 45 days after the Final LC Expiration Date, the amount of any proceeds of
the Letter of Credit received by Landlord and not applied as provided above;
provided, however, that if, before the expiration of such 45-day period, a
voluntary petition is filed by Tenant or any Guarantor, or an involuntary
petition is filed against Tenant or any Guarantor by any of Tenant’s or
Guarantor’s creditors, under the Federal Bankruptcy Code, then such payment
shall not be required until either all preference issues relating to payments
under this Lease have been resolved in such bankruptcy or reorganization case or
such bankruptcy or reorganization case has been dismissed, in each case pursuant
to a final court order not subject to appeal or any stay pending appeal.

D.          Additional Covenants of Tenant.  If, for any reason, (i) the amount
of the Letter of Credit becomes less than the Letter of Credit Amount, or
(ii) Landlord requests in writing that the Letter of Credit Amount increase due
to an increase in the square footage of the Premises as set forth in an
amendment to the Lease, Tenant shall, within five (5) days thereafter with
respect to clause (i) immediately above, or thirty (30) days thereafter with
respect to clause (ii) immediately above, either provide Landlord with a cash
Security Deposit equal to such difference, or provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency (or a replacement
letter of credit in the total Letter of Credit Amount), and any such additional
(or replacement) letter of credit shall comply with all of the provisions of
this Section 2, and if Tenant fails to comply with the foregoing,
notwithstanding any contrary provision of this Lease, such failure shall
constitute a Default by Tenant with no further opportunity to cure. Tenant
further covenants and warrants that it will neither assign nor encumber the
Letter of Credit or any part thereof and that neither Landlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. The use, application or retention
of the Letter of Credit, or any portion thereof, by Landlord shall not prevent
Landlord from exercising any other right or remedy provided by this Lease or by
any applicable law, it being intended that Landlord shall not first be required
to proceed against the Letter of Credit, and shall not operate as a limitation
on any recovery to which Landlord may otherwise be entitled. Tenant agrees not
to interfere in any way with payment to Landlord of the proceeds of the Letter
of Credit in accordance with the terms of this Section, either prior to or
following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw upon the Letter of Credit, provided that nothing herein
shall affect Tenant’s rights and remedies after the Letter of Credit is drawn if
Tenant disputes Landlord’s right to draw on the Letter of Credit or to apply any
portion of the proceeds thereof. No condition or term of this Lease shall be
deemed to render the Letter of Credit conditional to justify the issuer of the
Letter of Credit in failing to honor a drawing upon such Letter of Credit in a
timely manner. Tenant agrees and acknowledges that (i) the Letter of Credit
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the Letter of Credit or the proceeds thereof,
and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof under the provisions of this Lease
by application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise;
provided, however, that the foregoing shall not limit any claims that Tenant may
have with respect to any promises between the Tenant and the issuer of the
Letter of Credit, or any collateral therefor.

E.          Nature of Letter of Credit.  Except as expressly provided in
Section 2.C above, Landlord and Tenant (a) acknowledge and agree that in no
event shall the Letter of Credit or any renewal thereof, any substitute therefor
or any proceeds thereof (including the LC Proceeds Account) be deemed to be or
treated as a “security deposit” under California Civil Code § 1950.7, as it may
be amended or succeeded, or any other Law applicable to security deposits in the
commercial context (“Security Deposit Laws”); (b) acknowledge and agree that the
Letter of Credit (including any renewal thereof, any substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit and shall not
be subject to the Security Deposit Laws; and (c) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws; provided, however, that
the foregoing waiver shall not waive any terms and conditions of this Section 2.
Tenant hereby waives the provisions of California Civil Code § 1950.7 and all
other provisions of Law, now or hereafter in effect, which (i) establish the
time frame by which Landlord must refund a security deposit under a lease,
and/or (ii) provide that Landlord may claim from the security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified above in this Section 2 and/or
those sums reasonably necessary to compensate Landlord for any legally
recoverable loss or damage

 

Exhibit F

3



--------------------------------------------------------------------------------

caused by Tenant’s breach of this Lease, including any legally recoverable
damages Landlord suffers following termination of this Lease.

F.          Transfer of Letter of Credit.  The Letter of Credit shall provide
that Landlord, its successors and assigns, may, at any time with notice to
Tenant but without first obtaining Tenant’s consent thereto, transfer (one or
more times) all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, but only as a part of any assignment by
Landlord of its rights and interests in and to this Lease or in connection with
Landlord’s financing of the Property. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall transfer the Letter of Credit, in whole
or in part, to the transferee, notify Tenant of such transfer and the name,
address and phone number of the transferee, and upon assumption by the
transferee of Landlord’s obligations hereunder with respect to the Letter of
Credit, Landlord shall, without any further agreement between the parties, be
released by Tenant from all liability therefor arising after such transfer, and
it is agreed that the provisions hereof shall apply to every transfer or
assignment of the whole or any portion of said Letter of Credit to a new
landlord. Landlord shall remain liable to Tenant, however, for the refund of any
prior withdrawals from the Letter of Credit as and to the extent such refund is
required under this Lease or applicable Law, but only to the extent that such
refundable amount has not been transferred to the Landlord’s successor in
interest. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the issuing or confirming financial institution such applications, documents and
instruments as may be necessary to effectuate such transfer, and Tenant shall be
responsible for paying such financial institution’s transfer and processing fees
in connection therewith; provided, however, that if Landlord’s transfers the
Letter of Credit more than one (1) time in any twelve (12) month period,
Landlord shall pay the financial institution’s transfer and processing fees in
connection with the second and any subsequent transfer during such twelve
(12) month period.

G.          Replacement of the Letter of Credit with a Cash Security
Deposit.  Notwithstanding any of the foregoing to the contrary, Landlord shall
return the Letter of Credit within 10 business days (“Letter of Credit
Termination Date”) after receipt by Landlord of written notice (“Security
Deposit Election Notice”) from Tenant electing to provide a cash Security
Deposit in the amount of the required Letter of Credit Amount in lieu of the
Letter of Credit, together with the required Letter of Credit Amount in lawful
money of the United States; provided that Tenant is neither in Default upon
Landlord’s receipt of the Security Deposit Election Notice or upon the Letter of
Credit Termination Date.

 

Exhibit F

4



--------------------------------------------------------------------------------

EXHIBIT F-1

SUNNYVALE BUSINESS CENTER

FORM OF LETTER OF CREDIT

Wells Fargo Bank, N.A.

U. S. TRADE SERVICES – Standby Letters of Credit MAC A0195-212

One Front Street, 21st Floor

San Francisco, CA. 94111

Phone: 1(800) 798-2815 Option 1E-Mail: sftrade@wellsfargo.com

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT

NUMBER                             

Issue Date:                            

 

BENEFICIARY:

   APPLICANT:     

CA-SUNNYVALE BUSINESS

   Applicant Name 

CENTER LIMITED PARTNERSHIP

   Address             

c/o Equity Office

   City, State Zip    

2655 Campus Drive, Suite 100

  

San Mateo, CA 94403

  

Attention:   Managing Counsel

  

With a copy to:

  

Equity Office

  

2 North Riverside Plaza, Suite 2100

  

Chicago, Illinois 60606

  

Attention:   Treasury Department

  

LETTER OF CREDIT ISSUE AMOUNT $306,265.75

   EXPIRY DATE:                                              

Ladies and Gentlemen:

At the request and for the account of the above referenced applicant, we hereby
issue our Irrevocable Standby Letter of Credit (the “Wells Credit”) in your
favor in the amount of [Insert Amount in Words] [US$ Insert Amount in Numbers]
available with us at our above office by payment against presentation of the
following documents:

1. A draft drawn on us at sight marked “Drawn under Wells Fargo Bank, N.A.
Standby Letter of Credit No.                 .”

2. The original of this Standby Letter of Credit and any amendments thereto.

3. Beneficiary’s signed and dated statement worded as follows (with the
instructions in brackets therein complied with):

The undersigned, an authorized representative of the beneficiary of Wells Fargo
Bank Letter of Credit No.                 certifies that the amount of the draft
accompanying this statement represents (A) the amount due to Beneficiary
pursuant to and in connection with that certain Lease dated [insert date]
between Applicant Name and Beneficiary Name (as such lease may be amended,
restated or replaced), or (B) the amount permitted to be drawn by Beneficiary
pursuant to and in connection with such Lease because Applicant has not
delivered to Beneficiary a new Letter of Credit or Certificate of Renewal or
Extension within the applicable time period required thereunder”.

Partial and multiple drawings are allowed. In the event of partial drawings,
Wells Fargo Bank, N.A. shall endorse the original of this Letter of Credit and
return it to the beneficiary.

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions as that of the beneficiary’s without any further validation.

This Letter of Credit is transferable one or more times, but in each instance
only to a single transferee and only in the full amount available to be drawn
under the Letter of Credit at the time of such transfer. Any such transfer may
be effected only through Wells Fargo Bank, N.A. and only upon presentation to us
at our presentation office specified herein of a duly executed transfer request
in the form attached hereto as Exhibit A, with instructions therein in brackets
complied with, together with the original of this Letter of Credit and any
amendments thereto and payment of our transfer fee of                         %
of the transfer amount under this Letter of Credit; provided, however, that, the
transfer fee payable in connection with the first such transfer by Beneficiary
in any twelve (12) month period shall be paid by Applicant. Each transfer shall
be evidenced by our endorsement on the reverse of the original of this Letter of
Credit, and we shall deliver such original to the transferee. The transferee’s
name shall automatically be substituted for that of the beneficiary wherever
such beneficiary’s name appears within this Standby Letter of Credit. All
charges in connection with any transfer of this Letter of Credit are for the
Applicant’s account.

 

Exhibit F-1

1



--------------------------------------------------------------------------------

We are subject to various laws, regulations and executive and judicial orders
(including economic sanctions, embargoes, anti-boycott, anti-money laundering,
anti-terrorism, and anti-drug trafficking laws and regulations) of the U.S. and
other countries that are enforceable under applicable law. We will not be liable
for our failure to make, or our delay in making, payment under this Letter of
Credit or for any other action we take or do not take, or any disclosure we
make, under or in connection with this Letter of Credit [(including, without
limitation, any refusal to transfer this Letter of Credit)] that is required by
such laws, regulations, or orders.

We hereby engage with you that each draft drawn under and in compliance with the
terms and conditions of this Letter of Credit will be duly honored if presented
together with the documents specified in this Letter of Credit at our office
located at One front Street, 21st Floor MAC A0195-212, San Francisco, CA. 94111,
Attention: US Trade Services-Standby Letters of Credit on or before the above
stated expiry date, or any extended expiry date if applicable.

This Irrevocable Standby Letter of Credit sets forth in full the terms of our
undertaking. This undertaking is independent of and shall not in any way be
modified, amended, amplified or incorporated by reference to any document,
contract or agreement referenced herein other than the stipulated ICC rules and
governing laws.

Except as otherwise expressly stated herein, this Standby Letter of Credit is
subject to The Uniform Customs and Practice For Documentary Credits, (2007
Revision) The International Chamber of Commerce Publication No. 600.

Very truly yours

WELLS FARGO BANK, N.A.

 

BY:

   

 

   

 (AUTHORIZED SIGNATURE)

The original of this Letter of Credit contains an embossed seal over the
Authorized Signature.

Please direct any written correspondence or inquires regarding this Letter of
Credit, always quoting our reference number to Wells Fargo Bank, N.A., Attn: One
front Street, 21st Floor MAC A0195 - 212, San Francisco, CA. 94111, Attention:
US Trade Services - Standby Letters of Credit (Hours of operation: 8:00am PST to
5:30pm PST)

All phone inquiries regarding this credit should be directed to our Standby
Customer Connection Professionals at 1-800-798-2815, Option 1.

 

Exhibit F-1

2



--------------------------------------------------------------------------------

EXHIBIT “A”

DATE:

TO:        [INSERT BANK ADDRESS]

 

 

 

ATTN:

  

 

     

RE:

  

BANK IRREVOCABLE STANDBY LETTER OF CREDIT

  

NO.

        

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

(NAME OF TRANSFEREE)

 

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

(BENEFICIARY’S NAME)

 

SIGNATURE OF BENEFICIARY

 

Exhibit F-1

3



--------------------------------------------------------------------------------

EXHIBIT G

SUNNYVALE BUSINESS CENTER

FORM OF SNDA

See Attached

 

Exhibit G

1



--------------------------------------------------------------------------------

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

TeleNav, Inc.

1130 Kifer Rd.

Sunnyvale, CA 94086

Attn: General Counsel

 

 

(Space Above For Recorder’s Use)

Documentary Transfer Tax: None

APN: 205-22-022

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this      day of July, 2011, between the Lender
(defined below) and TeleNav, Inc., a Delaware corporation, having an address at
1130 Kifer Rd., Sunnyvale, CA 94086, Attn: General Counsel (hereinafter called
“Tenant”).

RECITALS:

WHEREAS, by a Lease Agreement dated as of June 28, 2011 (the “Lease”), between
CA-Sunnyvale Business Center Limited Partnership, a Delaware limited partnership
(hereinafter called “Landlord”), as landlord, and Tenant, as tenant, Landlord
leased to Tenant certain premises located at 920 DeGuigne Drive, 930 DeGuigne
Drive, and 950 DeGuigne Drive, Sunnyvale, California (the “Premises”) on the
property known as “Sunnyvale Business Center,” and described in Schedule “A”,
annexed hereto and made a part hereof (the “Property”): and

WHEREAS, Goldman Sachs Commercial Mortgage Capital, L.P., Bank of America, N.A.,
Bear Stearns Commercial Mortgage Inc., German American Capital Corporation,
Morgan Stanley Mortgage Capital Inc., Column Financial, Inc., Citigroup Global
Markets Realty Corp., and Wachovia Bank, National Association (collectively, as
original lender and predecessor-in-interest to Lender, “Original Lender”), has
made a loan to Landlord, which loan is secured by, among other things, a
mortgage or deed of trust encumbering the Property (which mortgage or deed of
trust, and all amendments, renewals, increases, modifications, replacements,
substitutions, extensions, spreaders and consolidations thereof and all
re-advances thereunder and additions thereto, is referred to as the “Security
Instrument”): and

WHEREAS, Original Lender assigned all of its right, title and interest in and to
the Security Instrument to Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of GS Mortgage Securities Corporation II, Commercial Mortgage
Pass-Through Certificates, Series 2007-EOP (together with its successors and
assigns, “Lender”); and

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be, and shall at all times remain
and continue to be, subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby, subject
to the terms of this Agreement. This provision shall be self-operative, but
Tenant shall execute and deliver any additional instruments which Lender may
reasonably require to effect such subordination in accordance with this
Agreement.

 

1



--------------------------------------------------------------------------------

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, and (ii) the Lease is in full force and effect:
(a) Tenant’s possession of the Premises and Tenant’s rights and privileges under
the Lease, or any extensions or renewals thereof which may be effected in
accordance with any option therefor which is contained in the Lease, shall not
be diminished or interfered with by Lender, and Tenant’s occupancy of the
Premises shall not be disturbed by Lender for any reason whatsoever during the
term of the Lease or any such extensions or renewals thereof, and (b) Lender
will not join Tenant as a party defendant in any action or proceeding to
foreclose the Security Instrument or to enforce any rights or remedies of Lender
under the Security Instrument which would cut off, destroy, terminate or
extinguish the Lease or Tenant’s interest and estate under the Lease.
Notwithstanding the foregoing provisions of this paragraph, if it would be
procedurally disadvantageous for Lender not to name or join Tenant, Lender may
so name or join Tenant, so long as no action is brought against Tenant to cut
off, destroy, terminate or extinguish the Lease or Tenant’s interest and estate
under the Lease, or to otherwise diminish or adversely affect the rights and
privileges granted to, or inuring to the benefit of, Tenant under this
Agreement.

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises.

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed, or otherwise, or another person purchases the Property or
the portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”),
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease, and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord or
Tenant, Tenant and Successor-Landlord shall promptly execute and deliver a
direct lease between Tenant and Successor-Landlord, which direct lease shall be
on the same terms and conditions as the Lease (subject, however, to the
provisions of clauses (i)-(v) of this paragraph 3(B)), and shall be effective as
of the day the Lease shall have terminated as aforesaid. Notwithstanding the
continuation of the Lease, the attornment of Tenant thereunder, the recognition
of the Lease by the Successor-Landlord, or the execution of a direct lease
between Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall
not:

(i) be liable for any previous act or omission of Landlord under the Lease;

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against the prior Landlord except as expressly
permitted in Section 3(B)(v) hereof and except to the extent that (a) such
offset or defense arises from a default by Landlord which continues after the
date that the Successor-Landlord succeeds to Landlord’s interest in the Property
and Lender has been provided with notice of such Landlord default and an
opportunity to cure same pursuant to the requirements of Section 5 hereof, and
(b) such Landlord default under the Lease giving rise to the offset or defense
is of a nature that the Successor Landlord can cure by performing a service or
making a repair (it being acknowledged that, notwithstanding the foregoing,
under no circumstances shall Lender or Successor-Landlord have any obligations
or liability for monetary damages accruing for defaults by Landlord prior to
such succession and Lender and Successor Landlord shall not have any obligation
to perform Landlord’s obligations with respect to the construction of, or
payment for, the leasehold improvements on or above the Premises, tenant work
letters and/or similar items). In addition, the parties acknowledge and agree
that Successor Landlord shall not be subject to offsets of Tenant against
Landlord for any unpaid tenant allowance monies due from Landlord under the
Lease, except as expressly provided in Section 3(B)(v) hereof, it being
understood that nothing in this Section 3(B)(ii) shall limit or nullify the
provisions of Section 3(B)(v);

 

2



--------------------------------------------------------------------------------

(iii) be bound by any modification of the Lease, or by any previous prepayment
of rent or additional rent made more than one (1) month prior to the date same
was due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
Landlord under the Lease or any agreement relating thereto with respect to the
construction of, or payment for, improvements on or above the Premises (or any
portion thereof), leasehold improvements, tenant work letters and/or similar
items. Notwithstanding anything to the contrary contained in this Agreement,
subject to the terms of this subparagraph 3(B)(v), Successor-Landlord shall be
subject to Tenant’s right of setoff and deductions from rent as expressly
provided in Section 6.7 of Exhibit B to the Lease as a result of Landlord’s
failure to pay the Allowance (as defined in the Lease) in accordance with the
terms of the Lease (as to Landlord’s failure to pay the Allowance, the “Tenant’s
Right of Setoff for Unpaid Allowance”); provided, however, that Tenant’s Right
of Setoff for Unpaid Allowance shall be effective against Successor-Landlord
only if Tenant provides Lender with written notice of default and opportunity to
cure pursuant to the requirements of Section 5 of this Agreement with respect to
any failure by Landlord to pay the Allowance and additionally provided that
Tenant delivers to Lender a written estoppel certificate signed by Tenant which
is delivered to Lender (i) on or before November 1, 2011 (the “First Estoppel”),
and (ii) on or before January 1, 2012 (the “Second Estoppel”). Each of the First
Estoppel and the Second Estoppel shall consist of Tenant’s written confirmation,
as of the date of such estoppel certificate, (i) whether Landlord is then in
default in payment of the Allowance under the terms of the Lease, (ii) the
amount of the Allowance that has been properly funded in accordance with the
terms of the Lease, and (iii) the amount of the Allowance that is remaining to
be funded (each, an “Estoppel” and collectively, the “Estoppels”). Tenant shall
be deemed to have waived the Tenant’s Right of Setoff for Unpaid Allowance with
respect to any portion of the Allowance that the Estoppel confirms has been
funded under the Lease. Tenant’s failure to deliver either of the Estoppels or
written notice of Landlord’s default in payment of the Allowance in accordance
with Section 5 of this Agreement shall result in Lender’s and/or
Successor-Landlord’s not being subject to the Tenant’s Right of Setoff for
Unpaid Allowance.

4. INTENTIONALLY DELETED.

5. (A) Tenant shall promptly send Lender copies of any written notices of
default delivered by Tenant to Landlord under the Lease.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender, and
(ii) unless Lender has failed, within forty-five (45) days after Lender receives
such notice, to cure or remedy the default, act or omission or, if such default,
act or omission shall be one which is not reasonably capable of being remedied
by Lender within such forty-five (45) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy, and in no
event longer than one hundred twenty (120) days from the date when Lender
receives Tenant’s written notice of Landlord’s default), provided that Lender
shall with due diligence give Tenant written notice of its intention to, and
shall thereafter diligently commence and continue to, remedy such default, act
or omission. If Lender cannot reasonably remedy a default, act or omission of
Landlord until after Lender obtains possession of the Premises, Tenant may not
terminate or cancel the Lease or claim a partial or total eviction by reason of
such default, act or omission until the expiration of a reasonable period
necessary for the remedy; provided, however, that if entry onto the Premises is
required to cure such default, such reasonable period will include such time as
is reasonably necessary for Lender to gain such entry, using due diligence. To
the extent Lender incurs any expenses or other costs in curing or remedying such
default, act or omission, including, without limitation, attorneys’ fees and
disbursements, Lender shall be subrogated to Tenant’s rights against Landlord.

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

 

3



--------------------------------------------------------------------------------

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, upon
delivery of written notice to Tenant, Lender shall be entitled, but not
obligated, to exercise the claims, rights, powers, privileges and remedies of
Landlord under the Lease, and shall be further entitled to the benefits of, and
to receive and enforce performance of, all of the covenants to be performed by
Tenant under the Lease as though Lender were named therein as Landlord.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property (or the proceeds thereof), and Tenant shall look exclusively to
such interest, if any, of Successor-Landlord in the Property (or the proceeds
thereof) for the payment and discharge of any obligations imposed upon
Successor-Landlord hereunder or under the Lease, and Successor-Landlord is
hereby released or relieved of any other liability hereunder and under the
Lease. Tenant agrees that, with respect to any money judgment which may be
obtained or secured by Tenant against Successor-Landlord, Tenant shall look
solely to the estate or interest owned by Successor-Landlord in the Property
(and the proceeds thereof), and Tenant will not collect or attempt to collect
any such judgment out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law and/or the Lease, Tenant shall not generate,
store, handle, discharge or maintain in. on or about any portion of the
Property, any asbestos, polychlorinated biphenyls, or any other hazardous or
toxic materials, wastes and substances which are defined, determined or
identified as such (including, but not limited to, pesticides and petroleum
products if they are defined, determined or identified as such) in any federal,
state or local laws, rules or regulations (whether now existing or hereafter
enacted or promulgated), or any judicial or administrative interpretation of any
thereof, including any judicial or administrative interpretation of any thereof,
including any judicial or administrative orders or judgments.

10. INTENTIONALLY DELETED.

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article 18 of the Lease, and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided that such agreement is the same
in all material respects to this Agreement; provided, however, that Tenant shall
have the right to modify the representations made in Section 15 below to reflect
the accuracy of such matters as of the date of Tenant’s delivery of such
subordination, non-disturbance and attornment agreement.

13. (A) Any notice of a default by Landlord under the Lease required or
permitted to be given by Tenant to Landlord shall be simultaneously given also
to Lender, and any right to Tenant dependent upon notice shall take effect as
against Lender or Successor-Landlord only after notice is so given. Performance
by Lender shall satisfy any conditions of the Lease requiring performance by
Landlord, and Lender shall have a reasonable time to complete such performance
as provided in Paragraph 5 hereof.

 

4



--------------------------------------------------------------------------------

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows:

 

to Tenant, at the following address:

  

Before the Lease Commencement Date:

TeleNav, Inc.

1130 Kifer Rd.

Sunnyvale, CA 94086

Attn:    General Counsel

  

From and after the Lease Commencement Date:

TeleNav, Inc.

950 DeGuigne Drive

Sunnyvale, CA 94085

Atten:  General Counsel

to Lender, at the following address:

  

Wells Fargo Bank, N.A., as Trustee

for the Registered Holders of GS Mortgage

Securities Corporation II, Commercial Mortgage

Pass-Through Certificates, Series 2007-EOP

c/o Bank of America, N.A.

Capital Markets Servicing Group

900 West Trade Street, Suite 650

Charlotte, North Carolina 28255

or to such other address or number as such party may hereafter designate by
notice delivered in accordance herewith. All such notices shall be deemed given
three (3) business days after delivery to the United States Post office registry
clerk if given by registered mail, or on the next business day after delivery to
an overnight delivery courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” as used in this Agreement shall
mean the then holder of the landlord’s interest in the Lease. The term “person”
shall mean an individual, joint venture, corporation, partnership, trust,
limited liability company, unincorporated association or other entity. All
references herein to the Lease shall mean the Lease as modified by this
Agreement, and to any amendments or modifications to the Lease which are
consented to in writing by Lender. Any inconsistency between the Lease and the
provisions of this Agreement shall be resolved, to the extent of such
inconsistency, in favor of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, no provision of this Agreement shall be
deemed to amend any provision of the Lease as between Landlord, as lessor, and
Tenant, as lessee, inter se nor waive any rights which Tenant may now or
hereafter have against CA-Sunnyvale Business Center Limited Partnership.

15. Tenant hereby represents to Lender as follows:

(a) The Lease is in full force and effect, and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease that is currently in effect.

(c) The copy of the Lease delivered concurrently herewith to the Lender by
Tenant is accurate and complete and there are no other oral or written
agreements or understandings between Landlord and Tenant relating to the
premises demised under the Lease or the Lease transaction except as set forth in
said Lease.

 

5



--------------------------------------------------------------------------------

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect, and to the best of Tenant’s current actual knowledge there
exists no default (beyond any applicable grace period) on the part of either
Tenant or Landlord under the Lease.

(e) There has not been filed by or against Tenant, nor to the best of the
knowledge and belief of Tenant is there threatened against Tenant, any petition
under the bankruptcy laws of the United States.

16. Whenever, from time to time, reasonably requested by Lender (but not more
than one (1) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, a written
certification, in a form acceptable to Tenant, the then-current status of all of
the matters set forth in Paragraph 15 above, and any other information Lender
may reasonably require to confirm the current status of the Lease.

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

[The remainder of this page is left intentionally blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LENDER:

WELLS FARGO BANK, N.A., AS TRUSTEE

FOR THE REGISTERED HOLDERS OF

GS MORTGAGE SECURITIES CORPORATION II,

COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-EOP

By: Bank of America, N.A., as Servicer

By:

 

 

Name:

 

 

Title:

 

 

 

TENANT  

TELENAV, INC., a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

 

AGREED AND CONSENTED TO:

LANDLORD:

CA-SUNNYVALE BUSINESS CENTER LIMITED PARTNERSHIP, a Delaware limited partnership
By: EOP Owner GP, L.L.C., a Delaware limited liability company, its general
partner  

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA)    

) ss.

COUNTY OF MECKLENBURG)  

On the      day of                      in the year 2011 before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , the                      of Bank of
America, N.A., as Servicer for Wells Fargo Bank, N.A., as Trustee for the
Registered Holders of GS Mortgage Securities Corporation II, Commercial Mortgage
Pass-through Certificates, Series 2007-EOP, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

                                                                       
      Notary

Public

 

[Notary Seal]

  

My commission expires:

 

STATE OF                                      

    

)

    

) ss.

COUNTY OF                                  

    

)

On the      day of                      in the year 2011 before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , the                      of
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

                                                                       
      Notary

Public

 

[Notary Seal]

  

My commission expires:

 

8



--------------------------------------------------------------------------------

STATE OF                                      

    

)

    

) ss.

COUNTY OF                                          

    

)

On the      day of                      in the year 2011 before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , the                      of
                    , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity, and that by his/her/their signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

                                                                       
      Notary

Public

 

[Notary Seal]

  

My commission expires:

 

9



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of Property

All that real property situated in the City of Sunnyvale, County of Santa Clara,
State of California, more particularly described as follows:

ALL OF PARCEL 1 AS SHOWN ON THAT CERTAIN MAP ENTITLED “PARCEL MAP BEING A
PORTION OF PARCELS “A” AND “B” AS SHOWN ON PARCEL MAP RECORDED IN BOOK 234 OF
MAPS AT PAGE 44, SANTA CLARA COUNTY RECORDS”, WHICH MAP WAS FILED FOR RECORD IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
AUGUST 14, 1989, IN BOOK 604 OF MAPS, PAGE 18.

APN: 205-22-022

 

10



--------------------------------------------------------------------------------

EXHIBIT H

SUNNYVALE BUSINESS CENTER

SIGNAGE STANDARDS

See Attached

 

Exhibit H

1



--------------------------------------------------------------------------------

Tenant Signage Specs at Sunnyvale Business Center

920, 930 & 950 DeGuigne Drive, Sunnyvale

Site Plan with Signage Locations

LOGO [g203243ex10_19pg135.jpg]



--------------------------------------------------------------------------------

Monument Sign Specs

LOGO [g203243ex10_19pg136.jpg]

Existing Main Monument

LOGO [g203243ex10_19pg136b.jpg]



--------------------------------------------------------------------------------

Monument Sign Design Specs:

Typeface

Zurich XCn BT

abcdefghijklmnopqrstuvwxyz

ABCDEFGHIJKLMNOPQRSTUVWXYZ

1234567890

Zurich LtXCn BT

abcdefghijklmnopqrstuvwxyz

ABCDEFGHIJKLMNOPQRSTUVWXYZ

1234567890

Other Logo

LOGO [g203243ex10_19pg137a.jpg]

Color Scheme

LOGO [g203243ex10_19pg137b.jpg] Aluminum painted MAP Super Sparkle Silver

LOGO [g203243ex10_19pg137c.jpg] Aluminum painted MAP Matte Black, or Copy in
Matte Black

Symbols

LOGO [g203243ex10_19pg137d.jpg]



--------------------------------------------------------------------------------

On-Building Signage

Tenant allotted one on-building sign for either 930 or 950 DeGuigne, as outlined
below.

LOGO [g203243ex10_19pg138a.jpg] Sign Type B = Proposed Attached Tenant ID Sign -
950 De Guigne

LOGO [g203243ex10_19pg138b.jpg]

LOGO [g203243ex10_19pg138c.jpg] Sign Type B = Proposed Attached Tenant ID Sign -
930 De Guigne

LOGO [g203243ex10_19pg138d.jpg]



--------------------------------------------------------------------------------

On-Building Sign Design Specs:

LOGO [g203243ex10_19pg139.jpg]

Allowable square footage for skyline signs:

1 square foot of signage per 1 foot of linear

building frontage with a maximum of 300

square feet total.



--------------------------------------------------------------------------------

EXHIBIT I-1

SUNNYVALE BUSINESS CENTER

MEMORANDUM OF LEASE

See Attached

 

Exhibit I



--------------------------------------------------------------------------------

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

TELENAV, INC.

1130 Kifer Rd

Sunnyvale, CA 94086

Attn: General Counsel

 

 

(Space Above For Recorder’s Use)

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE is made and entered into as of June 28, 2011, by and
between CA-SUNNYVALE BUSINESS CENTER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and TELENAV, INC., a Delaware corporation (“Tenant”).

1.        Lease.    Landlord does hereby lease to Tenant and Tenant does hereby
lease from Landlord those certain premises located at 920 DeGuigne Drive, 930
DeGuigne Drive and 950 DeGuigne Drive, Sunnyvale, California (the “Premises”),
pursuant to the terms and conditions of that certain unrecorded Office Lease
(the “Lease”) dated as of June 28, 2011, between Landlord and Tenant. The land
on which the Building is located is described on Exhibit “1” attached hereto
(the “Property”).

2.        Term.    The initial term of the Lease is eight (8) years commencing
on December 1, 2011 (subject to extension of the commencement date as set forth
in the Lease) (“Commencement Date”), and expiring on the day immediately
preceding the eighth (8th) anniversary of the Commencement Date (“Expiration
Date”); provided, however, that the term of the Lease may be extended by Tenant
for two (2) additional five (5) year periods.

3.        Notice.    It is understood and agreed that the purpose of this
Memorandum of Lease is to provide notice of the Lease. All rights and
obligations of Landlord and Tenant are governed by the terms, conditions,
limitations and restrictions contained in said Lease and the Exhibits thereto.
In the event of any inconsistency between the terms of this Memorandum of Lease
and of said Lease, said Lease shall govern and control.

[Signature are on the next page]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Memorandum of
Lease as of the day and year first above written.

 

LANDLORD:

 

CA-SUNNYVALE BUSINESS CENTER LIMITED PARTNERSHIP, a Delaware limited partnership

 

By:  

EOP OWNER GP L.L.C.,

a Delaware limited liability company,

its general partner

 

 

By:

 

 

  Name:  

 

  Title:  

 

 

TENANT:

 

TELENAV, INC.,

a Delaware Corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

[chairman, president or vice-president]

 

By:

 

 

Name:

 

 

Title:

 

 

 

[secretary, assistant secretary, chief

financial officer or assistant treasurer]

 

2



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION

All that real property situated in the City of Sunnyvale, County of Santa Clara,
State of California, more particularly described as follows:

ALL OF PARCEL 1 AS SHOWN ON THAT CERTAIN MAP ENTITLED “PARCEL MAP BEING A
PORTION OF PARCELS “A” AND “B” AS SHOWN ON PARCEL MAP RECORDED IN BOOK 234 OF
MAPS AT PAGE 44, SANTA CLARA COUNTY RECORDS”, WHICH MAP WAS FILED FOR RECORD IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
AUGUST 14, 1989, IN BOOK 604 OF MAPS, PAGE 18.

APN: 205-22-022

 

3



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

OF NOTARY PUBLIC

 

STATE OF CALIFORNIA

               )                      )    ss   

COUNTY OF SANTA CLARA

               )      

On                     , before me,                     , Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Notary Public

   (Seal)

CERTIFICATE OF ACKNOWLEDGMENT

OF NOTARY PUBLIC

 

STATE OF CALIFORNIA

               )                      )    ss   

COUNTY OF SANTA CLARA

               )      

On                     , before me,                     , Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Notary Public

   (Seal)

 

4



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

OF NOTARY PUBLIC

 

STATE OF C.ALIFORNIA

               )                      )    ss   

COUNTY OF SANTA CLARA

               )      

On                     , before me,                     , Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Notary Public

   (Seal)

 

5



--------------------------------------------------------------------------------

EXHIBIT I-2

SUNNYVALE BUSINESS CENTER

QUITCLAIM DEED

See Attached

 

Exhibit I



--------------------------------------------------------------------------------

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn: Managing Counsel

 

 

(Space Above For Recorder’s Use)

Documentary Transfer Tax: None

APN: 205-22-022

QUITCLAIM DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, TELENAV,
INC., a Delaware corporation (“Transferor”), does hereby REMISE, RELEASE AND
QUITCLAIM all of Transferor’s right, title and interest in and to, or any right,
title and interest claimed by, under or through Transferor to, that certain real
property located in the City of Sunnyvale, County of Santa Clara, State of
California described in Exhibit 1 (the “Real Property”) attached hereto.

The purpose of this Quitclaim Deed is to release any and all interest, legal or
equitable, of the Transferor in and to the Real Property and the improvements
constructed on the Real Property, together with all rights to adjoining streets,
rights of way, easements, and all other appurtenant rights, including any
interest arising by virtue of that certain unrecorded Office Lease (the “Lease”)
dated as of June 28, 2011, entered into by and between CA-SUNNYVALE BUSINESS
CENTER LIMITED PARTNERSHIP, a Delaware limited partnership, as Landlord, and
Transferor, as Tenant, as the same may be amended, modified or supplemented, of
which a Memorandum of Lease was recorded on                     , 2011, as
Instrument No.                     , in the office of the Recorder of the County
of Santa Clara, State of California.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

1



--------------------------------------------------------------------------------

Executed as of                     , 20        .

TRANSFEROR:

TELENAV, INC., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT “1”

LEGAL DESCRIPTION

All that real property situated in the City of Sunnyvale, County of Santa Clara,
State of California, more particularly described as follows:

ALL OF PARCEL 1 AS SHOWN ON THAT CERTAIN MAP ENTITLED “PARCEL MAP BEING A
PORTION OF PARCELS “A” AND “B” AS SHOWN ON PARCEL MAP RECORDED IN BOOK 234 OF
MAPS AT PAGE 44, SANTA CLARA COUNTY RECORDS”, WHICH MAP WAS FILED FOR RECORD IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
AUGUST 14, 1989, IN BOOK 604 OF MAPS, PAGE 18.

APN: 205-22-022

 

3



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

OF NOTARY PUBLIC

 

STATE OF CALIFORNIA

   )          )      ss      

COUNTY OF SANTA CLARA

   )      

On                     , before me,                     , Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

     (Seal ) 

 

Notary Public

  

CERTIFICATE OF ACKNOWLEDGMENT

OF NOTARY PUBLIC

 

STATE OF CALIFORNIA

   )          )      ss      

COUNTY OF SANTA CLARA

   )      

On                     , before me,                     , Notary Public,
personally appeared                     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

     (Seal ) 

 

Notary Public

  

 

4



--------------------------------------------------------------------------------

EXHIBIT J

SUNNYVALE BUSINESS CENTER

UNDERLYING DOCUMENTS

 

1. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  

Pacific Gas and Electric Company and The Pacific Telephone and Telegraph Company

Purpose:

  

Pole line easement

Recorded:

  

August 23, 1965, Book 7077, Page 669, of Official Records

Affects:

  

The Southerly 5 feet of Said Land and a 3 foot x 20 foot portion of Said Land

 

2. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  

Pacific Gas and Electric Company and The Pacific Telephone and Telegraph Company

Purpose:

  

Underground and aboveground facilities

Recorded:

  

December 4, 1968, Book 8356, Page 734, of Official Records

Affects:

  

A 20 foot strip of Said Land

 

7. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  

Pacific Gas and Electric Company and The Pacific Telephone and Telegraph Company

Purpose:

  

Underground and aboveground facilities

Recorded:

  

March 28, 1975, Book B338, Page 118, of Official Records

Affects:

  

The Southerly 5 feet of the Westerly 100 feet of Said Land

 

8. Covenants, conditions and restrictions in the declaration of restrictions but
omitting any covenants or restrictions, if any, including, but not limited to
those based upon race, color, religion, sex, sexual orientation, familial
status, marital status, disability, handicap, national origin, ancestry, or
source of income, as set forth in applicable state or federal laws, except to
the extent that said covenant or restriction is permitted by applicable law.

 

Recorded:

  

August 18, 1989, Book L062, Page 351, of Official Records

 

9. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  

Pacific Gas and Electric Company and Pacific Bell, a California Corporation

Purpose:

  

Construct, reconstruct, install, inspect, maintain, replace, remove and use
facilities

Recorded:

  

November 6, 1989, Book L157, Page 480, of Official Records

Affects:

  

As follows:

The strips of land of the uniform width of 10 feet, lying 5 feet on each side of
the alignment of the facilities as initially installed hereunder

Second party agrees that on receiving a request in writing, it will, within 180
days, survey, prepare and record a “Notice of Final Description” referring to
this instrument and setting forth a description of said strips of land.

 

Exhibit J

1



--------------------------------------------------------------------------------

10. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  

Pacific Gas and Electric Company

Purpose:

  

To construct, reconstruct, install, inspect, maintain, replace, remove and use
facilities

Recorded:

  

January 2, 1992, Book L993, Page 1531, of Official Records

Affects:

  

The strips of land of the uniform width of 10 feet, the center lines of which
are delineated by the heavy dashed lines shown upon the print of second party’s
Drawing No. SJB-1945

 

 

Exhibit J

2